Exhibit 10.2

LEASE

BETWEEN

PROTEOSTASIS THERAPEUTICS, INC., AS TENANT

AND

ICE BOX, LLC, AS LANDLORD

80 Guest Street, Brighton, ma

 

 

 

 

ACTIVE/81213857.2

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

PAGE

ARTICLE 1 BASIC DATA; DEFINITIONS

1

 

 

1.1

Basic Data1

 

 

1.2

Additional Definitions4

 

 

1.3

Enumeration of Exhibits7

 

ARTICLE 2 PREMISES AND APPURTENANT RIGHTS

7

 

 

2.1

Lease of Premises7

 

 

2.2

Appurtenant Rights and Reservations7

 

 

2.3

Parking9

 

 

2.4

Shuttle Service11

 

ARTICLE 3 BASIC RENT

11

 

 

3.1

Payment.11

 

ARTICLE 4 CONDITION OF PREMISES

12

 

 

4.1

Condition of Premises; Initial Improvements12

 

ARTICLE 5 USE OF PREMISES

12

 

 

5.1

Permitted Use12

 

 

5.2

Installations and Alterations by Tenant.15

 

 

5.3

Extra Hazardous Use18

 

 

5.4

Hazardous Materials.19

 

ARTICLE 6 ASSIGNMENT AND SUBLETTING

22

 

 

6.1

Prohibition.22

 

 

6.2

Landlord’s Consent23

 

 

6.3

Acceptance of Rent25

 

 

6.4

Excess Payments26

 

 

6.5

Landlord’s Recapture Right26

 

 

6.6

Further Requirements26

 

ARTICLE 7 RESPONSIBILITY FOR REPAIRS AND CONDITION OF PREMISES; SERVICES TO BE
FURNISHED BY LANDLORD

27

 

 

7.1

Landlord Repairs.27

 

 

7.2

Tenant Repairs; Compliance with Laws.28

 

 

7.3

Floor Load ‑ Heavy Machinery.29

 

 

7.4

Utility Services.29

 

 

7.5

Other Services.31

 

 

7.6

Interruption of Service31

 

ARTICLE 8 REAL ESTATE TAXES

36

 

 

8.1

Payments on Account of Real Estate Taxes.36

 

 

8.2

Abatement37

 

(i)

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

ARTICLE 9 BUILDING OPERATING EXPENSES AND LABORATORY OPERATING EXPENSES

38

 

 

9.1

Definitions38

 

 

9.2

Tenant’s Payment of Operating Expenses.39

 

ARTICLE 10 INDEMNITY AND PUBLIC LIABILITY INSURANCE

40

 

 

10.1

Tenant’s Indemnity40

 

 

10.2

Tenant Insurance40

 

 

10.3

Tenant’s Risk42

 

 

10.4

Landlord’s Insurance43

 

 

10.5

Waiver of Subrogation43

 

ARTICLE 11 FIRE, EMINENT DOMAIN, ETC.

44

 

 

11.1

Landlord’s Right of Termination44

 

 

11.2

Restoration; Tenant’s Right of Termination44

 

 

11.3

Abatement of Rent45

 

 

11.4

Eminent Domain46

 

ARTICLE 12 HOLDING OVER; SURRENDER

47

 

 

12.1

Holding Over47

 

 

12.2

Surrender of Premises47

 

ARTICLE 13 RIGHTS OF MORTGAGEES; TRANSFER OF TITLE

48

 

 

13.1

Rights of Mortgagees or Ground Lessor.48

 

 

13.2

Assignment of Rents and Transfer of Title.49

 

 

13.3

Notice to Mortgagee50

 

ARTICLE 14 DEFAULT; REMEDIES

50

 

 

14.1

Tenant’s Default.50

 

 

14.2

Landlord’s Remedies.52

 

 

14.3

Additional Rent56

 

 

14.4

Remedying Defaults56

 

 

14.5

Remedies Cumulative56

 

 

14.6

Enforcement Costs56

 

 

14.7

Waiver.56

 

 

14.8

Security Deposit57

 

 

14.9

Landlord’s Default62

 

 

14.10

Independent Covenants62

 

ARTICLE 15 MISCELLANEOUS PROVISIONS

62

 

 

15.1

Landlord’s Rights of Access62

 

 

15.2

Covenant of Quiet Enjoyment63

 

 

15.3

Landlord’s Liability.63

 

 

15.4

Estoppel Certificate64

 

 

15.5

Brokerage64

 

 

15.6

Rules and Regulations64

 

 

15.7

Financial Statements65

 

(ii)

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

 

15.8

Substitute Space65

 

 

15.9

Confidentiality65

 

 

15.10

Invalidity of Particular Provisions; Saving Clause65

 

 

15.11

Provisions Binding, Etc66

 

 

15.12

Recording66

 

 

15.13

Notice66

 

 

15.14

Authority67

 

 

15.15

When Lease Becomes Binding; Entire Agreement; Modification67

 

 

15.16

Paragraph Headings and Interpretation of Sections67

 

 

15.17

Joint and Several Liability; Successors and Assigns67

 

 

15.18

Waiver of Jury Trial68

 

 

15.19

Reservation68

 

 

15.20

Prohibited Persons and Transactions68

 

 

15.21

Time Is of the Essence69

 

 

15.22

Multiple Counterparts; Entire Agreement69

 

 

15.23

Governing Law69

 

 

 

 

 

(iii)

ACTIVE/91437610.6

--------------------------------------------------------------------------------

Exhibit 10.2

L E A S E

THIS LEASE is dated as of September 19, 2017 (the “Effective Date”), between the
Landlord and the Tenant named below, and is of space in the Building described
below.

ARTICLE 1
BASIC DATA; DEFINITIONS

Basic Data

.  Each reference in this Lease to any of the following terms shall be construed
to incorporate the data for that term set forth in this Section:

Landlord:  ICE BOX, LLC, a Massachusetts limited liability company

Landlord’s Notice Address: c/o NB Development Group, 221 N. Beacon Street,
Brighton, MA 02135, Attn: James Halliday

Landlord’s Payment Address:

By Wire:

Bank: 

ABA#: 

Account# : 

Account Name: 

 

By Mail:

Ice Box LLC

221 North Beacon Street

Brighton, MA  02135

 

Tenant: PROTEOSTASIS THERAPEUTICS, INC., a Delaware corporation

Tenant’s Notice Address:(a)  Prior to the Tenant Occupancy Date:

Proteostasis Therapeutics, Inc.

200 Technology Sq.

4th Floor

Cambridge, MA 02139

Attn: Chief Financial Officer

 

With Copies to:

Brown Rudnick LLP

One Financial Center

Boston, MA 02111

Attn: Jeffrey A. Huebschmann, Esq.

 

(b)  After the Tenant Occupancy Date:

Proteostasis Therapeutics, Inc.

 

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

80 Guest Street

Brighton, MA 02135

Attn: Chief Financial Officer

 

Guarantor: None.

Property:  The land located in Brighton, Massachusetts together with the
buildings and other improvements thereon known as 80 Guest Street, Brighton,
Massachusetts 02135 located in the Complex and referred to as “C3 Parcel” on the
site plan attached hereto as Exhibit B.

Building:  The multi-story, mixed use building on the Property and containing
approximately 246,405 rentable square feet (exclusive of the Rink Building), as
the same may be altered, expanded, reduced or otherwise changed by Landlord from
time to time.

Premises:  Agreed to be 29,836 rentable square feet consisting of the entire
fifth (5th) floor of the Building and approximately as shown on the location
plan attached hereto as Exhibit A.

Basic Rent:  The Basic Rent, net of all Additional Rent, is as follows:

RENTAL PERIOD

RENTAL RATE PER RSF

ANNUAL BASIC RENT

MONTHLY PAYMENT

First Lease Year

$55.50

$1,655,898.00

$137,991.50

Second Lease Year

$57.03

$1,701,547.08

$141,795.59

Third Lease Year

$58.60

$1,748,389.60

$145,699.13

Fourth Lease Year

$60.21

$1,796,425.56

$149,702.13

Fifth Lease Year

$61.87

$1,845,953.32

$153,829.44

Sixth Lease Year

$63.57

$1,896,674.52

$158,056.21

Seventh Lease Year

$65.32

$1,948,887.52

$162,407.29

Eighth Lease Year

$67.12

$2,002,592.32

$166,882.69

Ninth Lease Year

$68.97

$2,057,788.92

$171,482.41

Tenth Lease Year

$70.87

$2,114,477.32

$176,206.44

 

Lease Year:  Each period of twelve (12) consecutive months, commencing on the
Rent Commencement Date and each successive twelve (12) month period, except that
if the Rent Commencement Date shall occur on a date other than the first day of
a month, then the first Lease Year shall include the period from the Rent
Commencement Date to the first day of the following month and the twelve (12)
calendar months thereafter.  

Commencement Date:   The Substantial Completion Date of Landlord’s Work as
provided in Exhibit C.  Notwithstanding the foregoing, if Tenant’s personnel
shall occupy all or any part of the Premises for the conduct of its business
prior to the Commencement Date as determined pursuant to the preceding sentence,
such date of occupancy shall, for all purposes of

2

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

this Lease, be the Commencement Date.  Promptly upon the occurrence of the
Commencement Date, Landlord and Tenant shall execute and deliver a letter
designating the Commencement Date substantially in the form attached hereto as
Exhibit E, but the failure by either party to execute and deliver such a letter
shall have no effect on the Commencement Date, as hereinabove determined.

Rent Commencement Date:  The earliest date to occur of (i) April 15, 2018
(subject to extension pursuant to Section 7 of Exhibit C to this Lease), or (ii)
the date Tenant has commenced occupancy of any portion of the Premises for the
conduct of business.  

Tenant’s Pro Rata Share of the Office Portion:  For purposes of calculating
Tenant’s payments with respect to Taxes and Building Operating Expenses,
Tenant’s Pro Rata Share shall mean the fraction, expressed as a percentage, the
numerator of which shall be the rentable square feet in the Premises and the
denominator of which shall be total rentable square feet of the Office Portion
of the Building.  

Tenant’s Laboratory Share:  For purposes of calculating Tenant’s payments with
respect to the Laboratory Operating Expenses associated with the Laboratory
Portion of the Premises, Tenant’s Laboratory Share shall mean the fraction,
expressed as a percentage, the numerator of which shall be the rentable square
feet of the Premises designed for laboratory use (as determined based on
Tenant’s final as-built interior laboratory construction plans for the Premises
approved by Landlord) and the denominator of which shall be total rentable
square feet of the Laboratory Portion of the Building.  

Letter of Credit:  One Million Six Hundred Fifty Five Thousand Eight Hundred
Ninety Eight and 00/100 Dollars ($1,655,898.00) to be held, disposed of and
reduced as provided in Section 14.8.

Term:  The period commencing on the Commencement Date and expiring at 12:00 a.m.
on the tenth (10th) anniversary of the Rent Commencement Date, except that if
the Rent Commencement Date is other than the first day of a calendar month, the
expiration of the Term shall be at the close of the last day of the calendar
month in which such anniversary falls.  The Term shall include any extension
thereof that is expressly provided for by this Lease and that is effected
strictly in accordance with this Lease; if no extension of the Term is expressly
provided for by this Lease, no right to extend the Term shall be implied by this
provision.

Initial Commercial General Liability Insurance:  $3,000,000 per occurrence/
$5,000,000 aggregate (combined single limit) for property damage, bodily injury
or death.

Permitted Use:  The Premises are to be used and occupied by Tenant solely for
the purpose of general office and research and development uses, including a
biotechnical and Uniform Building Code (“UBC”) “B” laboratory use (provided that
no laboratory classified as a BSL-3 or BSL-4 or a UBC “H” use shall be
permitted).  The use of the Premises shall be in conformity with all applicable
Laws, including any hazardous waste or medical waste rules and regulations
promulgated by Landlord or any applicable governmental authority.

3

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Landlord’s Contribution:  An amount equal to $160.00 per rentable square foot of
the Premises for a total of Four Million Seven Hundred Seventy Three Thousand
Seven Hundred Sixty and 00/100 Dollars ($4,773,760.00).  

Office Portion:  That portion of the Building located at and above the ground
floor of the Building which is programmed for and serving office uses (i.e.
excluding the Parking Garage and the Laboratory Portion and Retail Portion).  

Retail Portion:  The portion of the Building located on the ground floor (i.e.
excluding the Parking Garage, the Laboratory Portion and the Office Portion).

Laboratory Portion:  That portion of floors four (4), five (5) and six (6) of
the Building which is leased to tenants for laboratory uses (i.e., excluding the
Parking Garage, the Office Portion and the Retail Portion).  The Laboratory
Portion shall initially be designated as fifty percent (50%) of the floor area
on each of floors four (4), five (5) and six (6) of the Building, subject to
adjustment based upon final as-built tenant construction plans for those floors
in the Building.

Rink Building:  The portion of the connected buildings on the Property that
contains the hockey rink and which consists of the ice area, boards, benches and
entries thereto.

Parking Garage:  The three-level, podium style parking garage at the Property.

Complex:  The Building, Parking Garage and the adjacent building on the Property
referred to as the “Rink Building,” and all common areas and other improvements
now or hereafter constructed on the Property, as the same may be altered,
expanded, reduced or otherwise changed from time to time, subject to the terms
and conditions of this Lease.

Boston Landing Project:  That certain development project known as “Boston
Landing,” containing the Complex and the additional parcels of land (together
with all buildings, structures and other improvements constructed or to be
constructed from time to time thereon) shown on the site plan attached hereto as
Exhibit B.  

Comparable Buildings: Shall mean first class, mixed use office and laboratory
buildings in the greater Boston area (including, but not limited to, the Boston
Landing Project) which have services, systems and facilities comparable to the
Building.

Declaration:  That certain Declaration of Covenants, Easements and Restrictions
for Boston Landing Boston (Brighton), Massachusetts, dated as of April 14, 2016
and recorded with the Suffolk County Registry of Deeds in Book 55999, Page 85,
as the same may be further amended from time to time. Landlord represents and
warrants to Tenant that the Declaration is in full force and effect, and
Landlord is not in default in the performance of its obligations under the
Declaration, and that this Lease shall not be subject to any future amendments
which (i) are inconsistent with any of Tenant’s express rights under this Lease,
(ii) which materially adversely affect the use and occupancy of the Premises by
Tenant, or (iii) increase any obligations of Tenant as under the Lease (other
than to a de minimis extent).

4

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Additional Definitions

.  When used in Lease, the capitalized terms set forth below shall bear the
meanings set forth below.

Adequate Assurance: As defined in Section 14.1.

Adequate Assurance of Future Performance:  As defined in Section 14.1.

Additional Rent:  All charges and sums payable by Tenant as set forth in this
Lease, other than and in addition to Basic Rent.

Affiliate:  With respect to Landlord or Tenant, as the case may be, a Person or
Persons directly or indirectly, through one or more intermediaries, controlling,
controlled by or under common control with Landlord or Tenant.  The term
“control” as used in the immediately preceding sentence, means, with respect to
a Person that is a corporation, the right to exercise, directly or indirectly,
more than fifty percent (50%) of the voting rights attributable to the shares of
the controlled corporation and, with respect to a Person that is not a
corporation, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of the controlled Person.

Alterations:  As defined in Section 5.3.

Bankruptcy Code:  As defined in Section 14.1.

Base Building:  Shall mean all of the Structural Elements (as hereinafter
defined) of the Building, the roof and roof membrane, the common building and
core facilities of the Building, and the Base Building Systems (as hereinafter
defined) serving the Building, but shall not include any Improvements relating
to the Premises (whether existing or constructed by Landlord or Tenant),
Alterations, the distribution portions of Base Building Systems which
exclusively serve the Premises (whether located in the Premises or other areas
of the Building), or other fixtures or personal property installed by or on
behalf of Tenant or any party claiming by, through or under Tenant.

Laboratory Systems: Shall mean the HVAC system (including outside air handling
units, chiller and exhaust fans and risers), laboratory waste water system, the
laboratory exhaust facilities and equipment (including the laboratory exhaust
energy recovery unit and exhaust riser), boilers, and hot water and chilled
water distribution systems (including pumps and risers), electrical panel and
facilities, water heaters and risers, fire protection and suppression system for
the laboratory areas, water service to the Chemical Storage Room, louvers and
mechanical rooms serving the Laboratory Portion, and other common service
systems exclusively serving the Laboratory Portion of the Building and whether
or not such Laboratory Systems are shared (or capable of being shared) by
tenants or other occupants of the Laboratory Portion of the Building.  As of the
Commencement Date, the Laboratory Systems include, without limitation, the
following: (i) ph Neutralization Tank (as hereinafter defined) and ph
Neutralization room, (ii) RO/DI, (iii) vacuum equipment and compressed air, (iv)
laboratory waste water treatment system, (v) Chemical Storage Room, (vi)
laboratory venting equipment and systems (including central exhaust unit supply
and exhaust ductwork), (vii) air handling units (for supply air) on floors four
(4), five (5) and six (6) of the Building, (viii) laboratory exhaust energy
recovery unit, including a new exhaust riser for the Laboratory Portion, (ix) an
air chiller to accommodate

5

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

laboratory loads, (x) two (2) boilers and hot water distribution for on-floor
laboratory use, (xi) chilled water distribution for on-floor laboratory and
future connections for laboratory floor supplemental cooling for the Laboratory
Portion, and (xii) water heaters and risers for non-potable and tempered water
loop.

Base Building Systems:  Shall mean the mechanical, gas, electrical, sanitary,
heating, air conditioning, ventilating, elevator, plumbing, fire control and
suppression, sprinkler/life safety and security systems (to the extent installed
by Landlord, exclusive of any security system installed exclusively for Tenant)
and other common service systems of the Building, excluding the Laboratory
Systems.

Brokers:  Transwestern Consulting Group.

Building Operating Expenses:  As defined in Section 9.1.

Business Day:  All days except Saturdays, Sundays, New Year’s Day, Martin Luther
King Day, Memorial Day, Presidents Day, Independence Day, Labor Day, Columbus
Day, Veteran’s Day, Thanksgiving Day, Christmas Day (and the following day when
any such day occurs on Sunday and the prior day when any such day occurs on a
Saturday).

Common Facilities: As defined in Section 2.2.

Default Interest Rate: As defined in Section 3.1(a).

Emergency: Any threat of immediate injury or damage to persons or property or
the immediate imposition of a civil or criminal fine or penalty.

Environmental Laws:  Any federal, state and/or local statute, ordinance, bylaw,
code, rule and/or regulation now or hereafter enacted, pertaining to any aspect
of the environment or human health, including, without limitation, Chapter 21C,
Chapter 21D, and Chapter 21E of the General Laws of Massachusetts and the
regulations promulgated by the Massachusetts Department of Environmental
Protection, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery
Act of 1976, 42 U.S.C. § 6901 et seq., the Toxic Substances Control Act, 15
U.S.C. §2061 et seq., the Federal Clean Water Act, 33 U.S.C. §1251, and the
Federal Clean Air Act, 42 U.S.C. §7401 et seq.

Expense Charges: The Additional Rent payable by Tenant pursuant to Article 8 and
Article 9 of this Lease.

Event of Bankruptcy:  As defined in Section 14.1.

Event of Default:  As defined in Section 14.1.

Force Majeure:  Collectively and individually, strikes, lockouts or other labor
trouble, fire or other casualty, acts of God, governmental preemption of
priorities or other controls in connection with a national or other public
emergency or shortages of fuel, supplies or labor resulting therefrom, unusually
adverse weather conditions, fire or other casualty, acts of

6

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

terrorism or bioterrorism, civil commotion, or any other cause, whether similar
or dissimilar, beyond the reasonable control of the party required to perform an
obligation.

Holder: As defined in Section 13.1.

Hazardous Materials:  Shall mean chemicals, contaminants, pollutants,
flammables, explosives, materials, wastes or other substances listed, defined,
determined or identified as hazardous or toxic under, or regulated by reason of
its impact or potential impact on humans, animals and/or the environment under
any Environmental Laws or otherwise controlled pursuant to any Environmental
Laws, including, without limitation, any “oil,” “hazardous material,” “hazardous
waste,” “hazardous substance” or “chemical substance or mixture”, as the
foregoing terms (in quotations) are defined in any Environmental Laws.

Improvements: As defined in Section 10.2.

Laboratory Operating Expenses:  As defined in Section 9.1.

Land:  The land that constitutes a portion of the Property.

Landlord’s Restoration Work:  As defined in Section 11.2.

Landlord’s Work:  As defined in Exhibit C.

Laws:  All present and future statutes, laws, codes, regulations, ordinances,
orders, rules, bylaws, administrative guidelines, requirements, directives and
actions of any federal, state or local governmental or quasi-governmental
authority, and other legal requirements of whatever kind or nature that are
applicable to the Property, Landlord or Tenant, including, without limitation,
all Environmental Laws and the Americans With Disabilities Act of 1990
(including the Americans With Disabilities Act Accessibility Guidelines for
Buildings and Facilities), and any amendments, modifications or changes to any
of the foregoing.

Mortgage:  As defined in Section 13.1.

Operating Year:  As defined in Section 9.1.

Original Tenant: the originally named Tenant, Proteostasis Therapeutics, Inc., a
Delaware corporation

Person:  A natural person, a partnership, a joint venture, a corporation, a
limited liability company, a trust and any other form of business or legal
association or entity.

Recapture Date:  As defined in Section 6.4.

Rules and Regulations:  As defined in Section 2.2.

Specified Restoration Work:  As defined in Section 11.2.

Structural Elements:  Shall mean the structural (i.e., load bearing) components
of the Building, including the roof (including the roof membrane, insulation and
decking), and the

7

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

footings, foundations, exterior structural walls, interior structural columns
and other load-bearing elements of the Building (including without limitation
floor slabs).

Substantial Completion Date:  As defined in Exhibit C.

Successor:  As defined in Section 13.1.

Tangible Net Worth:  Shall mean total assets minus intangible assets (including,
without limitation, goodwill, patents and copyrights) and total liabilities, all
as calculated in accordance with generally accepted accounting principles.

Taxes:  As defined in Section 8.1.

Tax Year:  As defined in Section 8.1.

Tenant Delay:  As defined in Exhibit C.

Tenant’s Removable Property:  As defined in Section 5.3.

Tenant’s Restoration Work:  As defined in Section 11.2.

Enumeration of Exhibits

.  The following Exhibits are a part of this Lease, are incorporated herein by
reference attached hereto, and are to be treated as a part of this Lease for all
purposes.  Undertakings contained in such Exhibits are agreements on the part of
Landlord and Tenant, as the case may be, to perform the obligations stated
therein.

Exhibit A - Location Plan of the Premises

Exhibit B – Site Plan of Boston Landing Project

Exhibit C – Landlord’s Work Letter

Exhibit D – Tenant’s Work Letter

Exhibit E - Commencement Date Letter

Exhibit F – Building Operating Expenses and Laboratory Operating Expenses

Exhibit G - Rules and Regulations

Exhibit H – Form of Letter of Credit

Exhibit I – Tenant’s Removable Property

Exhibit J – HVAC Specifications

 

ARTICLE 2
PREMISES AND APPURTENANT RIGHTS

Lease of Premises

.  Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises for the Term and upon the terms and conditions hereinafter set forth.  

Appurtenant Rights and Reservations

 

8

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

(a)Tenant shall have, as appurtenant to the Premises, the non‑exclusive right to
use, and permit its invitees to use in common with Landlord and others, (i)
public or common lobbies, hallways, stairways, elevators and common walkways
necessary for access to the Building and the Premises; (ii) the loading areas,
pedestrian sidewalks, landscaped areas, trash enclosures and other areas or
facilities, if any, serving the Building and designated by Landlord from time to
time for the non‑exclusive use of tenants and other occupants of the Building,
including, without limitation, the podium area of the Building (the “Common
Facilities”); and (iii) subject to the terms of this Lease, the Laboratory
Systems; but such rights shall always be subject to reasonable rules and
regulations from time to time established by Landlord and uniformly enforced
against all laboratory tenant and occupants of the Building, pursuant to
Section 15.7 (the “Rules and Regulations”) and to the right of Landlord to
designate and change from time to time such areas and facilities so to be
used.  Subject to applicable Laws and the terms and conditions of the
Declaration (including the Boston Landing Rules and Regulations), Tenant shall
have, as appurtenant to the Premises, the non‑exclusive right, in common with
Landlord and others entitled thereto, to use, and to permit its invitees to use,
the Common Areas and Facilities (as defined in the Declaration) of the Boston
Landing Project.  Notwithstanding anything in this Lease to the contrary,
Landlord shall not during the Term reduce access to, reconfigure, or otherwise
modify the Common Facilities in a manner that unreasonably interferes with
Tenant’s use and enjoyment of, and access to, the Premises.

(b)Excepted and excluded from the Premises and the Common Facilities are the
floor slab, demising walls and perimeter walls and exterior windows (except the
inner surfaces of each thereof), and any space in the Premises used for shafts,
stacks, pipes, conduits, fan rooms, ducts, electric or other utilities, sinks or
other Building facilities, but the entry doors (and related glass and finish
work) to the Premises are a part thereof.  Landlord shall have the right to
place in the Premises, but in such manner as to reduce to a minimum interference
with Tenant’s use of the Premises and not to reduce the usable square feet of
the Premises (except to a de minimis extent) or otherwise materially adversely
affect Tenant’s use and occupancy of the Premises for the purpose contemplated
under this Lease, utility lines, equipment, stacks, pipes, conduits, ducts and
the like.  In the event that Tenant shall install any hung ceilings or walls in
the Premises, Tenant shall install and maintain, as Landlord may require, proper
access panels therein to afford access to any facilities above the ceiling or
within or behind the walls.  Tenant shall be entitled to install any such
ceilings or walls only in compliance with the other terms and conditions of this
Lease.  Tenant shall have no right to access and use the fan rooms, janitorial,
electrical, telephone and telecommunications closets, conduits, risers, plenum
spaces and other service areas of the Building without the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed.

(c)Tenant may install (i) signs or lettering on or adjacent to the entry doors
to the Premises, and (ii) identification signage for Tenant in the elevator
lobbies on floors on which the Premises is located, provided such signs conform
to sign standards for the Building adopted by Landlord in its reasonable
discretion and Tenant has submitted to Landlord a plan or sketch in reasonable
detail (showing, without limitation, size, color, location, materials and method
of affixation) of the sign to be placed on such entry doors.  

9

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Except for the foregoing signage, Tenant will not place on the exterior of the
Premises (including both interior and exterior surfaces of doors and interior
surfaces of windows) or on any part of the Building outside the Premises, any
sign, symbol, advertisement or the like visible to public view outside of the
Premises.  If and only so long as Landlord maintains a tenant directory in the
main lobby of the Building, Landlord shall cause Tenant’s name to be listed on
the main lobby tenant directory; provided, however, that any changes or
replacements of such lobby listing after the initial installation shall be at
Tenant’s expense.

(d)The designation or use from time-to-time of portions of the Property or the
Complex as Common Facilities, Base Building Systems or Laboratory Systems shall
not restrict Landlord’s use of such areas for buildings, structures and/or for
retail or such other purposes in connection with and consistent with the
operations of the Property and the Complex as Landlord shall reasonably
determine, including, without limitation, the expansion or remodeling of the
Building to include one or more additional stores and restaurants, residential
or other units (on the present and/or additional levels), Landlord hereby
reserving the unrestricted right to build, add to, subtract from, lease,
license, relocate and/or otherwise use (temporarily and/or permanently), any
buildings, kiosks, other structures, parking areas, roadways or other areas or
facilities anywhere upon the Building, the Property or the Complex for retail or
such other purposes as Landlord shall reasonably determine, provided Landlord
does not in the exercise of such right cause an unreasonable interference under
the circumstances with the access to the Premises, the Parking Garage, and/or
Tenant’s use of the Premises and/or the Parking Garage.  There shall be a
commensurate adjustment in Tenant's Pro Rata Shares set forth in Section 1.1 as
a result of any expansion or contraction of the rentable square footage of the
Building or Laboratory Portion.

Parking

.  

(a)Beginning on the Commencement Date, Landlord shall provide or shall cause the
Parking Garage operator to provide to Tenant monthly parking passes in the
Parking Garage at a ratio of  2.0 unreserved parking spaces per 1,000 rentable
square feet of the Premises (the “Tenant’s Parking Ratio”), for the parking of
passenger automobiles on a non-exclusive, unassigned, first-come, first-served
basis, in the Parking Garage at the Property, which will be provided at no
additional rental charge to Tenant.  In the event that the rentable square
footage of the Premises increases or decreases at any time during the Term, the
maximum number of parking passes provided to Tenant hereunder shall be increased
or decreased based upon the Tenant’s Parking Ratio.  The parking spaces in the
Parking Garage subscribed for by Tenant are referred to herein as “Tenant’s
Parking Spaces”.  The Tenant’s Parking Spaces granted herein are for use by
employees of Tenant and other occupants of the Premises, Tenant’s contractors,
agents and invitees, are non-transferable (other than to an assignee or
subtenant or other occupant permitted to occupy and use the Premises pursuant to
the applicable provisions of this Lease).  

(b)Unless otherwise determined by Landlord or the operator of such garage (the
“Garage Operator”), the Parking Garage is to be operated on a self-parking

10

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

basis and Tenant’s parking shall be on an unreserved basis.  Landlord agrees
that, in accordance with the Transportation Access Plan Agreement or any LEED
certification pursued from time to time by Landlord, the Parking Garage or the
Building will provide onsite, secure bicycle storage and shower/changing rooms
in the Fitness Facility and, subject to applicable Laws, the Parking Garage will
provide priority parking for car/van pools, hybrids, small cars, mopeds and
motorbikes.  Landlord reserves the right to institute, expand or withdraw a
valet or stacked parking system or to institute other reasonable parking
controls, rules or regulations, at any time and in its reasonable discretion
provided the same are not inconsistent with Tenant’s rights under this Lease.  

(c)Landlord shall have the absolute right (a) to allocate and assign parking
spaces among some or all of the tenants of the Property (and Tenant shall comply
with any such parking assignments), including, without limitation, the right to
designate a reserved area of the Parking Garage as a valet area for the
customers and visitors to the Retail Portion of the Building provided that the
same does decrease the number of monthly parking contracts that Tenant is
entitled to under this Section 2.3, (b) to reconfigure the parking area, and/or
(c) to modify the ingress to and egress from the Parking Garage as Landlord
shall deem appropriate, as long as reasonable access to such area is maintained
after such modification is completed.  Landlord or the Garage Operator shall
have the right to temporarily close all or any portion of the Parking Garage for
the purpose of maintaining, repairing, restoring, altering or improving same,
provided that Landlord exercises diligent efforts to reopen such areas of the
Parking Garage as soon as reasonably possible in light of the nature of repairs
or other work being performed in the Parking Garage.  

(d)Landlord shall have no obligation to monitor the use of such parking
facility, nor shall Landlord be responsible for any loss or damage to any
vehicle or other property or for any injury to any person.  Tenant and its
employees shall observe reasonable safety precautions in the use of the Parking
Garage and shall at all times abide by all reasonable rules and regulations of
uniform applicability to the users of the Parking Garage from time to time
established by Landlord or the Garage Operator governing the use thereof.  
Except to the extent of negligence or willful acts, neither the Landlord nor the
Garage Operator assumes any responsibility whatsoever for loss or damage due to
fire or theft or otherwise to any automobile or to any personal property
therein, however caused, and Tenant agrees, upon written request from the
Landlord, from time to time, to notify its officers, employees and agents then
using any of the parking privileges provided for herein, of such limitation of
liability.  Tenant further acknowledges and agrees that a license only is hereby
granted, and no bailment is intended or shall be created.  Tenant’s employees
having the use of monthly parking passes shall be required to display
identification or parking sticker at all times in all vehicles parked in the
garage.  Any vehicle not displaying such a sticker may be towed away at the
vehicle owner’s expense in accordance with the garage rules and regulations.  In
addition, Landlord’s and Tenant’s use of the garage shall be subject to all Laws
and the permits and approvals issued in connection with the development of the
Boston Landing Project.

(e)Notwithstanding Tenant’s parking rights under this Lease, in accordance with
the Transportation Access Plan Agreement entered into by Landlord and

11

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

the Boston Transportation Department in connection with the development of the
Property, Tenant shall exercise reasonable efforts to (i) promote and encourage
employees of Tenant and other occupants of the Premises to rideshare or carpool,
as part of which Tenant shall consider providing subsidized parking rates and
other incentives for rideshare or carpool vehicles and participating in the
MassRides car sharing program, (ii) promote and encourage employees to use
public transportation to commute to the Premises, including providing on-line
and on-site or payroll deduction transit pass sales and providing subsidized
transit pass rates, (iii) participate in the MBTA Corporate T-Pass Program, and
(iv) provide employees with information on bus, subway and commuter rail routes
and schedules.  Landlord encourages Tenant and all tenants of the Boston Landing
Project to reasonably consider offering full-time and part-time employees a
subsidy for transit passes and to become members of the local Transportation
Management Association.  Tenant shall reasonably cooperate with Landlord (at no
cost to Tenant) in programs and other activities initiated by Landlord to comply
with Landlord’s obligations under the Transportation Agreements.

Shuttle Service

.  Subject to weather and other force majeure delays, Landlord will provide, as
part of Building Operating Expenses, shuttle service on Business Days between
the Boston Landing Project and Harvard Square and Kenmore Square for the general
use of all tenants and occupants of the Boston Landing Project, subject to
reasonable modifications from time to time in Landlord’s reasonable
discretion.   The hours, frequency and routes of shuttle services shall be
subject to reasonable modification by Landlord in Landlord’s reasonable
discretion as demand for use of such shuttle service changes during the Term and
subject to any applicable provisions of the Declaration.

ARTICLE 3
BASIC RENT

3.1Payment.

(a)Tenant agrees to pay the Basic Rent and Additional Rent to Landlord, or as
directed by Landlord, commencing on the Commencement Date, without offset,
abatement (except as provided in Section 11.3), deduction or demand, except as
otherwise expressly provided in this Lease.  Basic Rent shall be payable in
equal monthly installments, in advance, on the first day of each and every
calendar month during the Term of this Lease, to Landlord at Landlord’s Payment
Address or at such other place as Landlord shall from time to time designate by
notice, in lawful money of the United States. In the event that any installment
of Basic Rent or any payment of Additional Rent is not paid when due, Tenant
shall pay, in addition to any charges under Section 14.4, an administrative fee
equal to 3% of the overdue payment.  In addition to the foregoing, if payment of
Rent or other charges due under this Lease are not paid within ten (10) Business
Days after the date due, such past due amount shall bear interest from the date
due until paid at a rate equal to the lesser of (i) a rate equal to 3% plus the
prime rate published from time to time in The Wall Street Journal or its
successor publication and (ii) the highest rate permitted to be charged by
applicable Law (the “Default Interest Rate”).  Landlord and Tenant agree that
all amounts due from Tenant under or in respect of this Lease, whether labeled
Basic Rent, Additional Rent or otherwise, shall be considered as

12

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

rental reserved under this Lease for all purposes, including without limitation
regulations promulgated pursuant to the Bankruptcy Code, and including further
without limitation Section 502(b) thereof.  Landlord agrees to waive the
administrative fee due hereunder for the first late payment by Tenant under this
Lease per calendar year, provided that Landlord receives such payment from
Tenant within five (5) Business Days after written notice of such delinquency is
given to Tenant (provided that if such payment is not received within the
aforesaid five (5) Business Day period, interest on the outstanding amount will
accrue as of the original date such payment is due).

(b)Basic Rent for any partial month shall be pro‑rated on a daily basis, and if
the first day on which Tenant must pay Basic Rent shall be other than the first
day of a calendar month, the first payment which Tenant shall make to Landlord
shall be equal to a proportionate part of the monthly installment of Basic Rent
for the partial month from the first day on which Tenant must pay Basic Rent to
the last day of the month in which such day occurs, plus the installment of
Basic Rent for the succeeding calendar month.

ARTICLE 4
CONDITION OF PREMISES

Condition of Premises; Initial Improvements

.  Except for the Landlord Work, to be performed by Landlord in accordance with
the provisions of Exhibit C, the Premises are being leased in their present
condition, AS IS, WITHOUT REPRESENTATION OR WARRANTY by Landlord.  Except for
the Tenant Improvement, Landlord shall have no obligation to perform any
alterations or to make any improvements to the Premises to prepare them for
Tenant’s occupancy.  Tenant acknowledges that Tenant has inspected the Premises,
Laboratory Systems and Common Facilities and has found the same satisfactory,
subject to Landlord's obligation to complete Landlord's Work in accordance with
all of the terms and conditions of this Lease.  On the Commencement Date
Landlord shall deliver exclusive possession of the Premises to Tenant vacant,
broom clean and free and clear of all tenants and their personal property.

ARTICLE 5
USE OF PREMISES

Permitted Use

.  

(a)Tenant agrees that the Premises shall be used and occupied by Tenant only for
the Permitted Use and for no other use without Landlord’s express written
consent.  Notwithstanding anything to the contrary contained in this Lease, no
more than fifty percent (50%) of the floor area for each floor that is located
in the Laboratory Portion may be used or designed for research and development,
including a biotechnical and/or laboratory use.  This Lease shall at all times
be subject and subordinate to the Declaration and the Record Documents (as
hereinafter defined) and Tenant agrees that it shall not engage in any action
that would result in a violation of the Declaration or any of the Record
Documents, as the same may be amended from time to time.  For purposes of this

13

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Lease, “Record Documents” shall mean all agreements declarations, covenants,
restrictions, reservations, liens, conditions, easements, encumbrances and other
matters of record and affecting the Property on the date hereof and all
agreements declarations, covenants, restrictions, reservations, liens,
conditions, easements, encumbrances and other matters hereinafter granted or
executed by Landlord, any of Landlord’s affiliates (or their respective
successors or assigns (collectively, the “Landlord Parties”), including, without
limitation, any amendments to existing Record Documents entered into or obtained
by any of the Landlord Parties in connection with the development of the Boston
Landing Project, including, without limitation, the Fundamental Approvals (as
defined in the Declaration).  Landlord represents and warrants to Tenant that,
as of the date of this Lease, there is no so called “ground lease,” “master
lease” or similar instrument encumbering the Premises.

(b)Tenant shall not (a) use or occupy the Building, (b) permit the use or
occupancy of the Premises, (c) do anything or bring into or keep in or about the
Building, or (d) permit any act or practice to be done or anything to be brought
into or kept in or about the Premises or any part thereof that: (i) would
violate any of the covenants, agreements, terms, provisions and conditions of
this Lease or any applicable Laws; (ii) would constitute a nuisance; or (iii) is
inconsistent with the maintenance, operation, or occupancy of the Building as a
first‑class mixed-use laboratory and office building, or is liable to invalidate
any insurance maintained by Landlord on the Building or its contents or the
Laboratory Systems or Common Facilities.  Tenant shall maintain temperature and
humidity in the Premises in accordance with ASHRAE standards at all
times.  Tenant shall not use any method of HVAC other than that approved in
writing by Landlord or present at the Property and serving the Premises as of
the Effective Date of this Lease.

(c)Tenant acknowledges and agrees that the Building is or may become in the
future certified under the Green Building Initiative’s Green Globes TM  for
Continual Improvement of Existing Buildings (Green Globes TM-CIEB), the U.S.
Green Building Council’s Leadership in Energy and Environmental Design (LEED)
rating system, or similar standard pursuant to Landlord’s sustainable building
practices.  Landlord’s sustainability practices may address whole-building
operations and maintenance issues including chemical use; indoor air quality;
energy efficiency; water efficiency; recycling programs; exterior maintenance
programs; and systems upgrades to meet green building energy, water and lighting
performance standards.  Tenant shall exercise reasonable efforts not to change
its manner of use of the Premises or the operation of its business therein in
any manner that will cause the Building or any part thereof not to conform with
Landlord’s sustainability practices or the certification of the Building issued
pursuant to the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system or other applicable ratings or
standards now or hereafter achieved for the Building, such as, without
limitation, the U.S. EPA’s Energy Star® rating.  Tenant agrees to exercise
reasonable efforts to use proven energy and carbon reduction measures, including
energy efficient bulbs in task lighting; use of lighting controls; daylighting
measures to avoid overlighting interior spaces; closing shades on the certain
sides of the building to avoid over heating the space; and purchasing ENERGY
STAR® qualified equipment, including but not limited to lighting, office
equipment, commercial and residential quality kitchen equipment, vending and ice

14

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

machines;  purchasing products certified by the U.S. EPA’s Water Sense® program,
provided, however, other than the cost of any future re-certification of such
LEED certification which Landlord shall be entitled to include in Operating
Expenses, Tenant shall not be obligated to incur additional expenses, more than
di minimis in nature, in order to comply with the provisions of this Section
5.1(c).

(d)Landlord reserves the right, at any time during the Term, to submit the
Building and/or the Property to the provisions of Chapter 183A of the
Massachusetts General Laws to create a condominium (a “Condominium
Conversion”).  In the event of a Condominium Conversion, this Lease shall remain
in full force and effect and be subject and subordinate to the master deed and
by-laws and other documents creating the condominium (the “Condominium
Documents”).  Following the creation of the Condominium, Landlord and Tenant
shall execute a revised Notice of Lease and any other documents to replace the
original legal description in such documents with the legal description of the
condominium unit in which the Premises is located.  Tenant agrees to subordinate
this Lease to the Condominium Documents and enter into any instruments
reasonably requested by Landlord in connection with the foregoing so long as the
same do not diminish or detract from the rights of Tenant or expand or enhance
the obligations of Tenant or decrease any obligations of Landlord under this
Lease in any material way.  As a condition to such subordination, Landlord shall
deliver to Tenant a Non-Disturbance Agreement in form reasonably acceptable to
Landlord and Tenant from the association or board governing the condominium that
Tenant’s possession of the Premises shall not be disturbed in the event of any
termination of the Condominium or any exercise by the association or board of
its rights under the Condominium Documents to enforce assessments of unpaid
common charges against the unit.  If either party reasonably believes that it is
necessary to clarify the terms of this Lease as a result of such Condominium
Conversion, Landlord and Tenant shall promptly execute an agreement clarifying
their respective obligations under this Lease; provided, however, that neither
party shall be required to execute any such instrument which would diminish or
detract from the rights of such party or expand or enhance the obligations of
such party, in either case under this Lease.  

(e) Tenant shall establish and maintain a chemical safety program administered
by a licensed, qualified individual if required by and in accordance with the
requirements of the Massachusetts Water Resources Authority (“MWRA”) and any
other applicable governmental authority.  Tenant shall be solely responsible for
all costs incurred in connection with such chemical safety program, and Tenant
shall provide Landlord with such documentation as Landlord may reasonably
require evidencing Tenant’s compliance with the requirements of (a) the MWRA and
any other applicable governmental authority with respect to such chemical safety
program and (b) this Section.  Tenant shall be responsible for obtaining and
maintaining in full force and effect during the Term (i) all necessary permits
required by the MWRA (“Tenant’s MWRA Permit”) for Tenant’s discharge of
Industrial Wastewater (as defined by applicable Laws) from the Premises to the
sewer system serving the Building, and (ii) a wastewater treatment operator
license from the Commonwealth of Massachusetts with respect to Tenant’s use of
the ph Neutralization Tank (as hereinafter defined) in the Building.  Tenant
shall not introduce anything into the ph Neutralization Tank or the sewer system
serving the

15

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Building (x) in violation of the terms of Tenant’s MWRA Permit, (y) in violation
of applicable Laws or (z) that would interfere with the proper functioning of
the ph Neutralization Tank or the sewer system serving the Building.  Landlord
agrees to reasonably cooperate with Tenant, at no cost to Landlord, in order to
obtain Tenant’s MWRA Permit and the wastewater treatment operator
license.  Tenant shall reimburse Landlord within ten (10) Business Days after
demand for any reasonable out of pocket costs incurred by Landlord pursuant to
this Section.

(f) Tenant shall be responsible for the proper use, storage, removal and
disposal of all Medical Waste (as hereinafter defined) in accordance with Laws
and any additional requirements which Landlord may reasonably establish from
time to time by written notice to Tenant.  Tenant shall, at its sole cost and
expense, engage a reputable, duly licensed and insured contractor for such
disposal of Medical Waste, provided,  however, Tenant may utilize Tenant’s own
employees for such disposal so long as such employees are properly licensed in
Massachusetts to dispose of Medical Waste.  Tenant shall not place any Medical
Waste in any Common Facilities.  “Medical Waste” shall mean collectively, (i)
any human or animal tissue, blood, urine or other bodily fluids, materials or
biological byproducts, (ii) any medical supplies (including used syringes, gauze
and bandages), and (iii) any and all substances and materials defined or
referred to as “a-medical waste,” “biological waste,” “biohazardous waste,”
“biohazardous material” or any other term of similar import under any
Environmental Laws.

(g)Tenant shall not cause or permit (or conduct any activities that would cause)
any release of any odors or fumes of any kind from the Premises that are not
common or typical for general office use for the Office Portion of the Premises
or common or typical for research and development uses for the Laboratory
Portion of the Premises.  Tenant shall in compliance with applicable Laws vent
all fumes and odors from the Premises (and remove odors from Tenant’s exhaust
stream) as Landlord reasonably requires.  The placement and configuration of all
ventilation exhaust pipes, louvers and other equipment shall be subject to
Landlord’s approval.  Tenant shall, at Tenant’s sole cost and expense, provide
odor eliminators and other devices (such as filters, air cleaners, scrubbers and
whatever other equipment may in Landlord’s reasonable judgment be necessary or
appropriate from time to time) to remove, eliminate and abate any unreasonable
odors, fumes or other substances in Tenant’s exhaust stream that, in Landlord’s
reasonable judgment, emanate from Tenant’s Premises and are not common or
typical for general office use or for research and development uses, as
applicable.  Any work Tenant performs under this Section shall constitute
Alterations.  Tenant’s responsibility to control odors, fumes and exhaust as
provided in this Section 5.1(g) shall continue throughout the Term.  

(h)Tenant acknowledges that it has been advised that the Landlord Parties and/or
other Parcel Owners (as defined in the Declaration) intend to construct
additional improvements on and continue and complete the full development of the
Boston Landing Project pursuant to the Declaration, the Fundamental Approvals
and the Other Site Approvals (as such terms are defined in the Declaration) in
one or more phases.  As a material inducement to Landlord to enter into this
Lease, Tenant acknowledges and expressly agrees that the Landlord Parties and/or
other third parties shall have the right

16

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

(but without any obligation so to do) at any time during the Term to complete
and construct the additional phases of the Boston Landing Project (the “Project
Improvements”) pursuant to the Declaration, the Fundamental Approvals and the
Other Site Approvals and the construction of  Project Improvements during the
Term and while Tenant is in occupancy of the Premises shall not be considered an
eviction, actual or constructive, of Tenant from the Premises and shall not
entitle Tenant to terminate this Lease or to an abatement of any Basic Rent,
Escalation Charges or Additional Rent payable hereunder.   Tenant acknowledges
and agrees that such ongoing construction may result in noise, dust, vibrations
and other disturbances and Tenant has entered into this Lease and agreed to
perform the obligations of Tenant hereunder with knowledge of the on-going
performance of the Project Improvements.  Landlord shall, to the extent
any  construction activities at the Boston Landing and the performance of the
Project Improvements are being performed by or on behalf of any of the Landlord
Parties, implement reasonable construction measures and procedures to mitigate
dust and noise to the extent commercially feasible provided that such efforts
and measures shall not require any of the Landlord Parties to perform the
Project Improvements outside of normal building hours or at material additional
cost to any of the Landlord Parties.

5.2Tenant Work.

(a)Promptly following the Commencement Date, Tenant shall undertake, at Tenant’s
sole cost and expense, the making of leasehold improvements to and fixturing of
the Premises (the “Tenant Work”).  All Tenant Work shall be performed in
accordance with the terms and conditions of Exhibit D attached hereto and the
terms of this Lease applicable to Alterations.

(b)Tenant shall reimburse Landlord within thirty (30) days of receipt of
Landlord’s written invoice, as Additional Rent, for actual out‑of‑pocket,
third‑party engineer and architect costs incurred by Landlord in connection with
review and approval of the Construction Drawings and Change Orders (as
hereinafter defined), provided that the charges of such consultants are
commercially reasonable for the services provided to Landlord.  Notwithstanding
anything to the contrary contained herein, Tenant shall be entitled to apply the
Landlord’s Contribution toward the costs associated with this Section 5.2(b);
provided, however, such costs will be considered soft costs and shall be subject
to and applied toward the twenty percent (20%) cap on soft cost application of
the Landlord’s Contribution set forth in Section 4(b) of Exhibit D.

5.3Installations and Alterations by Tenant.

(a)Tenant shall make no alterations, additions or improvements (collectively,
“Alterations”) in or to the Premises (including any of the Tenant Work,
necessary for Tenant’s initial occupancy of the Premises) or any Base Building
Systems or Laboratory Systems serving the Premises without Landlord’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed with respect to non‑structural Alterations that do not adversely
affect any portion of the Base Building or Laboratory Systems or the Base
Building Systems.  Notwithstanding the foregoing, Tenant may make Cosmetic
Alterations (as hereinafter defined) to the Premises without Landlord’s consent
so long as Landlord is notified in writing at least ten (10) days prior to

17

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

commencement of any such Cosmetic Alterations.  Landlord may, at the time
consent is given, identify in writing any Alterations (including any of the
Tenant Work, necessary for Tenant’s initial occupancy of the Premises) that
adversely affect or alter the Structural Elements as Special Improvements (as
hereinafter defined) which, provided Landlord so identifies such alterations,
shall be removed by Tenant and the Premises restored at the end of the Term
pursuant to Section 5.3(e) below.  Any Alterations shall be in accordance with
Landlord’s Rules and Regulations from time to time in effect and with plans and
specifications meeting the requirements set forth in such Rules and Regulations
and approved in advance by Landlord.  All Alterations shall (i) be performed in
a good and workmanlike manner using only new and only quality materials and in
compliance with all applicable Laws; (ii) be made at Tenant’s sole cost and
expense; (iii) become part of the Premises and the property of Landlord upon the
expiration or earlier termination of the Term of this Lease unless Landlord
otherwise notifies Tenant (at the time consent is given) such Alteration must be
removed at the end of the Term or earlier expiration of this Lease as provided
in Section 5.3(e) below; (iv) be made by contractors and subcontractors
reasonably approved in advance by Landlord; and (v) be coordinated with any work
being performed by Landlord in such a manner as not to damage the Building or
interfere with the management, maintenance or operation of the Building.  At
Landlord’s request, Tenant shall, before its work is started, secure assurances
satisfactory to Landlord in its reasonable discretion protecting Landlord
against claims arising out of the furnishing of labor and materials for the
Alterations.  If any Alterations shall involve the removal of fixtures,
equipment or other property in the Premises which are not Tenant’s Removable
Property, such fixtures, equipment or property shall be promptly replaced by
Tenant at its expense with new fixtures, equipment or property of like utility
and of at least equal quality.  Tenant shall promptly reimburse Landlord for all
reasonable out of pocket costs, including attorneys’, architects’, engineers’,
and consultants’ fees, incurred by Landlord in connection with any request from
Tenant pursuant to this Section 5.3.  Tenant acknowledges and agrees that any
review or approval by Landlord of any plans and/or specifications with respect
to any Alterations is solely for Landlord’s benefit, and without any
representation or warranty whatsoever to Tenant with respect to the adequacy,
correctness or efficiency thereof or otherwise.  Landlord shall have the right
to require that Tenant use Landlord’s designated structural contractor and
architect for the Building for the design and performance of any Alterations
affecting the Structural Elements and/or that Tenant use Landlord’s designated
fire and life safety contractor and engineer for the Building to perform
Tenant’s connection to the Building’s fire alarm system or any Alterations that
affect the fire alarm or fire/life safety systems in the Building. For purposes
hereof, “Cosmetic Alterations” shall mean painting and other minor cosmetic or
decorative alterations to the Premises and other non-structural alterations
which other non-structural alterations (1) do not affect any area of the
Building outside of the Premises, (2) are not visible from the exterior of the
Premises or the Building, (3) do not adversely affect the Building’s electrical,
plumbing, mechanical or fire/life safety systems or any other systems of the
Building, and (4) cost less than $100,000 in any Lease Year and do not require
the issuance of a building permit.

(b)Except for Tenant’s Removable Property (as hereinafter defined), all property
of any kind paid for by Landlord, all Alterations, all fixtures and partitions,
hardware, built-in machinery, built-in casework and cabinets or other similar
additions,

18

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

equipment, property or improvements built into the Premises so as to become an
integral part of the Premises, including, without limitation, fume hoods which
penetrate the roof or plenum area, built-in or walk-in cold rooms, built-in or
walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch (collectively, “Laboratory
Reusable Installations”), shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
and shall not be removed by Tenant at any time and shall remain in and be
surrendered with the Premises as part thereof.  “Tenant’s Removable Property”
shall mean any items listed on Exhibit I attached hereto and any items agreed by
Landlord in writing to be included on Exhibit I in the future, as well as
Tenant’s personal property and all movable business and trade equipment owned or
installed by Tenant or any party claiming by, through or under Tenant, not
constituting Laboratory Reusable Installations.  Tenant’s Removable Property
shall remain the property of Tenant and may be removed by Tenant at any time
prior to the expiration or earlier termination of the Term, provided that
Tenant, at its expense, shall repair any damage to the Building caused by such
removal.  Any provision of this Lease to the contrary notwithstanding, Tenant
shall be solely responsible for the ordering, delivery and installation of any
telephone, telephone switching, telephone and data cabling, and Tenant’s
Removable Property to be installed by or on behalf of Tenant in the Premises and
for the removal of all telephone and data cabling installed in the Building by
or on behalf of Tenant or anyone claiming by, through or under Tenant at the
expiration or earlier termination of the Term of this Lease.

(c)Notice is hereby given that Landlord shall not be liable for any labor or
materials furnished or to be furnished to Tenant upon credit, and that no
mechanic’s or other lien for any such labor or materials shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
Premises, the Building or the Property.  To the maximum extent permitted by law,
before such time as any contractor commences to perform work on behalf of
Tenant, such contractor (and any subcontractors) shall furnish a written
statement acknowledging the provisions set forth in the prior clause.  Tenant
agrees to pay promptly when due the entire cost of any work done on behalf of
Tenant, its agents, employees or independent contractors, and not to cause or
permit any liens for labor or materials performed or furnished in connection
therewith to attach to all or any part of the Property and within twenty (20)
days after receipt of written notice of any such liens to discharge or bond over
(satisfactory to Landlord) any such liens which may so attach.  If,
notwithstanding the foregoing, any lien is filed against all or any part of the
Property for work claimed to have been done for, or materials claimed to have
been furnished to, Tenant or its agents, employees or independent contractors,
Tenant, at its sole cost and expense, shall, within twenty (20) days after
receipt of written notice thereof, cause such lien to be dissolved promptly
after receipt of notice that such lien has been filed, by the payment thereof or
by the filing of a bond sufficient to accomplish the foregoing.  If Tenant shall
fail to discharge any such lien, Landlord may, at its option, discharge such
lien and treat the cost thereof (including attorneys’ fees incurred in
connection therewith) as Additional Rent payable upon demand, it being expressly
agreed that such discharge by Landlord shall not be deemed to waive or release
the Event of Default in not discharging or so bonding over such lien within such
twenty (20) day period.  Tenant shall indemnify and hold Landlord harmless

19

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

from and against any and all expenses, liens, claims, liabilities and damages
based on or arising, directly or indirectly, by reason of the making of any
alterations, additions or improvements by or on behalf of Tenant to the Premises
under this Section, which obligation shall survive the expiration or termination
of this Lease.

(d)In the course of any work being performed by Tenant (including, without
limitation, the installation or removal of any Tenant’s Removable Property),
Tenant agrees to use labor compatible with that being employed by Landlord for
work in the Building or on the Property or other buildings owned by Landlord or
its affiliates (which term, for purposes hereof, shall include, without
limitation, entities which control or are under common control with or are
controlled by Landlord or, if Landlord is a partnership or limited liability
company, by any partner or member of Landlord) and not to employ or permit the
use of any labor or otherwise take any action which might result in a labor
dispute or disharmony involving personnel providing services in the Building or
on the Property pursuant to arrangements made by Landlord.

(e)Landlord may, by written notice to Tenant at the time of the approval of any
Special Improvement (as hereinafter defined), require Tenant, at Tenant’s
expense, to remove any Special Improvement made to the Premises at the
expiration or earlier termination of the Term, and to repair any damage to the
Premises and Building caused by such removal and return the affected portion of
the Premises to a Building standard tenant improved condition as determined by
Landlord.  If Tenant fails to complete such removal and/or to repair any damage
caused by the removal of any Special Improvements to the Premises designated by
Landlord for removal, and return the affected portion of the Premises to a
Building standard tenant improved condition as determined by Landlord, then,
without limiting Landlord’s other rights and remedies, at Landlord’s option,
either (A) Tenant shall be deemed to be holding over in the Premises and Rent
shall continue to accrue in accordance with the terms of Article 12, below,
until such work shall be completed, or (B) Landlord may do so and may charge the
cost thereof to Tenant.  For purposes hereof, “Special Improvements” shall mean
any Alterations made by Tenant or any party claiming by, through or under Tenant
that (i) would reasonably be expected to adversely affect any structural or
exterior element of the Building, any area or element outside of the Premises or
any facility or base building mechanical system serving any area of the
Building, or (ii) involve or affect the exterior design, size, height or other
exterior dimensions of the Building, or (iii) are inconsistent with the Building
standards for Comparable Buildings, or (iv) will require material additional
expense to demolish or remove the Premises to normal office/laboratory use on
termination of this Lease or increase the Operating Expenses for the Building,
and shall expressly include, without limitation, such Alterations as
interconnecting/internal staircases, data centers in excess of 2,000 square feet
of rentable floor area (either singly or collectively), and non-core restrooms
(and any horizontal plumbing lines associated with such restrooms).  

Extra Hazardous Use

.  Tenant covenants and agrees that Tenant will not do or permit anything to be
done in or upon the Premises, or bring in anything or keep anything therein,
which shall increase the rate of property or liability insurance on the Premises
or the Property above the standard rate applicable to Premises being occupied
for the Permitted Use.  If the premium or rates payable with respect to any
policy or policies of insurance carried by or on

20

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

behalf of Landlord with respect to the Property increases as a result of any act
or activity on or use of the Premises during the Term by Tenant or Tenant’s
employees, agents, contractors, subtenants, licensee, invitees or anyone
claiming by, through or under Tenant (whether or not done knowingly by such a
party, but only to the extent resulting from such act or activity as set forth
in this Section 5.4) or payment by the insurer of any claim arising from any act
or neglect of Tenant, its employees, agents, contractors, invitees, subtenants,
licensees or anyone claiming by, through or under Tenant, Tenant shall be given
written notice and a five (5) business day opportunity to discontinue such use
and if Tenant fails to do so, Tenant shall pay such increase, from time to time,
within thirty (30) days after written demand therefor by Landlord, as Additional
Rent.

5.5Hazardous Materials.

(a)Landlord acknowledges that it is not the intent of this Section 5.5 to
prohibit Tenant from using the Premises for the Permitted Use.  Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored by Tenant
according to all then applicable Environmental Laws.  As a material inducement
to Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises ("Hazardous Materials List").  Upon request of Landlord, Tenant shall
deliver to Landlord an updated Hazardous Materials List within thirty (30) days
following Landlord’s request.  Tenant shall deliver to Landlord true and correct
copies of the permits, approvals, reports and correspondence, and storage and
management plans relating to the use, storage, handling, treatment, generation,
release or disposal of Hazardous Materials by Tenant at the Premises.   At any
time following Tenant's receipt of a request from Landlord, Tenant shall
promptly complete a "hazardous materials questionnaire" using the form
then-provided by Landlord.  At least three (3) months prior to the surrender of
the Premises, Tenant shall deliver to Landlord a narrative description of the
actions proposed (or required by any governmental authority) to be taken by
Tenant in order to surrender the Premises (including any Alterations permitted
by Landlord to remain in the Premises, the Improvements and Laboratory Reusable
Installations) at the expiration or earlier termination of the Term, free from
any residual impact from the Tenant’s use of Hazardous Materials and otherwise
released for unrestricted use and occupancy consistent with Tenant’s obligations
under Section 5.5(e) below (the "Surrender Plan").  Tenant’s Surrender Plan
shall state that, (a) (i) all laboratory space, including floors, walls,
ceilings, counters, piping, supply lines, waste lines and plumbing in or serving
the Premises and all exhaust or other ductwork in or serving the Premises, and
(ii) any applicable systems shared by laboratory space, including without
limitation exhaust or other ductwork, in or serving the Premises have been
de-commissioned to the extent required by, and in accordance with, applicable
Laws and in accordance with best industry practice; (b) the interior surfaces of
the Premises (including floors, walls, ceilings, and counters), piping, supply
lines, waste lines and plumbing, and all such

21

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

exhaust or other ductwork in the Premises, may be reused by a subsequent tenant
or disposed of in compliance with applicable Laws without:  (i) incurring
special costs on account of uncompleted de-commissioning work; (ii) undertaking
special procedures for demolition, disposal, investigation, assessment, cleaning
or removal of such Hazardous Materials related to the former laboratory use
areas of the Premises; or (iii) giving notice in connection with such Hazardous
Materials; and (c) the Premises may be reoccupied for office or laboratory use,
or demolished or renovated without:  (i) incurring special costs on account of
uncompleted de-commissioning work; (ii) undertaking special procedures for
disposal, investigation, assessment, cleaning or removal of Hazardous Materials;
or (iii) giving notice in connection with Hazardous Materials.  Further, for
purposes of clauses (b) and (c), “special costs” or “special procedures” shall
mean costs or procedures, as the case may be, that would not be incurred but for
the nature of the Hazardous Materials as Hazardous Materials instead of
non-Hazardous Materials.  The final report shall also include reasonable detail
concerning the clean-up measures taken, the clean-up locations, the tests run
and the analytic results applicable to the above.

(b)Any handling, treatment, transportation, storage, disposal or use of
Hazardous Materials by Tenant in or about the Premises or the Property and
Tenant’s use of the Premises shall comply with all applicable Environmental
Laws.  Without Landlord’s prior written consent, Tenant shall not conduct any
sampling or investigation of soil or groundwater on the Property to determine
the presence of any constituents therein.

(c)Tenant shall indemnify, defend upon demand with counsel reasonably acceptable
to Landlord, and hold Landlord and the Landlord Parties (as hereinafter defined)
harmless from and against, any liabilities, losses claims, damages, interest,
penalties, fines, reasonable attorneys’ and experts’ fees, court costs,
remediation costs, and other expenses which result from the use, storage,
handling, treatment, transportation, release, threat of release or disposal of
Hazardous Materials in or about the Premises or the Property by Tenant or
Tenant’s agents, employees, contractors or invitees.  The provisions of this
paragraph (c) shall survive the expiration or earlier termination of this Lease.

(d)Tenant shall give written notice to Landlord as soon as reasonably
practicable of (i) any communication received by Tenant from any governmental
authority concerning Hazardous Materials which relates to the Premises or the
Property, and (ii) any disposal, release or threat of release of Hazardous
Materials on, under, from or about the Building or the Property of which Tenant
is aware.

(e)Upon the expiration of the Term or earlier termination of Tenant’s right of
possession, Tenant shall surrender the Premises to Landlord in the same
condition as received, subject to any Alterations or Laboratory Reusable
Installations permitted or required by Landlord to remain in the Premises, free
of Hazardous Materials (subject to the requirements of Section 5.5(a)) brought
upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than Landlord or any of the
Landlord Parties (collectively, “Tenant Laboratory Operations”) and released of
all licenses, clearances or other authorization of any kind required to enter

22

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

into and restore the Premises issued by any governmental authority having
jurisdiction over the use, storage, handling, treatment, generation, release,
disposal, removal or remediation of Hazardous Materials, broom clean, ordinary
wear and tear and casualty loss and condemnation excepted.  Tenant’s Surrender
Plan shall be accompanied by a current listing of (i) all Hazardous Materials
licenses and permits held by or on behalf of Tenant or any party claiming by,
through or under Tenant with respect to the Premises, and (ii) all Hazardous
Materials used, stored, handled, treated, generated, released or disposed of
from the Premises, and shall be subject to the review and approval of Landlord’s
environmental consultant.  In connection with the review and approval of the
Surrender Plan, upon the request of Landlord, Tenant shall deliver to Landlord
or its consultant such additional non-proprietary information concerning Tenant
Laboratory Operations as Landlord shall reasonably request.  On or before such
surrender, Tenant shall deliver to Landlord evidence that the approved Surrender
Plan shall have been satisfactorily completed and Landlord shall have the right,
subject to reimbursement at Tenant’s expense as set forth below, to cause
Landlord’s environmental consultant to inspect the Premises and perform such
additional procedures as may be deemed reasonably necessary to confirm that the
Premises are, as of the effective date of such surrender or early termination of
the Lease, free from any residual adverse impact from Tenant Laboratory
Operations.  Tenant shall reimburse Landlord, within ten (10) days of demand as
Additional Rent, for the reasonable expense incurred by Landlord for Landlord’s
environmental consultant to review and approve the Surrender Plan and to visit
the Premises and verify satisfactory completion of the same.  Landlord shall
have the unrestricted right to deliver such Surrender Plan and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to third parties.

(f)Tenant hereby represents and warrants to Landlord that (i) neither Tenant nor
any of its legal predecessors has been required by any prior landlord, lender or
governmental authority at any time to take remedial action in connection with
Hazardous Materials contaminating a property which contamination was permitted
by Tenant or such predecessor or resulted from Tenant's or such predecessor's
action or use of the property in question in violation of Environmental Law, and
(ii) Tenant is not subject to any enforcement order issued by any governmental
authority in connection with the use, storage, handling, treatment, generation,
release or disposal of Hazardous Materials (including, without limitation, any
order related to the failure to make a required reporting to any governmental
authority).  

(g)If Landlord has a reasonable basis to believe that Tenant or any of the
Tenant Parties is in violation of any of the terms or conditions of this Section
5.5, Landlord shall have the right to conduct annual tests of the Premises to
determine whether any contamination of the Premises, the Building or the
Property has occurred as a result of Tenant's use.  In addition, at any time,
and from time to time, prior to the expiration or earlier termination of the
Term, Landlord shall have the right to conduct appropriate tests of the Premises
and the Building to determine if contamination has occurred as a result of
Tenant's use of the Premises.  In connection with such testing, upon the written
request of Landlord, Tenant shall deliver to Landlord or its consultant such
non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any party claiming by, through or under
Tenant.  If contamination has occurred for

23

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

which Tenant is liable under this Section 5.5, Tenant shall pay all costs to
conduct such tests.  If no such contamination is found, Landlord shall pay the
costs of such tests.  Tenant shall, at its sole cost and expense, promptly and
satisfactorily remediate in accordance with all Environmental Laws any
contamination identified by such testing to be in violation of Environmental
Laws.  Landlord's receipt of or satisfaction with any environmental assessment
in no way waives any rights which Landlord may have against Tenant.

(h)In no event may Tenant install any underground or other storage tanks in or
under the Building or at the Property without Landlord’s prior written consent,
which consent may be withheld in Landlord's sole and absolute discretion.

(i)Tenant's obligations under this Section 5.5 shall survive the expiration or
earlier termination of the Lease.  Without limitation of Landlord’s other
remedies under this Lease, during any period of time after the expiration or
earlier termination of this Lease required by Tenant or Landlord to complete the
removal from the Premises of any Hazardous Materials (including, without
limitation, the release and termination of any licenses or permits restricting
the use of the Premises and the completion of the approved Surrender Plan) or to
satisfy Tenant’s obligations under Section 5.5(e) above, Tenant shall continue
to pay the full Rent in accordance with this Lease for any portion of the
Premises not relet by Landlord in Landlord's sole discretion, which Rent shall
be prorated daily.

ARTICLE 6
ASSIGNMENT AND SUBLETTING

6.1Prohibition.

(a)Tenant covenants and agrees that neither this Lease nor the term and estate
hereby granted, nor any interest herein or therein, will be assigned, mortgaged,
pledged, encumbered or otherwise transferred, whether voluntarily,
involuntarily, by operation of law or otherwise, and that neither the Premises
nor any part thereof will be encumbered in any manner by reason of any act or
omission on the part of Tenant, or used or occupied or permitted to be used or
occupied, by anyone other than Tenant, or for any use or purpose other than a
Permitted Use, or be sublet (which term, without limitation, shall include
granting of concessions, licenses and the like) in whole or in part, or be
offered or advertised for assignment or subletting by Tenant or any person
acting on behalf of Tenant, without, in each case, the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed, subject to the terms and conditions of Section 6.2 below (all of the
foregoing are hereinafter sometimes referred to collectively as “Transfers” and
any person to whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a “Transferee”). Without limiting the foregoing, any
agreement pursuant to which: (x) Tenant is relieved from the obligation to pay,
or a third party agrees to pay on Tenant’s behalf, all or any portion of the
Basic Rent or Additional Rent under this Lease; and/or (y) a third party
undertakes or is granted by or on behalf of Tenant the right to assign or
attempt to assign this Lease or sublet or attempt to sublet all or any portion
of the Premises, shall for all purposes hereof

24

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

be deemed to be a Transfer of this Lease and subject to the provisions of this
Article 6.  A Transfer under this Article 6 shall also include a sale or other
transfer (by one or more transfers) of any of the following:  the voting stock,
partnership interests, membership or other equity interests in Tenant (or any
other mechanism such as the issuance of additional stock or the creation of
additional partnership or membership interests) which results in a change of
control of Tenant or a sale or other transfer (in one or more transfers) of
fifty percent (50%) or more of the assets of Tenant, as if such transfer were an
assignment of this Lease.  Notwithstanding the foregoing, if equity interests in
Tenant at any time are or become traded on a national securities exchange (as
defined in the Securities Exchange Act of 1934), the transfer of equity
interests in Tenant on a national securities exchange shall not be deemed an
assignment within the meaning of this Article; provided, however, that if Tenant
is a corporation the outstanding stock of which is listed on a national
securities exchange, then any private purchase or buyout of stock shall be
deemed a Transfer under this Article 6.

(b)Notwithstanding the foregoing, Landlord’s consent shall not be required under
Section 6.1(a), and Section 6.3, Section 6.4, and Section 6.5 shall not apply to
any assignment of this Lease or sublease of all or any portion of the Premises
to (x) an entity into or with which Tenant is merged or consolidated, or to
which all or substantially all of Tenant’s assets or stock are transferred, or
(y) transactions with any entity which controls or is controlled by Tenant or is
under common control with Tenant; provided and only on condition that in any
such event:

(i)the successor to Tenant has a net worth, computed in accordance with
generally accepted accounting principles (“GAAP”) consistently applied, at least
equal to the Tangible Net Worth of Tenant on the date of this Lease,

(ii)proof satisfactory to Landlord of the Tangible Net Worth of both the
transferee and Tenant shall have been delivered to Landlord at least ten (10)
days prior to the effective date of any such transaction, or, if Tenant is
prohibited by Law or any restrictions in the agreement facilitating such
transaction from disclosing such information prior to the effective date of any
such transaction, within ten (10) days following the effective date of any such
transaction,

(iii)the transfer is for a valid business purpose of Tenant and is not a
subterfuge for the provisions of this Article 6, and

(iv)the transferee agrees directly with Landlord, by written instrument in form
satisfactory to Landlord in its reasonable discretion, to be bound by all the
obligations of Tenant hereunder, including, without limitation, the covenant
against further assignment and subletting.

Any assignment or sublease under this Section 6.1(b) is referred to herein as a
"Permitted Transfer".  Except in cases of statutory merger or consolidation or
sale of substantially all of the assets or stock of Tenant (and in connection
with which

25

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

sale Tenant is dissolved and provided the purchaser becomes the named Tenant
under this Lease by operation of law or by written assignment and assumption
agreement in form reasonably acceptable to Landlord) in which case the surviving
entity in the merger or consolidation or the purchaser of such assets or stock
to which this Lease has been assigned shall be solely liable as the Tenant under
this Lease, Tenant shall continue to remain fully liable under this Lease, on a
joint and several basis with the Permitted Transferee.

Landlord’s Consent

.

(a)If Tenant desires Landlord’s consent to any Transfer, Tenant shall notify
Landlord in writing, which notice (the “Transfer Notice”) shall include (i) the
proposed effective date of the Transfer, which shall not be less than thirty
(30) days nor more than one hundred eighty (180) days after the date of delivery
of the Transfer Notice, (ii) a description of the portion of the Premises to be
transferred, (iii) all of the terms of the proposed Transfer and the
consideration therefor, including the name and address of the proposed
Transferee, and an executed copy of all documentation effectuating the proposed
Transfer, including all operative documents to evidence such Transfer and all
agreements incidental or related to such Transfer, (iv) current financial
statements of the proposed Transferee certified by an officer, partner or owner
thereof, business credit and personal references and history of the proposed
Transferee and any other information reasonably required by Landlord which will
enable Landlord to determine the financial responsibility, character, and
reputation of the proposed Transferee, nature of such Transferee’s business and
proposed use of the Premises.

(b)In the event Landlord does not exercise its options pursuant to Section 6.5
below to recapture the Premises or terminate this Lease in whole or in part,
Landlord’s consent to a proposed Transfer shall not be unreasonably withheld,
conditioned or delayed, provided and upon condition that:

(i)There shall not be an Event of Default that remains uncured;

(ii)In Landlord’s reasonable judgment the proposed Transferee is engaged in a
business which is in keeping with the then standards of the Building and
Property and the proposed use is limited to the Permitted Use, including being
classified by the UBC (as hereinafter defined) as a “B” occupancy area for the
use and storage of Hazardous Materials;

(iii)The proposed Transferee is a reputable entity and has sufficient financial
worth and stability in light of the responsibilities to be undertaken, based on
evidence provided by Tenant (and others) to Landlord, as determined by Landlord
in its reasonable discretion;

(iv)The proposed Transferee is not then a tenant of Landlord at any part of the
Property, provided that Landlord has competing space of similar size available;

26

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

(v)The proposed Transferee is not a person or entity with whom Landlord is then,
or during the preceding four (4) months has been, actively negotiating to lease
space at the Property;

(vi)The proposed Transferee or any person or entity which, directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee is not a direct or indirect competitor, in the footwear or
apparel industry, of Landlord or any of Landlord’s affiliates, including,
without limitation, New Balance Athletic Shoe, Inc. or any successor thereto, (a
“Landlord Competitor”)

(vii)The proposed Transfer shall be in form reasonably satisfactory to Landlord
and shall comply with the applicable provisions of this Article 6;

(viii)Tenant shall not have advertised or publicized in any way the availability
of the Premises at rental rate less than the base rent and additional rent at
which Landlord is then offering to lease other space located in the Building
without prior notice to and approval by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed;

(ix)With respect to a proposed sublease, the  proposed sublease involves, in
Landlord’s reasonable judgment, a portion of the Premises which is independently
leasable space;

(x)With respect to and after taking into account a proposed sublease, there will
not be more than three (3) different entities (including Tenant) occupying the
Premises;

(xi)Intentionally omitted;

(xii)The proposed Transfer shall not have (or potentially have) any adverse
effect on any real estate investment trust qualification requirements of
Landlord or any of its affiliates or otherwise cause Landlord or any of its
affiliates to be in violation of any Laws to which Landlord or such affiliate is
subject, including, without limitation, the Employment Retirement Security Act
of 1974;

(xiii)If required in the mortgage documents or ground lease, the holder of any
Superior Mortgage and/or Superior Lease, as applicable, consents to such
Transfer; and

(xiv)Neither the identity nor business of the proposed Transferee would cause
Landlord to be in violation of any covenant or restriction contained in another
lease then in effect at the Property.

(c)As a condition to an assignment or subletting, whether Landlord’s consent is
required or not, Landlord may require a Hazardous Materials List, certified by

27

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

the proposed assignee or sublessee to be true and correct, which the proposed
assignee or sublessee intends to use, store, handle, treat, generate in or
release or dispose of from the Premises, together with copies of all documents
relating to such use, storage, handling, treatment, generation, release or
disposal of Hazardous Materials by the proposed assignee or subtenant in the
Premises, prior to the proposed assignment or subletting, including, without
limitation:  permits; approvals; reports and correspondence; and storage and
management plans.  

Acceptance of Rent

.  If this Lease is assigned, or if the Premises or any part thereof is sublet
or occupied by anyone other than Tenant, whether or not in violation of the
terms and conditions of the Lease, Landlord may, at any time and from time to
time, collect rent and other charges from the Transferee, and apply the net
amount collected to the rent and other charges herein reserved, but no such
Transfer, collection or modification of any provisions of this Lease shall be
deemed a waiver of this covenant, or the acceptance of the Transferee as a
tenant or a release of Tenant from the further performance of covenants on the
part of Tenant to be performed hereunder. Any consent by Landlord to a
particular Transfer or other act for which Landlord’s consent is required under
paragraph (a) of Section 6.1 shall not in any way diminish the prohibition
stated in paragraph (a) of Section 6.1 as to any further such Transfer or other
act or the continuing liability of the Original Tenant.  No Transfer hereunder
shall relieve Tenant from its obligations hereunder, and Tenant shall remain
fully and primarily liable therefor.  Landlord may revoke any consent by
Landlord to a particular Transfer if the Transfer does not provide that the
Transferee agrees to be independently bound, by and upon all of the covenants,
agreements, terms, provisions and conditions set forth in this Lease on the part
of Tenant to be kept and performed, and as may be applicable to a subtenancy.

Excess Payments

.  If Tenant assigns this Lease or sublets the Premises or any portion thereof,
Tenant shall pay to Landlord as Additional Rent fifty percent (50%) of the
amount, if any, by which (a) any and all compensation received by Tenant as a
result of such Transfer, net only of reasonable expenses actually incurred by
Tenant in connection with such Transfer, including, but not limited to brokerage
commissions, legal fees, and in the instance of a sublease, demising
and  leasehold improvement costs (prorated over the term of the Transfer), as
well as any unamortized portion of leasehold improvements paid for directly by
Tenant for the Premises, exceeds (b)  in the case of an assignment, the Basic
Rent and Additional Rent under this Lease, and in the case of a subletting, the
portion of the Basic Rent and Additional Rent allocable to the portion of the
Premises subject to such subletting.  Notwithstanding the foregoing, Tenant
shall not be required to share any rent attributable to the leasing of equipment
to a subtenant.  Such payments shall be made on the date the corresponding
payments under this Lease are due.  Notwithstanding the foregoing, the
provisions of this Section shall impose no obligation on Landlord to consent to
an assignment of this Lease or a subletting of all or a portion of the Premises.

Landlord’s Recapture Right

.  Notwithstanding anything herein to the contrary, in addition to withholding
or granting consent with respect to any proposed Transfer, in the event the
Transfer request relates to fifty percent (50%) or more of the Premises for the
balance of the Term, Landlord shall have the right, to be exercised in writing
within thirty (30) days after receipt of a Transfer Notice, to terminate this
Lease (in the event of a proposed assignment for the remainder of the Term) or
terminate that portion of the Premises to be subleased (in the event

28

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

of a proposed sublease); provided, however, Tenant shall have the right to
rescind any request for sublease consent if Landlord exercises its right to
recapture in accordance with the terms and conditions of this Section 6.5, by
providing written notice to Landlord within five (5) Business Days of Tenant’s
receipt of Landlord’s notice of its intent to recapture such subleased portion
of the Premises.  In the case of a proposed assignment, this Lease shall
terminate as of the date (the “Recapture Date”) which is the later of (a) sixty
(60) days after receipt of Landlord’s written notice of such election, and
(b)the proposed effective date of such Transfer, as if such date were the last
day of the Term of this Lease.  In either event, if requested by Tenant,
Landlord shall provide not less than ninety (90) days from the Recapture Date to
allow Tenant to vacate and surrender the Premises, including to comply with the
requirements of Section 5.5.  If Landlord exercises the rights under this
Section 6.5 in connection with a proposed sublease, this Lease shall be deemed
amended to eliminate the proposed sublease premises from the Premises as of the
Recapture Date, and thereafter all Basic Rent and Expense Charges shall be
appropriately prorated to reflect the reduction of the Premises as of the
Recapture Date.  If Landlord recaptures Tenant’s sublease space which is less
than all of the Premises, as a condition to Landlord’s recapture, Landlord shall
agree, at its cost, to separately demise the recapture space from the balance of
the Premises and otherwise adjust all mechanical systems and utilities to
provide the same level of service to the retained Premises as had existed prior
to Landlord exercising its recapture right.  In the event that Landlord
exercises its termination right herein, Tenant shall be relieved and discharged
from any further obligations under the Lease with respect to that portion of the
Premises terminated by Landlord (but not any obligations accruing prior to such
termination date) as of the termination date or such later date as Tenant fully
vacates and surrenders the recapture space to Landlord in accordance with the
terms and conditions of this Lease, including, without limitation, Section 5.5
of this Lease.

Further Requirements

.  Tenant shall reimburse Landlord on demand, as Additional Rent, for any
reasonable out‑of‑pocket costs (including reasonable attorneys’ fees and
expenses), not to exceed $3,000 in each instance, incurred by Landlord in
connection with any actual or proposed assignment or sublease or other act
described in paragraph (a) of Section 6.1, whether or not consummated, including
the costs of making investigations as to the acceptability of the proposed
assignee or subtenant.  Any sublease to which Landlord gives its consent shall
not be valid unless and until Tenant and the sublessee execute a consent
agreement in form and substance satisfactory to Landlord in its reasonable
discretion and a fully executed counterpart of such sublease has been delivered
to Landlord.  Any sublease shall provide that: (i) the term of the sublease ends
no later than one day before the last day of the Term of this Lease; (ii) such
sublease is subject and subordinate to this Lease; (iii) Landlord may enforce
the provisions of the sublease, including collection of rents; and (iv) in the
event of termination of this Lease or reentry or repossession of the Premises by
Landlord, Landlord may, at its sole discretion and option, take over all of the
right, title and interest of Tenant, as sublessor, under such sublease, and such
subtenant shall, at Landlord’s option, attorn to Landlord, but nevertheless
Landlord shall not (A) be liable for any previous act or omission of Tenant
under such sublease; (B) be subject to any defense or offset previously accrued
in favor of the subtenant against Tenant; or (C) be bound by any previous
modification of such sublease made without Landlord’s written consent or by any
previous prepayment of more than one month’s rent.

29

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

ARTICLE 7
RESPONSIBILITY FOR REPAIRS AND CONDITION OF PREMISES; SERVICES TO BE FURNISHED
BY LANDLORD

7.1Landlord Repairs.

(a)Except as otherwise provided in this Lease, Landlord agrees to maintain,
repair and replace so as to keep in good working order, condition and repair,
and in compliance with all applicable Laws, the Structural Elements of the
Building, including exterior glass, the Base Building and Base Building Systems
up to the point of connection with the Premises (but specifically excluding any
supplemental heating, ventilation or air conditioning equipment or systems
exclusively serving the Premises installed at Tenant’s request or as a result of
Tenant’s requirements in excess of Building standard design criteria), except
that Landlord shall in no event be responsible to Tenant for the repair of
interior glass in the Premises or the doors (or related glass and finish work)
leading to the Premises, or subject to Section 10.5, any condition in the
Premises or the Building caused by any act or neglect of Tenant, its invitees or
contractors.  Landlord shall also keep and maintain the Parking Garage and all
Common Facilities in a good and clean working order, condition and repair, free
of snow and accumulation of dirt and rubbish and with reasonable treatment of
ice on driveways and pedestrian walkways, and shall keep, maintain, and repair
all landscaped areas on the Property in a neat and orderly condition.  Subject
to the terms and conditions of this Lease, Landlord shall be responsible for the
maintenance, replacement and repair of Laboratory Systems only to the portion of
the valve or cap for such system on each floor that connects to and exclusively
services the Premises; Tenant hereby agreeing that any such portion of such
system that extends from the point of such valve or cap connection on each floor
to and in the Premises shall not be considered a Laboratory System.  Landlord
shall not be responsible to maintain or make any improvements or repairs to the
Building other than as expressly in this Section 7.1 provided, unless expressly
provided otherwise in this Lease.  Landlord shall be responsible for the repair
and maintenance of any base Building HVAC (as hereinafter defined), subject to
such expense being properly includable as an Operating Expense; provided,
however, the costs otherwise covered under HVAC warranty or insurance shall not
be included as an Operating Expense.

(b)Landlord shall not be liable for any failure to make repairs in the Premises
which Landlord has undertaken to make under the provisions of this Section 7.1
or elsewhere in this Lease, unless Tenant has given notice to Landlord of the
need to make such repairs (unless Landlord otherwise is known to have actual
knowledge of the need for such repairs), and Landlord has failed to commence to
make such repairs within a reasonable time after receipt of such notice, or
fails to proceed with reasonable diligence to complete such repairs.

(c)Except with respect to Tenant’s obligations under Section 7.2(b) of this
Lease to comply with applicable Laws, Landlord shall, as part of Operating
Expenses to the extent permitted pursuant to Article 9 and Exhibit F of this
Lease, maintain the Common Facilities of the Property, the Parking Garage, the
Structural Elements of the Building, the Base Building Systems and the
Laboratory Systems serving

30

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

the Premises and the Building in general in compliance with applicable
Laws.  Landlord agrees to operate the Building s in a manner consistent with
Comparable Buildings.  

7.2Tenant Repairs; Compliance with Laws.

(a)Tenant shall keep and maintain the Premises and the Improvements, Laboratory
Reusable Installations, fixtures and appurtenances therein or thereon
(including, without limitation, electrical and mechanical or laboratory systems
not considered part of the Base Building Systems or Laboratory Systems or any
portion of such systems that have been installed for the exclusive use and
benefit of Tenant such as additional HVAC equipment, hot water heaters,
electronic, data, phone, and other telecommunications cabling and related
equipment, and security or telephone systems for the Premises), neat and clean
and in good order, condition and repair, excepting only those repairs for which
Landlord is responsible under the terms of this Lease, reasonable wear and tear,
and damage by fire or other casualty or as a consequence of the exercise of the
power of eminent domain; and Tenant shall surrender the Premises, at the end of
the Term, in such condition.  For the avoidance of doubt, Tenant shall be
responsible for the Laboratory Systems which serve the Premises from the point
of valve or cap connection on each floor to the Premises.  Tenant shall be
responsible for all Tenant specific equipment.  Subject to Section 10.5
regarding waiver of subrogation, Tenant shall be responsible for the cost of
repairs which may be made necessary by reason of damage to the Building caused
by any act or neglect of Tenant, or its employees, contractors or invitees
(including any damage by fire or other casualty arising therefrom).  Tenant
shall be responsible for the installation of any fire suppression or fire rating
system that is required for Tenant’s use, other than the Base Building fire
protection system to the extent installed by Landlord pursuant to the
Landlord/Tenant Matrix (as hereinafter defined) attached as Schedule 1 to
Exhibit C as shall be provided as part of the Base Building Systems.

(b)Tenant shall comply with all Laws from time to time in effect and all
directions, rules and regulations of governmental agencies having jurisdiction,
and the standards recommended by the local Board of Fire Underwriters applicable
to the Premises and Tenant’s use and occupancy thereof and its business and
operations therein, and shall, at Tenant’s expense, obtain all permits, licenses
and the like required thereby. Notwithstanding the foregoing, Tenant shall not
be obligated to make structural repairs or alterations to the Premises in order
to comply with any Laws unless the need for such repairs or alterations arises
from (i) the specific manner and nature of Tenant’s use or occupancy of the
Premises, as distinguished from mere general office, research and development
uses, including a biotechnical and laboratory use in compliance with the
Permitted Use hereunder, (ii) any cause or condition created by or at the
insistance of the Tenant, including, without limitation, the performance of the
Tenant Work and/or any other Alterations made by Tenant, or (iii) a breach by
Tenant of any provisions of this Lease.  Any of the foregoing conditions caused
by any employee, agent, contractor, or subtenant of Tenant or any other party
claiming by, through, or under Tenant shall be attributable to Tenant for
purposes of this Lease.  Tenant shall also be responsible for the cost of
compliance with all present and future Laws in respect of the Building to the
extent arising from any of the causes set forth in clauses (i) through (iv)
above of this Section

31

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

7.2(b), in which event Tenant shall be responsible to perform, at Tenant's sole
cost and expense, such repairs or alterations, whether or not such compliance
requires work which is structural or non-structural, ordinary or extraordinary,
foreseen or unforeseen.

(c)If repairs are required to be made by Tenant pursuant to the terms hereof,
Landlord may demand that Tenant make the same promptly, and if Tenant refuses or
neglects to commence and complete such repairs within the applicable time period
therefor set forth in Section 14(a)(ii) of this Lease (except in the case of
Emergency, including without limitation, notice of an unsafe condition in the
Premises, in which event Landlord may make such repairs immediately and without
notice), Landlord may (but shall not be required to do so) make or cause such
repairs to be made and the provisions of Section 14.4 shall be applicable to the
costs thereof.  Landlord shall make a commercially reasonable effort to notify
Tenant, which notification may be oral, of Landlord’s exercise of its rights
under this Section 7.2(c).

7.3Floor Load ‑ Heavy Machinery.

(a)Tenant shall not place a load upon any floor in the Premises exceeding the
limit such floor was designed to supports or such lower amount as may be
proscribed by applicable Law.  Landlord reserves the right to prescribe the
weight and position of all business machines and mechanical equipment, including
safes, which shall be placed so as to distribute the weight. Business machines
and mechanical equipment shall be placed and maintained by Tenant at Tenant’s
expense in settings sufficient, in Landlord’s judgment, to absorb and prevent
vibration, noise and annoyance.  Tenant shall not move any safe, heavy
machinery, heavy equipment, freight, bulky matter or fixtures into or out of the
Building without Landlord’s prior consent, which consent may include a
requirement to provide insurance, naming Landlord as an insured, in such amounts
as Landlord may deem reasonable.

(b)If any such safe, machinery, equipment, freight, bulky matter or fixtures
requires special handling, Tenant agrees to employ only persons holding a Master
Rigger’s license to do such work, and that all work in connection therewith
shall comply with applicable Laws.  Any such moving shall be at the sole risk
and hazard of Tenant, and Tenant will exonerate, indemnify and save Landlord
harmless against and from any liability, loss, injury, claim or suit resulting
directly or indirectly from such moving.

7.4Utility Services.

(a)Tenant shall pay for all water (including the cost to service, repair and
replace reverse osmosis, de-ionized and other treated water), gas, heat, light,
power, telephone, internet service, cable television, other telecommunications
and other utilities supplied to the Premises, together with any fees, surcharges
and taxes thereon charged by the applicable utility provider.  Electricity and
gas supplied to the Premises shall each be separately metered, and chilled water
and HVAC airflow for the Laboratory Systems shall be separately submetered or
check metered.  Tenant shall be entitled to use up to fourteen (14) watts per
usable square foot of the Laboratory Portion of the Premises and up to six (6)
watts per usable square foot of the Office Portion of the Premises of electrical
power.   

32

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Tenant shall be responsible for procuring and paying for separately metered
utilities directly to the provider of the utilities.  If any utility is not
separately metered or submetered to Tenant, Tenant shall pay either Tenant’s pro
rata share, as the case may be, of all charges of such utility jointly metered
with other premises, or Tenant’s Occupied Laboratory Share (as hereinafter
defined), as reasonably determined by Landlord, as Additional Rent or, in the
alternative, Landlord may, at its option, monitor the usage of such utilities by
Tenant and charge Tenant with the cost of purchasing, installing and monitoring
such metering equipment, which cost shall be paid by Tenant as Additional Rent,
unless such separate meters or submeters are installed as part of the Tenant
Work, in which event the cost of installation shall be included in the cost of
such work.  Landlord may base its bills for utilities on reasonable estimates;
provided that Landlord adjusts such billings to reflect the actual cost of
providing utilities to the Premises no less than quarterly.  To the extent that
Tenant uses more than Tenant’s Laboratory Share of any utilities attributable to
the Laboratory Systems or more than Tenant’s Pro Rata Share of the Office
Portion of any utilities attributable to the Building Systems, then Tenant shall
pay Landlord for Tenant’s increased share of such utilities to reflect such
excess.  

(b)Tenant shall be responsible for the installation of the following check
meters (i) the standard flow meter on each floor at the capped connection for
non-potable cold water, (ii) the standard flow meter on the supply line and
deductive meter on the return line at each floor, located at the capped
connection, for non-potable hot water supply and return, (iii) the standard flow
meter at each floor, located at the capped connection, for tempered water, (iv)
polypropylene purified water meter on the supply line and deductive meter on the
return line at each floor, located at the capped connection, for the RO/DI
system, (v) mass flow meter at each floor, located at the capped connection, for
compressed air, (vi) mass flow meter at each floor, located at the capped
connection, for the vacuum system, (vii) chilled water meters on the capped
chilled water connections on each floor to meter supplemental chilled water
usage, (viii) hot water meters on the capped hot water connections on each floor
to meter hot water usage, and (ix) condenser water meters on the capped
condenser water connection on each floor to meter condenser water usage
(collectively, the “Tenant Installed Checkmeters”).  Tenant shall be responsible
for the ongoing repair and maintenance of any Tenant Installed
Checkmeters.  Tenant shall also be responsible for providing bus tap, meter and
meter socket at each floor for direct utility metering and an electronic check
meter for tenant equipment connected to the Generator.  In the event Tenant
requires natural gas on any floor within the Premises, Tenant shall be required
to request gas service installation from the utility provider and would be
billed directly with a separate meter.  Notwithstanding anything to the contrary
contained herein, in no event shall Tenant be entitled to occupy all or any
portion of the Premises until the Tenant Installed Checkmeters have been
installed by Tenant and are fully operational.  At Tenant’s election, Tenant
shall be entitled to include the installation of the Tenant Installed
Checkmeters as part of the Tenant Work pursuant to Exhibit D but at Tenant’s
sole cost and expense.  

(c)Notwithstanding anything in this Lease to the contrary, Tenant shall pay the
cost of utilities used in the Premises based on the consumption thereof as
metered by the applicable Tenant Installed Checkmeters and/or any separate
meters or submeters installed by Tenant at the rates for the applicable utility
then being charged by

33

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

the applicable public utility (together with all taxes and fees included by the
utility provider), without markup or any additional fees or charges added by
Landlord.

(d)In the event any governmental entity promulgates or revises any Law, or
issues mandatory controls relating to the use or conservation of energy, water,
gas, light or electricity, or the provision of any other utility or service
furnished by Landlord in the Building, Landlord may take any appropriate action
to comply with such provision of Law or mandatory controls, including the making
of alterations to the Building, subject, however, to the terms and conditions of
this Lease.  Tenant agrees to provide, within 10 Business Days of request by
Landlord, such information and documentation as may be needed for compliance
with any energy reporting or sustainability requirements as may be adopted from
time to time by the City of Boston or any other governmental authority with
jurisdiction over the Building, which information shall include, without
limitation, usage at or by the Premises of electricity, natural gas, steam, hot
or chilled water or other energy.  Neither Landlord’s actions nor its failure to
act shall entitle Tenant to any damages, abate or suspend Tenant’s obligation to
pay Basic Rent and Additional Rent or constitute or be construed as a
constructive or other eviction of Tenant except as otherwise specifically set
forth herein.  The parties hereto shall comply with all mandatory energy
conservation controls and requirements applicable to the Building that are
imposed or instituted by the federal, state, county or municipal governments and
are of general applicability to the occupants of the Building, including,
without limitation, controls on the permitted range of temperature settings in
office/retail buildings, and requirements necessitating curtailment of the
volume of energy consumption or the hours of operation of the Building.  Any
terms or conditions of this Lease that conflict or interfere with compliance
with such controls or requirements shall be suspended for the duration of such
controls or requirements.  Compliance with such controls or requirements shall
not be considered an eviction, actual or constructive, of Tenant from the
Premises and shall not entitle Tenant to terminate this Lease or to an abatement
of any Rent payable hereunder.

7.5Other Services.

(a)For the Office Portion of the Premises only, Landlord shall provide Base
Building heating, ventilation and air-conditioning (“HVAC”) for heating and
cooling as normal seasonal changes may require to provide reasonably comfortable
space temperature and ventilation for occupants of the Office Portion of the
Premises under normal business operation for general office use during Building
Service Hours as defined below and substantially in accordance with the HVAC
Specifications for the Office Portion of the Building attached hereto as Exhibit
J.  Landlord agrees to carry a separate maintenance contract on the HVAC units
and/or systems, which maintenance contract cost shall be included as part of
Operating Expenses.  If Tenant shall require air conditioning, heating or
ventilation outside the hours and days above specified for the office portion of
the Premises, Landlord may furnish such service and Tenant shall pay therefor
such charges as may from time to time be in effect for the Building upon demand
as Additional Rent.  In the event Tenant introduces into the Premises personnel
or equipment which overloads the capacity of the Building system or in any other
way interferes with the system’s ability to perform adequately its proper
functions, supplementary systems may, if

34

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

and as needed, at Landlord’s option, be provided by Landlord, at Tenant’s
expense.  “Building Service Hours” are 8:00 A.M. to 6:00 P.M. on Business Days
and, upon at least 24 hours prior written request by Tenant, 8:00 A.M. to 1:00
P.M. on Saturdays, in all events, excluding the holidays set forth in Section
1.1 of this Lease.  

(b)For the Laboratory Portion of the Premises, Landlord shall provide Base
Building HVAC for heating and cooling as normal seasonal changes may require to
provide code required ventilation for occupants of the Laboratory Portion of the
Premises under normal business operation for general laboratory use and
substantially in accordance with the HVAC Specifications attached hereto as
Exhibit J for the Laboratory Portion of the Building.   Air will be supplied to
the Office Portion of the Premises at 1 cfm per useable square foot of the
Office Portion of the Premises and air will be supplied to the Laboratory
Portion for the Premises at 1.5 cfm per useable square foot of the Laboratory
Portion of the Premises.

(c)In the event Tenant introduces into the Premises personnel or equipment which
overloads the capacity of the applicable Base Building HVAC system or in any
other way adversely affects the applicable Base Building HVAC system’s ability
to perform adequately its proper functions, including, without limitation,
Tenant’s design, layout or occupancy level of the Premises in a manner which
inhibits the HVAC system’s ability to perform in accordance with the applicable
HVAC specifications attached as exhibits to this Lease, Tenant may be required
to install supplementary systems at Tenant’s sole cost and expense in order to
provide comfortable space temperature and ventilation in the applicable portion
of the Premises, and Landlord shall not be deemed to be in default of Landlord’s
obligation under this Section 7.5 to provide HVAC service to the Premises in
accordance with Exhibit J, as applicable to the portion of the Premises at issue
(i.e. the Office Portion or Laboratory Portion, as applicable), to the extent
resulting from such interference or overloading by Tenant

(d)For the Laboratory Portion of the Premises, Landlord, as part of Landlord’s
Work, shall install (1) one (1) air handler unit per floor of the Laboratory
Portion of the Premises and (2) an additional supplemental chiller system for
the tenants of the Laboratory Portion located on the mechanical penthouse roof
of the Building.  Tenant, at its expense, may install its own heating,
ventilation and air conditioning units (“Tenant’s HVAC Units”) in and serving
the Premises, which Tenant’s HVAC Units must be located within the bounds of the
Premises.  The Tenant’s HVAC Units shall be compatible with the Building’s
mechanical system and shall be operated and maintained by Tenant at its
expense.  Tenant shall furnish and operate and maintain, at its expense, the
pumps required to draw and return the condenser water required for Tenant’s HVAC
Units.  

(e)Landlord shall provide condenser water of ten (10) tons to the Premises and
Tenant shall pay Landlord’s then standard condenser water charge for the
Building for its use of such condenser water.  Current charge is $303.00 per
annum per ton of condenser water allocated to the Premises subject to increase
from time to time during the Term.  Tenant shall be responsible for
pumping/circulating the supplied condenser water throughout the
Premises.  Tenant may, at its expense, connect the machinery and

35

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

equipment of Tenant’s HVAC Units to the Building air supply and return systems,
condenser water supply and return and steam supply and condensate return lines
at such locations, by such means and routing and otherwise in such manner as
Landlord shall reasonably designate or approve.

(f)Landlord shall provide fresh air units exclusive to each floor within the
Laboratory Portion for the supply of air to the Premises.  Tenant shall be
responsible for Tenant’s pro rata share based on rentable square footage of the
Premises, as the case may be, of all charges of Landlord for operating,
repairing and maintaining fresh air units with other premises on the floor.  By
way of example, in the event Tenant leases a full floor its pro rata share for
the fresh air unit on that floor is one hundred percent (100%).

(g)Landlord shall provide water (at temperatures supplied by the city in which
the Property is located) for drinking, lavatory and toilet purposes (“Potable
Water”) for the Premises and non-potable hot water for Tenant’s laboratory use
(“Non Potable Water”).  Such water shall be made available from the main
connection point for such service on the floor on which the Premises is located
and the distribution of water (both Potable Water and Non-Potable Water) within
the Premises shall be performed by Tenant.  If Tenant uses Potable Water for any
purpose other than for ordinary lavatory and drinking purposes, Landlord may
assess a reasonable charge for the additional water so used, or upon advance
written notice to Tenant install a water meter and thereby measure Tenant’s
water consumption for all purposes.  In the latter event, Tenant shall pay the
cost of the meter and the cost of installation thereof as Additional Rent upon
demand and shall keep such meter and installation equipment in good working
order and repair.  Tenant agrees to pay for water consumed, as shown on such
meter (at the rates then charged by the public utility, together with all sewer
charges, taxes and fees), together with the sewer charge based on such meter
charges, as and when bills are rendered, and in the event Tenant fails timely to
make any such payment, Landlord may pay such charges and collect the same from
Tenant upon demand as Additional Rent.  Notwithstanding anything to the contrary
contained in this Section, Tenant shall be responsible for Tenant’s Laboratory
Share of the costs associated with the Non Potable Water.    

(h)Cleaning and janitorial services to the Common Areas.  Tenant shall be
responsible for all cleaning and janitorial services to the Premises, consistent
with such services performed by office and laboratory tenants of Comparable
Buildings.  Subject to the labor harmony requirements in this Lease and
Landlord’s reasonable approval, Tenant may utilize any qualified cleaning and
janitorial contractors to provide these cleaning services to the Premises.  

(i)Access to the Premises and the Parking Garage 24 hours per day, 7 days per
week, and 365 days per year, subject to security and safety precautions from
time to time in effect, if any, and subject always to restrictions based on
emergency conditions.

(j)Passenger elevator service in common with Landlord and other tenants in the
Building 24 hours per day, 7 days per week, and 365 days per year.  Tenant shall
have access, on a non‑exclusive, first‑come, first‑serve basis, to freight
elevators serving the Building, at no additional charge during the Building’s
normal freight hours.

36

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

(k)Landlord may from time to time, but shall not be obligated to, as part of
Operating Expenses, provide one or more attendants in or about the common areas
of the Building.  Tenant expressly acknowledges and agrees that, if provided:
(i) such attendants shall not serve as police officers, and will be unarmed, and
will not be trained in situations involving potentially physical confrontation;
and (ii) such attendants will be solely an amenity to tenants of the Building
for purposes such as assisting visitors and invitees of tenants and others in
the Building, monitoring fire control and alarm equipment, and summoning
emergency services to the Building as and when needed, and not for the purpose
of securing any individual tenant premises or guaranteeing the physical safety
of Tenant’s Premises or of Tenant’s employees, agents, contractors or
invitees.  If and to the extent that Tenant desires to provide security for the
Premises or for such persons or their property, Tenant shall be responsible for
so doing, after having first consulted with Landlord and after obtaining
Landlord’s consent, which shall not be unreasonably withheld, conditioned or
delayed. Landlord expressly disclaims any and all responsibility and/or
liability for the physical safety of Tenant’s property, and for that of Tenant’s
employees, agents, contractors and invitees, and, without in any way limiting
the operation of Article 10 hereof, Tenant, for itself and its agents,
contractors, invitees and employees, hereby expressly waives any claim, action,
cause of action or other right which may accrue or arise as a result of any
damage or injury to the person or property of Tenant or any such agent, invitee,
contractor or employee except, with respect to personal injury only, if and to
the extent caused by Landlord’s negligence or willful misconduct. Tenant agrees
that, as between Landlord and Tenant, it is Tenant’s responsibility to advise
its employees, agents, contractors and invitees as to necessary and appropriate
safety precautions.

(l)As part of Landlord’s Work, the Building will be serviced by a common
laboratory waste sanitary sewer connection from the pH neutralization room on
the third (3rd) floor of the Building to the municipal sewer line in the street
adjacent to the Building.  Landlord will install, as part of Landlord’s Work, a
separate ph neutralization tank (the “ph Neutralization Tank”) for common use by
tenants and occupants of the Laboratory Portion of the Building. Landlord will
provide a connection point and tap and Tenant shall be responsible, as part of
the Tenant Work, to connect the Premises to the ph Neutralization Tank.  Tenant
shall have a non-exclusive right to use Tenant’s Laboratory Share of the ph
Neutralization Tank in accordance with applicable Laws in common with other
tenants of the Laboratory Portion.  Tenant shall reimburse Landlord for all
costs, charges and expenses incurred by Landlord from time to time in connection
with or arising out of the operation, use, maintenance, repair or refurbishment
of the ph Neutralization Tank, including all clean-up costs relating to the ph
Neutralization Tank (collectively, “Tank Costs”); provided, however, that if the
ph Neutralization Tank is being used by other tenant(s) or occupant(s) of the
Laboratory Portion of the Building at any time during the Term, then Tenant
shall only be obligated to pay its proportionate share of the Tank Costs, as
determined by Landlord in accordance with, as reasonably determined by Landlord,
either Tenant’s Laboratory Share or Tenant’s Occupied Laboratory Share, if
applicable, of the Tank Costs.  Notwithstanding the foregoing, in the event the
ph Neutralization Tank or the pH neutralization room is damaged or repairs to
the ph Neutralization Tank or the pH neutralization room are required solely as
a result of the improper use of either the ph Neutralization Tank or the pH
neutralization room by

37

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Tenant, Tenant shall be responsible for one hundred percent (100%) of the cost
of any repairs or replacement required as a result of such improper use by
Tenant, regardless of whether the ph Neutralization Tank is then being used by
other tenant(s) or occupant(s) of the Building.  

(m)Landlord has installed a back-up generator at the Property (the “Generator”),
with capacity for Tenant to connect its laboratory equipment load of up to four
(4) watts per usable square foot of the Laboratory Portion of the Premises (the
“Tenant’s Generator Capacity”).  Tenant shall be entitled to use, at any time
during the Term, up to Tenant’s Generator Capacity of power from the Generator
(after deducting any power from the Generator required for the Common
Facilities) on a non-exclusive basis with other tenants in the Building;
provided, however, in no event shall Tenant’s equipment connected to the
Generator exceed four (4) watts per usable square foot of the Laboratory Portion
of the Premises.  Any back-up power needs of Tenant in excess of Tenant’s
Generator Capacity shall be Tenant’s responsibility, including Tenant’s
laboratory equipment, and notwithstanding Landlord’s approval of Tenant’s Space
Plan or Construction Documents in accordance with Exhibit D.  Tenant shall
reimburse Landlord for Tenant’s Laboratory Share of all costs, charges and
expenses incurred by Landlord from time to time in connection with or arising
out of the operation, use, maintenance, repair or refurbishment of the
Generator, including, the costs for fuel, permitting, inspection and testing
(collectively, “Generator Costs”); provided, however, that if the Generator is
being used by other tenant(s) or occupant(s) of the Laboratory Portion of the
Building at any time during the Term, then Tenant shall only be obligated to pay
Tenant’s Occupied Laboratory Share of the Generator Costs.  Landlord expressly
disclaims any warranties with regard to the Generator or the installation
thereof, including any warranty of merchantability or fitness for a particular
purpose.  Landlord shall maintain and repair the Generator so as to keep same in
good working condition as part of Generator Costs, but shall not be liable for
any failure to make any repairs or to perform any maintenance that is an
obligation of Landlord unless such failure shall persist for an unreasonable
time after Tenant provides Landlord with written notice of the need for such
repairs or maintenance.  

(n)As part of the Laboratory Systems, Tenant shall be allowed to utilize up to
Tenant’s Laboratory Share of space in the chemical storage room within the
specified zone in the basement level of the Building (the “Chemical Storage
Room”) for chemical storage.  The Chemical Storage Room shall be designated by
the Uniform Building Code (“UBC”) as a “B” occupancy area for the use and
storage of Hazardous Materials.  If the use of Hazardous Materials by Tenant
requires fire control areas or chemical storage areas in excess of Tenant’s
Laboratory Share, then Tenant shall, at its sole cost and expense and upon
Landlord’s written request, establish and maintain a separate area of the
Premises classified by the UBC as a “B” occupancy area for the use and storage
of Hazardous Materials, or take such other action as is necessary to ensure that
its share of the fire control areas or chemical storage areas of the Building is
not greater than Tenant’s Laboratory Share.  Notwithstanding anything in this
Lease to the contrary, Landlord shall not have and expressly disclaims any
liability (unless arising from Landlord's negligence or willful misconduct)
related to Tenant’s or other tenants’ use or disposal of Hazardous Materials
within the Chemical Storage Room, it being

38

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

acknowledged by Tenant that Tenant and other tenants are best suited to evaluate
the safety and efficacy of its Hazardous Materials usage and procedures in the
Premises and in the Chemical Storage Room.  

(o)Tenant shall indemnify, save, defend (at Landlord’s option and with counsel
reasonably acceptable to Landlord) and hold the Landlord Parties harmless from
and against any and all claims, losses, cost, damages any liability or expense
of whatever nature (“Claims”), including (a) diminution in value of the Property
or any portion thereof, (b) damages for the loss or restriction on use of
rentable or usable space or of any amenity of the Property, and (c)  and (c)
sums paid in settlement of Claims that arise during or after the Term as a
result of Tenant’s improper use of any Laboratory Systems, the ph Neutralization
Tank, the Chemical Storage Room or Generator.  This indemnification by Tenant
includes the reasonable costs incurred in connection with any investigation of
site conditions or any clean-up, remediation, removal or restoration required by
any governmental authority caused by Tenant’s improper use of the Laboratory
Systems, ph Neutralization Tank, the Chemical Storage Room or Generator.

Interruption of Service

.  

(a)Landlord reserves the right to curtail, suspend, interrupt and/or stop the
supply of water, sewage, electrical current, cleaning, and other services, and
to curtail, suspend, interrupt and/or stop use of entrances and/or lobbies
serving access to the Building, or other portions of the Property, without
thereby incurring any liability to Tenant, when necessary by reason of accident
or emergency, or for repairs, alterations, replacements or improvements in the
judgment of Landlord reasonably exercised desirable or necessary, or when
prevented from supplying such services or use due to any act or neglect of
Tenant or Tenant’s agents employees, contractors or invitees or any person
claiming by, through or under Tenant or by Force Majeure, including, but not
limited to, strikes, lockouts, difficulty in obtaining materials, accidents,
laws or orders, or inability, by exercise of reasonable diligence, to obtain
electricity, water, gas, steam, coal, oil or other suitable fuel or
power.  Except as otherwise set forth in Section 7.6(b) below, no diminution or
abatement of rent or other compensation, nor any direct, indirect or
consequential damages shall or will be claimed by Tenant as a result of, nor
shall this Lease or any of the obligations of Tenant be affected or reduced by
reason of, any such interruption, curtailment, suspension or stoppage in the
furnishing of the foregoing services or use, irrespective of the cause
thereof.  Except as otherwise expressly provided in this Lease, the failure or
omission on the part of Landlord to furnish any of the foregoing services or use
as provided in this paragraph shall not be construed as an eviction of Tenant,
actual or constructive, nor entitle Tenant to an abatement of Rent, nor to
render the Landlord liable in damages, nor release Tenant from prompt
fulfillment of any of its covenants under this Lease.  Notwithstanding anything
herein to the contrary, in each instance of stoppage, Landlord shall exercise
reasonable diligence to eliminate the cause thereof and, except in case of
emergency repairs, Landlord will give Tenant reasonable advance notice of any
contemplated stoppage and will use reasonable efforts to avoid unnecessary
inconvenience to Tenant by reason thereof.

39

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

(b)Notwithstanding the foregoing, if (i) an interruption or curtailment,
suspension or stoppage of an Essential Service (as said term is hereinafter
defined) shall occur, except if any of the same is due to any act or neglect of
Tenant or Tenant’s agents employees, contractors or invitees or any person
claiming by, through or under Tenant, or is an event which is covered by the
provisions of Article 11 of this Lease (any such interruption of an Essential
Service being hereinafter referred to as a “Service Interruption”), and (ii)
such Service Interruption is within the reasonable control of Landlord to remedy
(and Landlord is not impeded by reason of any Force Majeure), and (iii) as a
result of such Service Interruption, the Premises becomes untenantable so that
for the Eligibility Period (as hereinafter defined) Tenant is unable to and does
not in fact conduct its business in the affected portion of the Premises during
the entirety of the Eligibility Period by reason of such untenantability, then
there shall be an abatement of one day’s Basic Rent and Additional Rent (but not
any of the Monthly Improvement Costs Payments) for each day during which such
Service Interruption continues after the Eligibility Period until such date that
the Premises or the affected portion thereof shall be rendered tenantable (or
such earlier date, if any, as Tenant shall reoccupy the Premises or the affected
portion thereof for the conduct of its business); provided, however, that if any
part of the Premises is reasonably useable for Tenant’s normal business
operations or if Tenant conducts all or any part of its operations in any
portion of the Premises notwithstanding such Service Interruption, then the
amount of each daily abatement of Basic Rent shall only be proportionate to the
nature and extent of the interruption of Tenant’s normal operations or ability
to use the Premises.  For the purposes hereof, the “Eligibility Period” shall be
defined as five (5) consecutive Business Days after Landlord’s receipt of
written notice from Tenant of the condition causing untenantability in the
Premises.  For purposes hereof, the term “Essential Services” shall mean the
following services in accordance with Landlord’s obligations under this
Lease:  passenger elevator service, water and sewer/septic service, HVAC,
electricity and the Laboratory Systems.  The remedies set forth in this Section
7.6(b) shall be Tenant’s sole remedy on account of a Service Interruption and
this Section 7.6(b) shall not apply in the event of untenantability caused by
fire or other casualty or taking (which shall be subject to the terms and
conditions of Article 11 below).  A Service Interruption will not be deemed to
have occurred if Tenant introduces into the Premises personnel or equipment
which overloads the capacity of the Building systems or in any other way
interferes with any building system’s ability to perform its proper functions,
including, without limitation, Tenant’s design, layout or occupancy level of the
Premises in a manner which inhibits the HVAC system’s ability to perform
properly in the manner designed.

7.7Force Majeure.  If either party shall be prevented or delayed from punctually
performing any obligations or satisfying any condition under this Lease as a
result of a Force Majeure event, then the time to perform such obligation to
satisfy such condition shall be extended on a day for day basis for the period
of the delay caused by such event; provided, however, that the party claiming
the benefit of this provision shall, as a condition thereto, give notice to the
other party in writing within ten (10) days of the incident specifying with
particularity the nature thereof, the reason therefor, the date and time such
incident occurred and a reasonable estimate of the period that such incident
will delay the fulfillment of obligations contained herein.  Failure to give
such notice within the specified time shall render such delay invalid in
extending the time for performing the obligations hereunder.  This Section

40

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

7.7 shall not apply to Tenant's obligations under Exhibit C of this Lease nor
the inability of either party to pay any sum of money due hereunder or the
failure to perform any other obligation due to the lack of money or inability to
raise capital or borrow for any purpose.  

ARTICLE 8
INTENTIONALLY OMITTED

ARTICLE 9
BUILDING OPERATING EXPENSES AND LABORATORY OPERATING EXPENSES

Definitions

.  “Operating Year” shall mean each calendar year all or any part of which falls
within the Term, “Building Operating Expenses” shall mean the aggregate costs
and expenses incurred by Landlord with respect to the operation, administration,
cleaning, insuring, repair, maintenance and management of the Building and the
Building’s allocable share of costs with respect to the Common Facilities of the
Complex, including, without limitation, the costs and expenses set forth in
Exhibit F attached hereto as Building Operating Expenses (but excluding the
Laboratory Operating Expenses), and “Laboratory Operating Expenses” shall mean
the aggregate costs and expenses incurred by Landlord with respect to the
operation, administration, cleaning, insuring, repair, maintenance and
management of the Laboratory Portion of the Building and the Laboratory Systems,
including, without limitation, the costs and expenses set forth in Exhibit F
attached hereto as Laboratory Operating Expenses (but excluding the Building
Operating Expenses).  If during any portion of the Operating Year for which
Building Operating Expenses are being computed, less than ninety-five percent
(95%) of the Building was occupied by tenants or Landlord was not supplying all
tenants with the services being supplied under this Lease, actual Operating
Expenses incurred shall be extrapolated reasonably by Landlord on an item by
item basis to the estimated Building Operating Expenses that would have been
incurred if the Building were at least ninety-five percent (95%) occupied for
such Operating Year and such services were being supplied to all tenants, and
such extrapolated amount shall, for the purposes hereof, be deemed to be the
Building Operating Expenses for such Operating Year. Only those Operating
Expenses that are affected by variation in occupancy levels shall be so
“grossed-up”.  In the event that the Laboratory Portion is less than fully
occupied, or any tenants or occupants have elected not to use any of the
Laboratory Systems during any portion of the Term, Tenant acknowledges that
during such time, rather than allocating such expenses based on Tenant’s
Laboratory Share, Landlord may elect to allocate certain Laboratory Operating
Expenses and charges to Tenant based on the ratio of the total rentable area of
the Premises designed for laboratory use (as determined based on Tenant’s final
as-built interior laboratory construction plans for the Premises approved by
Landlord) to the total rentable area of the Laboratory Portion leased to tenants
that are using that Laboratory System (“Tenant’s Occupied Laboratory Share”), as
reasonably determined by Landlord.  Landlord shall have the right to recalculate
the Tenant’s Occupied Laboratory Share from time to time as occupancy of the
Laboratory Portion changes.  Except as expressly provided herein, or approved by
Landlord, Tenant shall only be entitled to use Tenant’s Laboratory Share of the
Laboratory Systems, regardless of whether Tenant is paying Tenant’s Occupied
Laboratory Share or Pro Rata Share of Laboratory Portion of the costs
thereof.  If and to the extent the Property includes other buildings as part of
a larger project or development, Landlord shall have the right to allocate to
each building on the Property, including the Building, an equitable portion of
the

41

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

costs and expenses for the Common Facilities of the Property, in accordance with
its good faith business judgment, and the allocable portion of such costs and
expenses shall be included in Building Operating Expenses hereunder.  

Landlord shall have the right, from time to time, to equitably allocate some or
all of the Building Operating Expenses for the Building among different portions
or occupants of the Building (the “Cost Pools”), in Landlord’s reasonable
discretion.  Such Cost Pools may include, but shall not be limited to, the
office space tenants of the Building, the laboratory space tenants of the
Building and the retail space tenants of the Building and Tenant’s Pro Rata
Share of the Office Portion for any costs included in a Cost Pool shall be
calculated on the basis of the ratio of the rentable square footage of the
Premises to the rentable square footage of the portions of the Building included
in such Cost Pool.  If any space in the Building is converted from retail space
to office space and/or laboratory space, as applicable, then the rentable area
of the space in the Building converted from retail space to office space and/or
laboratory space, as applicable, shall be added to the denominator used to
calculate Tenant’s Pro Rata Share of the Office Portion for the remaining
portion of that calendar year and subsequent calendar years.  Likewise if any
space in the Building is converted from office space and/or laboratory space, as
applicable, to retail space, then the rentable area of the space in the Building
converted from office space and/or laboratory space, as applicable, to retail
space shall be deducted from the denominator used to calculate Tenant’s Pro Rata
Share of the Office Portion for the remainder of such calendar year and
subsequent calendar years.

9.2Tenant’s Payment of Operating Expenses.

(a)From and after the Rent Commencement Date, Tenant shall pay to Landlord, as
Additional Rent:

(i)an amount equal to (y) the Building Operating Expenses multiplied by (z)
Tenant’s Pro Rata Share of the Office Portion, such amount to be apportioned for
any portion of an Operating Year in which the Rent Commencement Date falls or
the Term of this Lease ends; and

(ii)an amount equal to (y) the Laboratory Operating Expenses multiplied by (z)
Tenant’s Laboratory Share (or, if applicable per Section 9.1, Tenant’s Occupied
Laboratory Share), such amount to be apportioned for any portion of an Operating
Year in which the Rent Commencement Date falls or the Term of this Lease ends.

(b)Estimated payments by Tenant on account of Building Operating Expenses and
Laboratory Operating Expenses shall be made on the first day of each and every
calendar month during the Term of this Lease, in the fashion herein provided for
the payment of Basic Rent.  The monthly amount so to be paid to Landlord shall
be sufficient to provide Landlord by the end of each Operating Year a sum equal
to Tenant’s required payment, as reasonably estimated by Landlord from time to
time during each Operating Year, on account of Building Operating Expenses and
Laboratory Operating Expenses for such Operating Year.  After the end of each
Operating Year, Landlord shall submit to Tenant a reasonably detailed accounting
of Building Operating Expenses and Laboratory

42

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Operating Expenses for such Operating Year, and Landlord shall certify to the
accuracy thereof.  If estimated payments theretofore made for such Operating
Year by Tenant exceed Tenant’s required payment on account thereof for such
Operating Year according to such statement, Landlord shall credit the amount of
overpayment against subsequent obligations of Tenant with respect to Building
Operating Expenses and Laboratory Operating Expenses (or promptly refund such
overpayment if the Term of this Lease has ended and Tenant has no further
obligation to Landlord); but if the required payments on account thereof for
such Operating Year are greater than the estimated payments (if any) theretofore
made on account thereof for such Operating Year, Tenant shall make payment to
Landlord within thirty (30) days after being so advised by Landlord, and the
obligation to make such payment for any period within the Term shall survive
expiration of the Term.

(c)Any such accounting by Landlord shall be binding and conclusive upon Tenant
unless within one hundred twenty (120) days after Tenant's receipt of such
accounting from Landlord Tenant shall notify Landlord that Tenant intends to
undertake an audit of such of Landlord’s books as are directly relevant to the
Building Operating Expenses and Laboratory Operating Expenses accounting for the
Operating Year in question, provided and on condition that (i) there is then no
uncured Event of Default under this Lease, (ii) Tenant has made all payments of
Additional Rent billed or invoiced by Landlord as of the date of the audit,
(iii) the audit is performed only by Tenant’s employees, internal accounting
department or an independent certified public accounting firm or, commercial
real estate broker or experienced operating expense review firm such as
Cyberlease, all as reasonably approved by Landlord, and provided and on the
express condition that such reviewer’s fee or other compensation is fixed by
contract and is in no manner computed or determined based upon the results of
the audit, (iv) both Tenant and its examiners execute and deliver to Landlord a
commercially reasonable confidentiality agreement in form and substance
reasonably acceptable to Landlord whereby such parties expressly agree to
maintain the results of such audit in strict confidence (except disclosures to
Tenant's officers, employees, attorneys, lenders, investors and/or as required
by a court of competent jurisdiction) , and (v) such audit is commenced and
completed and the results thereof delivered to Landlord within ninety (90) days
following the date Landlord makes its books available to Tenant at Landlord's
offices at the Boston Landing Project.  If Tenant fails to timely deliver a
dispute notice to Landlord, or fails to complete its audit and deliver the
results thereof to Landlord within the applicable ninety (90) day period, then,
in either of such events, Landlord’s accounting shall be binding and conclusive
upon Tenant for all purposes of this Lease.  If it is finally determined by such
auditor or mutually agreed by the parties that Landlord has overstated the
applicable Tenant’s Pro Rata Share of the Building Operating Expenses or
Laboratory Operating Expenses, Landlord shall credit within thirty (30) days
following such resolution the amount of such overstatement against the monthly
installments of Additional Rent next due under this Lease (or refund within
thirty (30) days following such resolution such amount to Tenant if the Term has
ended and Tenant has no further obligations to Landlord under this Lease.  If it
is finally determined by mutual agreement or other legal proceeding that
Landlord understated the Additional Rent payable by Tenant, then Landlord may
invoice Tenant for any amount by which Tenant’s payments under this Section 9.2
was understated, which invoice shall be payable by Tenant within thirty (30)
days after receipt

43

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

of such invoice.  In the event that it is determined by mutual agreement or
legal proceeding that Landlord’s Building Operating Expenses or Laboratory
Operating Expenses were overstated by more than five percent (5%), Landlord
shall reimburse Tenant for its reasonable out of pocket audit costs (not to
exceed $5,000.00).

ARTICLE 10
INDEMNITY AND PUBLIC LIABILITY INSURANCE

Indemnity

.  

(a)Subject to the waiver of subrogation in Sections 10.5 and 15.3, except to the
extent arising from the negligence or willful misconduct of Landlord or its
agents, employees or contractors, Tenant shall defend with counsel first
reasonably approved by Landlord, save harmless, and indemnify Landlord and
Landlord’s managing agent, beneficiaries, partners, members, shareholders,
subsidiaries, officers, directors, agents, trustees and employees (“Landlord
Parties”) from and against all, claims losses, cost, damages, any liability or
expense of whatever nature arising from injury, loss, accident or damage to any
person or property, to the extent arising from or claimed to have arisen (a)
from any accident, injury or damage whatsoever to any person, or to the property
of any person, occurring in the Premises; (b) from the omission (where there is
a duty to act), fault, willful act, negligence or other misconduct of Tenant or
Tenant’s agents, employees, contractors, licensees or invitees, (c) in
connection with Tenant’s use of the Premises or any business conducted therein
or any work done or condition created in the Premises by Tenant, its agent,
employees or contractors, or anyone claiming by, through or under Tenant, or (d)
the failure of Tenant to perform and discharge its covenants and obligations
under this Lease and, in any case, occurring after the Commencement Date (or
such earlier date as of which Tenant takes possession of the Premises) until the
expiration of the Term of this Lease and thereafter so long as Tenant is in
occupancy of any part of the Premises.  This indemnity and hold harmless
agreement shall include indemnity against all losses, costs, damages, expenses
and liabilities incurred in or in connection with any such claim or any
proceeding brought thereon, and the defense thereof, including, without
limitation, reasonable attorneys’ fees and costs at both the trial and appellate
levels.  The provisions of this Section 10.1(a) shall survive the expiration or
earlier termination of this Lease.

(b)Subject to the waiver of subrogation in Sections 10.5 and 15.3, except to the
extent arising from the negligence or willful misconduct of Tenant or anyone
claiming by, through or under Tenant (the “Tenant Parties”), from and against
all claims of any third party arising from any accident, injury or damage
whatsoever to any person, or to the property of any person, where such accident,
damage or injury results or is claimed to have resulted from (i) the gross
negligence or willful misconduct of Landlord or Landlord’s agents, employees or
contractors, or (ii) if Landlord exercises its recapture rights pursuant to
Section 6.5 of this Lease, any accident, injury or damage whatsoever to any
person, or to the property of any person, occurring in the recaptured portion of
the Premises after Tenant’s delivery of possession to Landlord, together with
reasonable attorneys’ fees incurred in connection with each such claim or action
brought thereon; provided, however, in no event shall this indemnity apply to
the extent any such claim

44

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

arises from the negligence or willful misconduct of Tenant or any of the Tenant
Parties.  This indemnity and hold harmless agreement shall include indemnity
against all losses, costs, damages, expenses and liabilities incurred in or in
connection with any such claim or any proceeding brought thereon, and the
defense thereof, including, without limitation, reasonable attorneys’ fees and
costs at both the trial and appellate levels.  The provisions of this
Section 10.1(b) shall survive the expiration or earlier termination of this
Lease..

Tenant Insurance

.  

(a)Tenant agrees to maintain, at Tenant’s expense, in full force from the date
upon which Tenant first enters the Premises for any reason, throughout the Term
of this Lease, and thereafter so long as Tenant is in occupancy of any part of
the Premises, (a) commercial general liability insurance providing coverage for
bodily injury, property damage and personal/advertising injury.  Such policy
shall include broad form contractual liability, clinical trial liability
insurance coverage in at least the amounts of the Initial General Liability
Insurance specified in Section 1.1 or such greater amounts as Landlord in its
reasonable discretion shall from time to time request, under which Tenant is
named as an insured and Landlord,  Landlord’s property manager, any Superior
Mortgagee and Superior Lessor, and such other persons as Landlord reasonably may
request are named as additional insureds, (b) special form (formerly known as
“all‑risk”) property insurance on a “replacement cost” basis, insuring Tenant’s
Removable Property and any alterations, additions and improvements located from
time to time in the Premises, whether made by Tenant pursuant to Article 5 or
otherwise existing in the Premises as of the Commencement Date (such
alterations, additions and improvements collectively the “Improvements”), (c)
workers’ compensation insurance with statutory limits, (d) employer’s liability
insurance with the following limits:  bodily injury by disease per person
$1,000,000.00; bodily injury by accident policy limit $1,000,000.00; bodily
injury by disease policy limit $1,000,000.00, (e) business automobile liability
insurance including owned (if any), hired and non‑owned automobiles, in an
amount not less than One Million Dollars ($1,000,000) combined single limit per
occurrence, (f) business interruption insurance insuring interruption or
stoppage of Tenant’s business at the Premises for a period of not less than
twelve (12) months, including leasehold interest coverage insuring Tenant’s
ongoing lease obligations, and (g) umbrella or excess liability insurance with
limits of $4,000,000 per occurrence and $4,000,000 aggregate, providing coverage
over and above the commercial general liability, employer’s liability and
automobile insurance policies noted above.  Pollution Legal Liability insurance
is not currently required based on the Hazardous Materials documents that Tenant
delivered to Landlord as of the Effective Date.  If the Hazardous Materials
documents change during the Term and Tenant continues to store, handle, generate
or treat Hazardous Materials on or about the Premises or other circumstances
change related to Tenant’s use of Hazardous Materials on or about the Premises,
Landlord reserves the right, in Landlord’s sole discretion, to require Tenant to
obtain Pollution Legal Liability insurance.  Such coverage shall include bodily
injury, sickness, disease, death or mental anguish or shock sustained by any
person; property damage including physical injury to or destruction of tangible
property including the resulting loss of use thereof, clean-up costs, and the
loss of use of tangible property that has not been physically injured or
destroyed; and defense costs, charges and expenses incurred in the
investigation, adjustment or defense of claims for

45

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

such compensatory damages.  Coverage shall apply to both sudden and non-sudden
pollution conditions including the discharge, dispersal, release or escape of
smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases,
waste materials or other irritants, contaminants or pollutants into or upon
land, the atmosphere or any watercourse or body of water.  Claims-made coverage
is permitted, provided the policy retroactive date is continuously maintained
prior to the commencement date of this agreement, and coverage is continuously
maintained during all periods in which Tenant occupies the Premises.  Coverage
shall be maintained with limits of not less than $1,000,000 per incident with a
$2,000,000 policy aggregate and for a period of two (2) years thereafter.

(b)Aggregate limits under Tenant’s commercial general liability and
excess/umbrella liability policies set forth in Section 10.2 (a)  shall apply on
a “per location” basis via endorsement under each policy.  Tenant’s insurance
shall include appropriate endorsements providing that the insurance shall be
primary to, and not contributory with any insurance carried by Landlord, whose
insurance shall be considered excess only.  Each policy required hereunder shall
be non‑cancelable and non‑amendable with respect to Landlord and Landlord’s said
designees without thirty (30) days’ prior notice, with the exception of
cancellation for non-payment of premium which shall be ten (10) day notice.  The
policies of insurance required to be maintained by Tenant hereunder shall be
issued by companies domiciled in the United States and qualified and licensed to
conduct business in the state in which the Property is located, and shall be
rated A:X or better in the most current issue of A.M Best’s Key Rating Guide (or
any successor thereto).  At all times during the Term, such insurance shall be
maintained, and Tenant shall cause a current and valid certificate of such
policies to be deposited with Landlord.  If Tenant fails to have a current and
valid certificate of such policies on deposit with Landlord at all times during
the Term and such failure is not cured within three (3) Business Days following
Tenant’s receipt of notice thereof from Landlord, Landlord shall have the right,
but not the obligation, to obtain such an insurance policy, and Tenant shall be
obligated to pay Landlord the amount of the premiums applicable to such
insurance within ten (10) days after Tenant’s receipt of Landlord’s request for
payment thereof.  Tenant’s insurance policies shall not include deductibles in
excess of Five Thousand Dollars ($5,000.00).

Tenant’s Risk

.  Tenant agrees to use and occupy the Premises and to use such other portions
of the Property as Tenant is herein given the right to use at Tenant’s own risk.
Landlord shall not be liable to Tenant, its employees, agents, invitees or
contractors for any damage, injury, loss, compensation, or claim (including, but
not limited to, claims for the interruption of or loss to Tenant’s business)
based on, arising out of or resulting from any cause whatsoever, including, but
not limited to, repairs to any portion of the  Premises or the Property, any
fire, robbery, theft, mysterious disappearance and/or any other crime or
casualty, the actions of any other tenants of the Building or of any other
person or persons, or any leakage in any part or portion of the Premises or the
Building, or from water, rain or snow that may leak into, or flow from any part
of the Premises or the Building, or from drains, pipes or plumbing fixtures in
the Building, unless due to the gross negligence or willful misconduct of
Landlord or Landlord’s agents, contractors or employees.  Any goods, property or
personal effects stored or placed in or about the Premises shall be at the sole
risk of Tenant, and neither Landlord nor Landlord’s insurers shall in any manner
be held responsible therefor.  Landlord shall not be responsible or

46

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

liable to Tenant, or to those claiming by, through or under Tenant, for any loss
or damage that may be occasioned by or through the acts or omissions of persons
occupying adjoining premises or any part of the premises adjacent to or
connecting with the Premises or any part of the Property or
otherwise.  Notwithstanding the foregoing, and to the extent permitted by Law,
Landlord shall not be released from liability for any injury, loss, damages or
liability to the extent arising from any gross negligence or willful misconduct
of Landlord, its servants, employees or agents acting within the scope of their
authority on or about the Premises; provided, however, that in no event shall
Landlord, its servants, employees or agents have any liability to Tenant based
on any loss with respect to or interruption in the operation of Tenant’s
business.  The provisions of this Section 10.3 shall be applicable from and
after the execution of this Lease and until the end of the Term of this Lease,
and during any additional period as Tenant may use or be in occupancy of any
part of the Premises or of the Building.

Landlord’s Insurance

.  Landlord shall maintain, as a part of Building Operating Expenses, special
form property insurance on the Building in such amounts and subject to such
deductibles as Landlord may reasonably determine.  Such insurance shall be
maintained with an insurance company selected by Landlord or a Superior
Mortgagee, and payment for losses thereunder shall be made solely to Landlord
subject to the rights of the Superior Mortgagee from time to time.  Additionally
Landlord may maintain such additional insurance, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance, as Landlord may in its sole discretion elect.  The cost
of all such additional insurance shall also be part of the Building Operating
Expenses.  Any or all of Landlord’s insurance may be provided by blanket
coverage maintained by Landlord or any affiliate of Landlord under its insurance
program for its portfolio of properties or by Landlord’s or any affiliate of
Landlord’s program of self‑insurance, and in such event Building Operating
Expenses shall include the portion of the reasonable cost of blanket insurance
or self-insurance that is allocated to the Building.  In no event shall any
self-insurance costs or retentions be charged to Tenant, except that Landlord’s
commercially reasonable deductible may be included in Operating Expenses.

Waiver of Subrogation

  Notwithstanding anything herein to the contrary, Landlord and Tenant each
hereby waives any and all rights of recovery, claim, action, or cause of action
against the other, its agents, employees, licensees, or invitees for any loss or
damage to Property, Improvements or personal property (located at the Premises)
of such party therein or thereon by reason of fire, the elements, or any other
cause which is covered, or would have been covered, by the property insurance
coverages required to be maintained by Landlord and Tenant, respectively, under
this Lease, regardless of cause or origin, including omission of the other party
hereto, its agents, employees, licensees, or invitees. Each party shall look to
its respective insurance coverage, and its deductibles and self-insurance or
self-insured retentions (which shall be deemed insurance coverage for purposes
of this Section 10.5), for recovery of any insured property damage.  Landlord
and Tenant covenant that no insurer shall hold any right of subrogation against
either of such parties with respect thereto.  The parties hereto agree that any
and all such property insurance policies required to be carried by either shall
be endorsed with a subrogation clause, substantially as follows:  “This
insurance shall not be invalidated should the insured waive, in writing prior to
a loss, any and all right of recovery against any party for loss occurring to
the Complex described therein,” and shall provide that such party’s insurer
waives any right of recovery against the other party in connection with any such
loss or damage.

47

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

ARTICLE 11
FIRE, EMINENT DOMAIN, ETC.

Landlord’s Right of Termination

.  If the Premises or the Building are substantially damaged (the term
“substantially damaged” meaning damage of such a character that the same cannot,
in the ordinary course, reasonably be expected to be repaired within two hundred
ten (210) days from the time that repair work would commence, as determined in
good faith by Landlord's architect) by fire or other casualty (each, a
“Casualty”), then Landlord shall have the right to terminate this Lease by
giving notice of Landlord’s election so to do within ninety (90) days after the
occurrence of such Casualty provided, however, that Landlord shall only be
permitted to terminate this Lease on account of such damage if Landlord
terminates the leases of at least 75% of the office tenants in the Building
similarly affected by the casualty (where Landlord has a termination right
thereunder).  If Landlord exercises such termination right, this Lease shall
terminate thirty (30) days after the date of such notice with the same force and
effect as if such date were the date originally established as the expiration
date hereof.  In no event shall Landlord have any liability for damages to
Tenant for inconvenience, annoyance or interruption of business arising from any
Casualty.

11.2Restoration; Tenant’s Right of Termination

(a)If the Building or the Premises or any other improvements on or portions of
the Complex including, without limitation, the Common Facilities shall be
partially or totally damaged or destroyed by a Casualty and if this Lease is not
terminated as provided in this Article 11, then (i) Landlord shall repair and
restore the same to the condition prior to the Casualty, as applicable, (but
excluding Tenant’s Removable Property and the Improvements) (the “Landlord’s
Restoration Work”) with reasonable dispatch (but Landlord shall not be required
to perform the same on an overtime or premium pay basis) after notice to
Landlord of the Casualty and the collection of the insurance proceeds
attributable to such Casualty, and (ii) Tenant shall repair and restore in
accordance with Section 5.3 all of Tenant’s Removable Property and the
Improvements to the condition prior to the Casualty (“Tenant’s Restoration
Work”), with reasonable dispatch after the Casualty, following completion of
Landlord’s Restoration Work.  Notwithstanding anything to the contrary contained
herein, if in Landlord’s sole discretion it would be appropriate for safety
reasons, health reasons or the efficient operation or restoration of the
Building or the Premises for Landlord to perform all or a portion of Tenant’s
Restoration Work on behalf of Tenant, then (x) Landlord shall give Tenant a
written notice specifying the portion of Tenant’s Restoration Work to be
performed by Landlord (the “Specified Restoration Work”), (y) Landlord shall
perform the Specified Restoration Work, and (z) Tenant shall pay to Landlord
within ten (10) days following the giving of Landlord’s written demand therefor
(or Landlord shall retain from the insurance proceeds paid to Landlord in
accordance with the last sentence of this Section 11.2(a)) the cost of such
Specified Restoration Work.  

(b)Landlord shall not carry any insurance on Tenant’s Removable Property or on
the Improvements (including without limitation any of the Tenant Work performed
in connection with this Lease other than the Landlord’s Work) that constitute
part of Tenant’s Restoration Work and shall not be obligated to repair or
replace Tenant’s

48

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Removable Property or such Improvements (whether or not installed by or at the
expense of Landlord).  Tenant shall look solely to its insurance for recovery of
any damage to or loss of Tenant’s Removable Property and any
Improvements.  Tenant shall notify Landlord promptly of any casualty in the
Premises.

(c)Within ninety (90) days after the occurrence of any Casualty affecting the
Premises or access thereto, Landlord shall deliver to Tenant a written estimate
from a reputable contractor, architect or engineer designated by Landlord as to
the probable length of time that will be necessary to substantially complete
Landlord’s Restoration Work (“Estimated Completion Date”).  If such time
estimate exceeds nine (9) months from the date that repair work would commence,
Tenant shall have the right to terminate this Lease by giving notice to Landlord
thereof within thirty (30) days after receipt of such estimate (time being of
the essence with respect to the giving of such notice by Tenant).  If Tenant is
entitled pursuant to the terms of this Section 11.2(c) to terminate this Lease
and Tenant fails to deliver a termination notice to Landlord within the thirty
(30) day period set forth herein, Tenant will be deemed to have waived Tenant’s
rights under this Section 11.2(c) to terminate the Lease on account of such
Casualty.  Notwithstanding the foregoing, in the event Landlord fails to
complete Landlord’s Restoration Work within sixty (60) days following the
Estimated Completion Date, subject to Force Majeure and any Tenant Delay, Tenant
shall have the right to terminate this Lease by giving notice to Landlord
thereof within thirty (30) days after Landlord’s failure to complete the
Landlord’s Restoration Work by the date which is sixty (60) days following the
Estimated Completion Date.  The provisions of this Section are in lieu of any
statutory termination provisions allowable in the event of a Casualty.

(d)Except to the extent such damage by fire or other casualty is the result of
any act or omission by Tenant, any subtenant or any of their respective
partners, directors, officers, servants, employees, agents or contractors, if
the Premises or the Building are substantially damaged by fire or other
casualty, and this Lease is not otherwise terminated hereunder, and if
Landlord’s Restoration Work shall not be substantially completed within ninety
(90) days after the time period set forth in Landlord’s estimate for substantial
completion of Landlord’s Restoration Work as described in Section 11.2(c),
Tenant shall have the right to terminate this Lease by delivering at least
thirty (30) days prior written notice to Landlord of such election which notice
must be delivered within ten (10) Business Days after the expiration of such
time period, provided, however, that if Landlord completes such restoration
prior to the end of such thirty (30) day notice period, Tenant’s notice of
termination shall be deemed rescinded, and this Lease shall continue in full
force and effect.  If Tenant is entitled pursuant to the terms of this paragraph
(d) to terminate this Lease and Tenant fails to deliver a termination notice to
Landlord within the ten (10) Business Day period set forth herein, Tenant will
be deemed to have waived Tenant’s rights under this paragraph (d) to terminate
the Lease on account of such Casualty.

(e)If this Lease is terminated under any of the provisions of this Article 11 as
a result of a Casualty, Landlord shall be entitled to retain for its benefit and
Tenant shall promptly pay over to Landlord the proceeds of insurance maintained
by Tenant on the Improvements after deducting Tenant’s unamortized cost to
initially

49

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

construct the Improvements above the amount of the Landlord’s Contribution, with
such amortization being done on a straight line basis over the initial Term of
this Lease in accordance with GAAP.  This Section 11.2 shall be deemed an
express agreement governing any damage or destruction of the Premises by fire or
other casualty, and any law providing for a contingency in the absence of an
express agreement, now or hereafter in force, shall have no application.

Abatement of Rent

(a).  If the Premises is damaged by a Casualty, Basic Rent and Expense Charges
payable by Tenant shall abate proportionately for the period from the date of
such fire or other casualty until the earlier of (a) the date that Landlord
substantially completes Landlord’s Restoration Work (provided that if Landlord
would have completed Landlord’s Restoration Work at an earlier date but for
Tenant having failed to cooperate with Landlord in effecting such Work or
collecting insurance proceeds and such failure continued for more than two (2)
Business Days after receipt by Tenant of notice thereof, then the Premises shall
be deemed to have been repaired and restored on such earlier date and the
abatement shall cease), or (b) the date Tenant or other occupant reoccupies any
portion of the Premises for the conduct of business (in which case the Basic
Rent and  Expense Charges allocable to such reoccupied portion shall be payable
by Tenant from the date of such occupancy).  Notwithstanding the foregoing, if
by reason of any act or omission by Tenant, any subtenant or any of their
respective partners, directors, officers, servants, employees, agents or
contractors, Landlord, or any Mortgagee shall be unable to collect all of the
insurance proceeds (including, without limitation, rent insurance proceeds)
applicable to the casualty and such act or omission is not cured within five (5)
business days after written notice from Landlord, then, without prejudice to any
other remedies which may be available against Tenant, there shall be no
abatement of Basic Rent or of Expense Charges.

11.4Eminent Domain

(a)If the Premises shall be affected by any exercise of the power of eminent
domain, Basic Rent, Expense Charges and all other charges payable by Tenant
shall be justly and equitably abated and reduced according to the nature and
extent of the loss of use thereof suffered by Tenant.  In no event shall
Landlord have any liability for damages to Tenant for inconvenience, annoyance
or interruption of business arising from such exercise of the power of eminent
domain.

(b)If more than 25% of the Building is taken by any exercise of the right of
eminent domain, then Landlord or Tenant shall have the right to terminate this
Lease (even if Landlord’s entire interest in the Premises may have been
divested) by giving notice of its election so to do within ninety (90) days
after the occurrence of the effective date of such taking, whereupon this Lease
shall terminate thirty (30) days after the date of such notice with the same
force and effect as if such date were the date originally established for the
expiration of the Term of this Lease.

(c)If any part of the Premises is taken and such taking will prevent Tenant from
conducting its business in the Premises in a manner reasonably comparable to
that conducted immediately before such taking for a period of more than one
hundred

50

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

eighty (180) days, then Tenant may terminate this Lease as of the date of such
taking by giving written notice to Landlord within thirty (30) days after the
taking, and all Basic Rent, Expense Charges and all other charges payable by
Tenant under this Lease shall be apportioned as of the date of such taking.  

(d)If this Lease shall not be terminated pursuant to Section 11.4(b), Landlord
shall thereafter use due diligence to restore the Premises (excluding any
Alterations made by Tenant pursuant to Section 5.3) to proper condition for
Tenant’s use and occupation, provided that Landlord’s obligation shall be
limited to the amount of compensation recoverable by Landlord from the taking
authority.  If, for any reason, such restoration shall not be substantially
completed within six (6) months after the expiration of the ninety (90) day
period referred to in Section 11.4(b) (which six month period may be extended
for such periods of time as Landlord is prevented from proceeding with or
completing such restoration for any cause beyond Landlord’s reasonable control,
but in no event for more than an additional three (3) months), Tenant shall have
the right to terminate this Lease by giving notice to Landlord thereof within
thirty (30) days after the expiration of such period (as so extended).  Upon the
giving of such notice, this Lease shall cease and come to an end thirty (30)
days after the giving of such notice, without further liability or obligation on
the part of either party unless, within such thirty (30) day period, Landlord
substantially completes such restoration.  Such right of termination shall be
Tenant’s sole and exclusive remedy at law or in equity for Landlord’s failure so
to complete such restoration.

(e)Landlord shall have and hereby reserves and excepts, and Tenant hereby grants
and assigns to Landlord, all rights to recover for damages to the Property and
the leasehold interest hereby created, and to compensation accrued or hereafter
to accrue by reason of such taking, and by way of confirming the foregoing,
Tenant hereby grants and assigns, and covenants with Landlord to grant and
assign to Landlord, all rights to such damages or compensation, and covenants to
deliver such further assignments and assurances thereof as Landlord may from
time to time request.  Nothing contained herein shall be construed to prevent
Tenant from prosecuting in any condemnation proceedings a claim for the value of
any of Tenant’s Removable Property installed in the Premises by Tenant at
Tenant’s expense and for relocation expenses, provided that such action shall
not affect the amount of compensation otherwise recoverable by Landlord from the
taking authority.

ARTICLE 12
HOLDING OVER; SURRENDER

Holding Over

.  If Tenant or anyone claiming by, through or under Tenant shall remain in
possession of all or any part of the Premises (which shall include Tenant’s
failure to comply with Section 5.5(e) of this Lease or a failure by Tenant to
remove any Tenant’s Removable Property or Alterations as required under this
Lease) after the expiration or earlier termination of the Term of this Lease,
such holding over shall be treated as a daily tenancy at sufferance at a Basic
Rent equal to the greater of (i) the fair market rental rate for the Premises
based upon the most recent comparable transactions for the Building and in
transactions for comparable space on the same floor or above in Comparable
Buildings, and (ii) (y) one hundred

51

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

fifty percent (150%) of the Basic Rent in effect for the last rental period of
the Term for the first thirty (30) days of Tenant’s holdover, then (z) two
hundred percent (200%) of the Basic Rent in effect for the last rental period of
the Term for the period following the first thirty (30) days of Tenant’s
holdover, in all events plus Expense Charges and other Additional Rent herein
provided (prorated on a daily basis).  If any such holding over continues for
more than thirty (30) days, then, in addition to any other liabilities to
Landlord accruing therefrom, Tenant shall protect, defend, indemnify and hold
Landlord harmless from all loss, costs and damages, direct and/or indirect,
sustained by reason of any such holding over, including, without limitation,
claims made by and loss of any succeeding tenant arising out of such failure to
timely surrender possession in the condition required under this Lease.  In all
other respects, such holding over shall be on the terms and conditions set forth
in this Lease as far as applicable (and excluding any extension, expansion or
rights of first offer of tenant) in the Lease.  Nothing contained in this
Article 12 shall be construed as a consent by Landlord to any holding over by
Tenant, and Landlord shall have the right to immediately terminate such holding
over pursuant to applicable Law.  The provisions of this Article 12 shall not be
deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at law.

Surrender of Premises

.  Upon the expiration or earlier termination of the Term of this Lease, Tenant
shall promptly and peaceably quit and surrender to Landlord the Premises in neat
and clean condition and in good order, condition and repair and consistent with
Tenant’s obligations under this Lease including the Hazardous Materials
surrender obligations of Section 5.5(e) of this Lease, together with all
Alterations which may have been made or installed in, on or to the Premises
prior to or during the Term of this Lease (except as otherwise expressly
required pursuant to Section 5.3(e) above), excepting only ordinary wear and
tear, and damage by fire or other casualty for which, under other provisions of
this Lease Tenant has no responsibility to repair or restore, or as a
consequence of the exercise of the power of eminent domain.  Notwithstanding the
foregoing, if this Lease has been terminated on account of a Casualty, Tenant
will not be obligated to perform the Tenant’s Restoration Work so long as Tenant
has paid the insurance proceeds to Landlord in accordance with Section 11.2(e)
above.  Tenant shall remove all of Tenant’s Removable Property, all signs
installed by or on behalf of Tenant in or on the Premises and the Building, all
lines and other wiring and cabling installed by Tenant prior to or during the
Term.  Tenant shall repair any damage to the Premises or the Building caused by
such removal and restore the affected area to its condition prior to the
installation thereof.  Any Tenant’s Removable Property which shall remain in the
Building or on the Premises after the expiration or termination of the Term of
this Lease shall be deemed conclusively to have been abandoned, and either may
be retained by Landlord as its property or may be disposed of in such manner as
Landlord may see fit, at Tenant’s sole cost and expense.

ARTICLE 13
RIGHTS OF MORTGAGEES; TRANSFER OF TITLE

13.1Rights of Mortgagees or Ground Lessor.

(a)This Lease, and all rights of Tenant hereunder, are and shall be subject and
subordinate to any ground or underlying leases of the Property and to all
renewals, extensions, modifications and replacements thereof, and to all
mortgages, deeds of trust or similar encumbrances which may now or hereafter
affect the Property, whether

52

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

or not such mortgages or other encumbrances shall also cover other lands and/or
buildings, and to each and every advance made or hereafter to be made under such
mortgages and other encumbrances, and to all renewals, modifications,
replacements, extensions and consolidations of such mortgages and other
encumbrances.  This Section shall be self operative and no further instrument of
subordination shall be required.  In confirmation of such subordination, Tenant
shall promptly execute, acknowledge and deliver any instrument that Landlord,
the lessor under any such lease or the holder of any such mortgage or other
encumbrance or any of their respective successors in interest may reasonably
request to evidence such subordination.  Any lease to which this Lease is, at
the time referred to, subject and subordinate is herein called “Superior Lease”
and the lessor of a Superior Lease or its successor in interest at the time
referred to, is herein called “Superior Lessor”; and any mortgage or other
encumbrance to which this Lease is, at the time referred to, subject and
subordinate, is herein called “Superior Mortgage” and the holder of a Superior
Mortgage, or its successor in interest at the time referred to, is herein called
“Superior Mortgagee.”  If any Superior Mortgagee, shall so elect, this Lease and
the rights of Tenant hereunder, shall be superior in right to the rights of such
holder, with the same force and effect as if this Lease had been executed,
delivered and recorded, or a statutory notice hereof recorded, prior to the
execution, delivery and recording of any such Superior Mortgage.  The election
of any such Superior Mortgagee shall become effective upon either notice from
such Superior Mortgagee to Tenant in the same fashion as notices from Landlord
to Tenant are to be given hereunder or by the recording in the appropriate
registry or recorder’s office of an instrument in which the Superior Mortgagee
subordinates its rights under such Superior Mortgage to this Lease.

(b)If any Superior Lessor or Superior Mortgagee or the nominee or designee of
any Superior Lessor or Superior Mortgagee shall succeed to the rights of
Landlord under this Lease, whether through possession or foreclosure action or
delivery of a new lease or deed, or otherwise, then at the request of such party
so succeeding to Landlord’s rights (herein called “Successor Landlord”), Tenant
shall attorn to and recognize such Successor Landlord as Tenant’s landlord under
this Lease and shall promptly execute and deliver any instrument that such
Successor Landlord may reasonably request to evidence such attornment.  Tenant
waives the provisions of any law or regulation, now or hereafter in effect,
which terminates or may give or purport to give Tenant any right to terminate or
otherwise affect this Lease or the obligations of Tenant hereunder in the event
that any such foreclosure, termination or other proceeding is filed, prosecuted
or completed.  Upon such attornment, this Lease shall continue in full force and
effect as a direct lease between the Successor Landlord and Tenant upon all of
the terms, conditions and covenants as are set forth in this Lease, except that
the Successor Landlord shall not be (i) liable in any way to Tenant for any act
or omission, neglect or default on the part of Landlord under this Lease, (ii)
responsible for any monies owing by or on deposit with Landlord to the credit of
Tenant, (iii) subject to any counterclaim or setoff which theretofore accrued to
Tenant against Landlord, (iv) bound by any modification of this Lease subsequent
to such Superior Lease or Superior Mortgage, or by any previous prepayment of
fixed rent for more than one (1) month, which was not approved in writing by the
Superior Lessor or the Superior Mortgagee thereto, (v) liable to the Tenant
beyond the Successor Landlord’s interest in the Property and the rents, income,
receipts, revenues, issues and profits issuing from such Property, (vi)
responsible for the

53

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

performance of any work to be done by the Landlord under this Lease to render
the Premises ready for occupancy by the Tenant, (vii) liable for the payment of
any improvement allowance or similar amount owing to Tenant on account of the
performance of any alterations or leasehold improvements to the Premises or the
Building, or (viii) required to remove any person occupying the Premises or any
part thereof, except if such person claims by, through or under the Successor
Landlord.

(c)Landlord shall use commercially reasonable efforts to deliver to Tenant a
“Subordination, Non-Disturbance and Attornment Agreement” (“SNDA”) in the then
customary form of such Superior Mortgagee or Superior Lessor with respect to any
future Superior Mortgages and Superior Leases.  Landlord shall in no event be
required to expend any monies or commence or prosecute litigation or reject
financing which is otherwise satisfactory to Landlord in order to deliver such
an SNDA.  Tenant may request customary and reasonable modifications to such SNDA
from the Superior Mortgagee and Superior Lessor (as the case may be) except that
Landlord’s obligations under this Section 13.1(c) shall be deemed fully
satisfied when Landlord delivers an SNDA from its Superior Mortgagee or Superior
Lessor, as applicable, on its standard form regardless of the acceptability to
such Superior Mortgagee or Superior Lessor of Tenant’s requested
modifications.  Notwithstanding anything to the contrary contained in this
Section 13.1, with respect to future Superior Leases, the provisions of Section
13.1(a) shall be conditioned upon the execution and delivery by and between
Tenant and any such Superior Lessor of an SNDA in the then customary form of
such Superior Lessor and with such customary and reasonable modifications to
such SNDA as may be reasonably acceptable to the Superior Lessor and Tenant.

13.2Assignment of Rents and Transfer of Title.

(a)With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to a Superior Mortgagee on property which includes the
Premises, Tenant agrees that the execution thereof by Landlord, and the
acceptance thereof by the Superior Mortgagee shall never be treated as an
assumption by the Superior Mortgagee of any of the obligations of Landlord
hereunder unless the Superior Mortgagee shall, by notice sent to Tenant,
specifically otherwise elect and, except as aforesaid, the Superior Mortgagee
shall be treated as having assumed Landlord’s obligations hereunder only upon
foreclosure of the Superior Mortgage and the taking of possession of the
Premises.

(b)In no event shall the acquisition of Landlord’s interest in the Property by a
purchaser which, simultaneously therewith, leases Landlord’s entire interest in
the Property back to the seller thereof be treated as an assumption by operation
of law or otherwise, of Landlord’s obligations hereunder, but Tenant shall look
solely to such seller‑lessee, and its successors from time to time in title, for
performance of Landlord’s obligations hereunder.  In any such event, this Lease
shall be subject and subordinate to the lease to such purchaser.  For all
purposes, such seller‑lessee, and its successors in title, shall be the Landlord
hereunder unless and until Landlord’s position shall have been assumed by such
purchaser‑lessor.

54

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

(c)Except as provided in paragraph (b) of this Section, in the event of any
transfer of title to the Property by Landlord, Landlord shall thereafter be
entirely freed and relieved from the performance and observance of all covenants
and obligations hereunder arising from and after the date of such transfer, so
long as any such transferee assumes in writing (or by operation of law) all of
Landlord's obligations under this Lease.

Notice to Mortgagee

.  Tenant shall not seek to enforce any remedy it may have for any default on
the part of Landlord without first giving any Superior Mortgagee and Superior
Lessor (of which Tenant has been provided written notice including their notice
addresses), as applicable, written notice by certified mail, return receipt
requested, specifying the default in reasonable detail, and affording such
Superior Mortgagee and Superior Lessor, as applicable, (i) an opportunity to
perform Landlord’s obligations hereunder (but not less than thirty (30) days),
or (ii) time to obtain possession of the mortgaged or leased estate and then to
cure such default of Landlord, if such default cannot be cured without such
Superior Mortgagee or Superior Lessor or taking possession of the mortgaged or
leased estate, but not to exceed one hundred eighty (180) days in the aggregate
to obtain such possession and cure the Landlord default.  The curing of any of
Landlord’s defaults by a Superior Mortgagee or Superior Lessor shall be treated
as performance by Landlord.

ARTICLE 14
DEFAULT; REMEDIES

14.1Tenant’s Default.

(a)If at any time subsequent to the date of this Lease any one or more of the
following events (herein referred to as an “Event of Default”) shall occur:

(i)Tenant shall fail to pay the Basic Rent, Expense Charges or any other
Additional Rent hereunder when due and such failure shall continue for five (5)
Business Days after written notice to Tenant from Landlord (except that such
written notice shall only be required twice (i.e. two separate failures) in any
twelve (12) month period, with any subsequent failure to pay such sums
constituting an Event of Default unless paid within five (5) Business Days after
the date due without need for an additional written notice); or

(ii)Tenant shall neglect or fail to perform or observe any other covenant herein
contained on Tenant’s part to be performed or observed and Tenant shall fail to
remedy the same within thirty (30) days after notice to Tenant (or such shorter
period for completing a cure for such default as may be required by applicable
Laws or by virtue of an Emergency) specifying such neglect or failure, or if
such failure is of such a nature that Tenant cannot reasonably remedy the same
within such thirty (30) day period, Tenant shall fail to commence promptly (and
in any event within such thirty (30) day period) to remedy the same and
thereafter to diligently prosecute such remedy to completion with diligence and
continuity (and in any event, within ninety (90) days after the notice described
in this subparagraph (ii)), provided that (x) in no event shall Tenant have such
additional period of time that would (A) subject Landlord or any

55

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Superior Lessor or any Superior Mortgagee to prosecution for a crime or any
other fine or charge, or (B) subject the Property, or any part thereof, to any
lien or encumbrance which is not removed or bonded within the time period
required under this Lease, and (y) such written notice shall only be required
twice in any twelve (12) month period, with any of the same subsequent
performance default constituting an Event of Default unless cured within the
period required under this Lease without need for an additional written notice);
or

(iii)Tenant’s leasehold interest in the Premises shall be taken on execution or
by other process of law directed against Tenant; or

(iv)If Tenant or any guarantor of this Lease shall (i) make an assignment for
the benefit of creditors, (ii) acquiesce in a petition in any court in any
bankruptcy, reorganization, composition, extension or insolvency proceedings,
(iii)  seek, consent to or acquiesce in the appointment of any trustee, receiver
or liquidator of Tenant or of any guarantor of this Lease or of all or any part
of Tenant’s or such guarantor’s property, (iv) file a petition seeking an order
for relief under the Title 11 of the United States Code, as now or hereafter
amended or supplemented (the “Bankruptcy Code”), or by filing any petition under
any other present or future federal, state or other statute or law for the same
or similar relief, or (v) fail to win the dismissal, discontinuation or vacating
of any involuntary bankruptcy proceeding filed under the Bankruptcy Code, or
under any other present or future federal, state or other statute or law for the
same or similar relief, within ninety (90) days after such proceeding is
initiated; or

(v)Any lien has been filed against the Property, or any portion thereof, as a
result of work performed by or on behalf of Tenant (other than any work
performed for Tenant by Landlord or its employees, agents or contractors), and
Tenant fails, within 30 days after the lien is filed, either  (1) to cause said
lien to be removed from the Property, or (2) to furnish a bond sufficient to
remove the lien or cause a title insurance endorsement to be issued with respect
to such lien, which endorsement shall be satisfactory, in form and substance to
Landlord, in Landlord’s sole and absolute discretion; or

(vi)Tenant’s interest in the Premises shall be transferred without Landlord
prior written consent, if so required, in violation of Article 6 hereof, and
Tenant shall fail to remedy the same within fifteen (15) days after written
notice to Tenant specifying such violation;

then in any such case Landlord may exercise any of Landlord’s rights or remedies
available under this Lease, at law or in equity.

14.2Landlord’s Remedies.

(a)Upon the occurrence of an Event of Default, Landlord shall have the following
remedies, in addition to any and all other rights and remedies available at

56

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Law or in equity or otherwise provided in this Lease, any one or more of which
Landlord may resort to cumulatively, consecutively, or in the alternative:

(i)Landlord may continue this Lease in full force and effect, and collect Rent
and other charges as and when due, without prejudice to Landlord’s right to
subsequently elect to terminate this Lease on account of such Event of Default;

(ii)Landlord may terminate this Lease upon written notice to Tenant to such
effect, in which event this Lease (and all of Tenant’s rights hereunder) shall
immediately terminate, but such termination shall not affect those obligations
of Tenant which are intended by their terms to survive the expiration or
termination of this Lease, and Tenant shall remain liable for damages as
hereinafter set forth in this Section 14.2.  This Lease may also be terminated
by a judgment specifically providing for termination;

(iii)Landlord may terminate Tenant’s right of possession without terminating
this Lease upon written notice to Tenant to such effect, in which event Tenant’s
right of possession of the Premises shall immediately terminate, but this Lease
shall continue subject to the effect of this Section 14.2;

(iv)Landlord may, but shall not be obligated to, perform any defaulted
obligation of Tenant, and to recover from Tenant, as Additional Rent, the costs
incurred by Landlord in performing such obligation.  Notwithstanding the
foregoing, or any other notice and cure period set forth herein, Landlord may
exercise its rights under this Section 14.2(a)(iv) without prior notice or upon
shorter notice than otherwise required hereunder (and as may be reasonable under
the circumstances) in the event of any one or more of the following
circumstances is present:  (i) there exists a reasonable risk of prosecution of
Landlord unless such obligation is performed sooner than the stated cure period;
(ii) there exists an Emergency arising out of the defaulted obligation; or (iii)
the Tenant has failed to obtain insurance required by this Lease, or such
insurance has been canceled by the insurer without being timely replaced by
Tenant, as required herein; and

(v)Landlord shall have the right to recover damages from Tenant, as set forth in
this Section 14.2.

(b)Upon any termination of this Lease or of Tenant’s right of possession,
Landlord, at its sole election,  may (i) re‑enter the Premises, either by
summary proceedings or other lawful proceedings and remove and dispossess Tenant
and all other persons and any and all property from the same, as if this Lease
had not been made, (ii) remove all property from the Premises and store the same
in a public warehouse or elsewhere at Tenant’s expense, and/or (iii) deem such
property to be abandoned, and, in such event, Landlord may dispose of such
property at Tenant’s expense, free from any claim by Tenant or anyone claiming
by, through or under Tenant.  It shall not constitute a constructive or other
termination of this Lease or Tenant’s right to possession if Landlord (a)
exercises its right to repair or maintain the Premises, (b) performs any
unperformed

57

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

obligations of Tenant, (c) stores or removes Tenant’s property from the Premises
after Tenant’s dispossession, (d) attempts to relet, or, in fact, does relet,
the Premises or (e) seeks the appointment of a receiver on Landlord’s initiative
to protect Landlord’s interest under this Lease.

(c)If this Lease shall have been terminated as provided in this Article, Tenant
shall pay the Basic Rent, Expense Charges, Additional Rent and other sums
payable hereunder up to the time of such termination, and thereafter Tenant,
until the end of what would have been the Term of this Lease in the absence of
such termination, and whether or not the Premises shall have been relet, shall
be liable to Landlord for, and shall pay to Landlord, as liquidated current
damages:  the Basic Rent, Expense Charges, Additional Rent and other sums that
would be payable hereunder if such termination had not occurred, less the net
proceeds, if any, of any reletting of the Premises, after deducting all actual
expenses incurred by Landlord in connection with such reletting, including,
without limitation, all repossession costs, brokerage commissions, legal
expenses, attorneys’ fees, advertising, expenses of employees, alteration costs
and expenses of preparation for such reletting.  Tenant shall pay the portion of
such current damages to Landlord monthly on the days which the Basic Rent would
have been payable hereunder if this Lease had not been terminated.

(d)At any time after termination of this Lease as provided in this Article,
whether or not Landlord shall have collected any such current damages under (c)
above, Landlord may elect to receive from Tenant, as liquidated final damages
and in lieu of all such current damages with respect to the recovery of Rent,
beyond the date of such demand, an amount equal to the excess, if any, of the
then present value of the Basic Rent, Expense Charges, Additional Rent and other
sums as hereinbefore provided which would be payable hereunder from the date of
such demand assuming that, for the purposes of this paragraph, annual payments
by Tenant on account of Taxes, Building Operating Expenses and Laboratory
Operating Expenses would be the same as the payments required for the
immediately preceding Operating or Tax Year plus a three percent (3%) annual
increase per year for what would be the then unexpired Term of this Lease if the
same remained in effect, over the then fair net rental value (inclusive of all
such charges) of the Premises for the same period. In the computation of present
value, a discount at the then market discount rate as reasonably determined by
Landlord shall be employed.

(e)In case of any Event of Default, re‑entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may (i) relet the Premises or any
part or parts thereof, either in the name of Landlord or otherwise, for a term
or terms which may at Landlord’s option be equal to or less than or exceed the
period which would otherwise have constituted the balance of the Term of this
Lease and may grant concessions or free rent to the extent that Landlord
considers advisable and necessary to re let the same and (ii) make such
reasonable alterations, repairs and decorations in the Premises as Landlord
considers advisable and necessary for the purpose of reletting the Premises; and
the making of such alterations, repairs and decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid.  Tenant, for
itself and any and all persons claiming through or under Tenant, including its
creditors, upon the termination of this Lease and of the term of this Lease in
accordance with the terms

58

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

hereof, or in the event of entry of judgment for the recovery of the possession
of the Premises in any action or proceeding, or if Landlord shall enter the
Premises by process of law or otherwise, hereby waives any right of redemption
provided or permitted by any statute, law or decision now or hereafter in force,
and does hereby waive, surrender and give up all rights or privileges which it
or they may or might have under and by reason of any present or future law or
decision, to redeem the Premises or for a continuation of this Lease for the
term of this Lease hereby demised after having been dispossessed or ejected
therefrom by process of law, or otherwise.

(f)In addition to any other remedies under this Article 14, Tenant shall
immediately become liable to Landlord for all damages proximately caused by
Tenant’s breach of its obligations under this Lease, including all actual costs
Landlord incurs in reletting (or attempting to relet) the Premises or any part
thereof, including, without limitation, brokers’ commissions, expenses of
cleaning, altering and preparing the Premises for new tenants, legal fees and
all other like expenses properly chargeable against the Premises and the rental
received therefrom and like costs, provided that nothing set forth in this
Section 14.2(f) shall be construed to impose upon Landlord any obligation to
relet the Premises or to mitigate its damages hereunder, except to the extent
expressly required under applicable Law or as expressly set forth in this
Section 14.2(f).  If Landlord does elect to relet the Premises (or any portion
thereof), such reletting may be for a period shorter or longer than the
remaining Term, and upon such terms and conditions as Landlord deems
appropriate, in its sole and absolute discretion, and Tenant shall have no
interest in any sums collected by Landlord in connection with such reletting
except to the extent expressly set forth herein.  If the Premises or any part
thereof shall be relet in combination with any other space, then proper
apportionment on a per-square foot basis shall be made of the rent received from
such reletting and of the expenses of such reletting.  If Landlord shall succeed
in reletting the Premises during the period in which Tenant is paying monthly
rent damages as described in Section 14.2(c), Landlord shall credit Tenant with
the net rents collected by Landlord from such reletting, after first deducting
from the gross rents, as and when collected by Landlord, (A) all actual expenses
incurred or paid by Landlord in collecting such rents, and (B) any theretofore
unrecovered costs associated with the termination of this Lease or Landlord’s
reentry into the Premises, including any theretofore unrecovered expenses of
reletting or other damages payable hereunder.  If the Premises or any portion
thereof be relet by Landlord for the unexpired portion of the Term before
presentation of proof of such damages to any court, commission or tribunal, the
amount of rent reserved upon such reletting shall, prima facie, constitute the
fair and reasonable rental value for the Premises, or part thereof, so relet for
the term of the reletting.  Landlord shall not be liable in any way whatsoever
for its failure or refusal to relet the Premises or, if the Premises or any part
are relet, for its failure to collect the rent under such reletting, and no such
refusal or failure to relet or failure to collect rent shall release or affect
Tenant’s liability for damages or otherwise under this Lease. The foregoing
notwithstanding, in the event of termination of this Lease or repossession of
the Premises after an Event of Default of Tenant, and provided Tenant has
cooperated with Landlord in timely surrendering of possession of the Premises as
required herein after such termination or repossession, Landlord agrees to use
commercially reasonable efforts to mitigate its damages hereunder, provided,
however, Landlord’s obligation to use commercially reasonable efforts to
mitigate its damages shall be deemed

59

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

satisfied by Landlord’s marketing of the Premises in a manner substantially
similar to the manner in which Landlord markets other premises within the
Building, and provided further, that Landlord shall not be obligated to show
preference for reletting the Premises over any other vacant space in the
Building,  to lease any space while Landlord is assembling such space as part of
a block of space for lease, or to lease the Premises for a rental less than the
current fair market rent then prevailing for comparable office space in
Comparable Buildings.

(g)If the trustee or the debtor in possession assumes the Lease under applicable
bankruptcy law, it may assume and assign its interest in this Lease only if the
proposed assignee first provides Landlord with (1) notice of such proposed
assignment, setting forth (i) the name and address of the proposed assignee, its
proposed use of the Premises, reasonably detailed character and financial
references for such person (including its most recent balance sheet and income
statements certified by its chief financial officer or, if available, a
certified public accountant) and any other information reasonably requested by
Landlord, and (ii) all of the terms and conditions of such offer, shall be given
to Landlord by Tenant or such trustee no later than twenty (20) days after
receipt by Tenant or such trustee of such offer, but in any event no later than
ten (10) days prior to the date that Tenant or such trustee shall make
application to a court of competent jurisdiction for authority and approval to
assume this Lease and enter into such assignment; (2) Adequate Assurance of
Future Performance (as hereinafter defined) of all of Tenant’s obligations under
this Lease, and (3) Landlord determines, in the exercise of its reasonable
business judgment, that the assignment of this Lease will not breach any other
lease, or any mortgage, financing agreement, or other agreement relating to the
Property by which Landlord or the Property is then bound (and Landlord shall not
be required to obtain consents or waivers from any third party required under
any lease, mortgage, financing agreement, or other such agreement by which
Landlord is then bound).  Landlord shall have the option, to be exercised by
notice to Tenant or such trustee given at any time prior to the date the
application is filed for court approval of the assumption and assignment of this
Lease to the proposed assignee, to accept an assignment of this Lease upon the
same terms and conditions and for the same consideration, if any, as the bona
fide offer made by such proposed assignee, less any brokerage commissions which
may be payable out of the consideration to be paid by such person for the
assignment of this Lease.

(h)For purposes only of paragraph (g) above, and in addition to any other
requirements under the Bankruptcy Code, any future federal bankruptcy law and
applicable case law, “Adequate Assurance of Future Performance” means at least
the satisfaction of the following conditions, which Landlord and Tenant
acknowledge to be commercially reasonable:

(i)the proposed assignee submitting a current financial statement, audited by a
certified public accountant, that allows a net worth and working capital in
amounts determined in the reasonable business judgment of Landlord to be
sufficient to assure the future performance by the assignee of Tenant’s
obligation under this Lease; and

60

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

(ii)if requested by Landlord in the exercise of its reasonable business
judgment, the proposed assignee obtaining a guarantee (in form and substance
satisfactory to Landlord) from one or more persons who satisfy Landlord’s
standards of creditworthiness; and

(iii)the proposed assignee is of a character and financial worth such as is in
keeping with the standards of Landlord in those respects for the Property, the
assignee’s tenancy is of the same quality as other tenants at the Property, and
the purposes for which the proposed assignee intends to use the Premises are
uses expressly permitted by and not prohibited by this Lease or prohibited by
any other lease at the Property.

Additional Rent

.  If Tenant shall fail to pay when due any sums under this Lease designated as
an Operating Expense Charge or other Additional Rent, Landlord shall have the
same rights and remedies as Landlord has hereunder for failure to pay Basic
Rent.

Remedying Defaults

.  Landlord shall have the right, but shall not be required, to pay such sums or
do any act which requires the expenditure of monies which may be necessary or
appropriate by reason of the failure or neglect of Tenant to perform any of the
provisions of this Lease which failure continues beyond any applicable notice
and cure periods, and in the event of the exercise of such right by Landlord,
Tenant agrees to pay to Landlord forthwith upon demand all such sums, together
with interest thereon at the Default Interest Rate, as Additional Rent.

Remedies Cumulative

.  The specified remedies to which Landlord may resort hereunder are not
intended to be exclusive of any remedies or means of redress to which Landlord
may at any time be entitled lawfully, and Landlord may invoke any remedy
(including the remedy of specific performance) allowed at law or in equity as if
specific remedies were not herein provided for.

Litigation Costs

.  In the event of litigation or other legal proceeding between Landlord and
Tenant relating to the provisions of this Lease or Tenant’s occupancy of the
Premises, the losing party shall, upon demand, reimburse the prevailing party
for its reasonable costs of prosecuting and/or defending such proceeding
(including, without limitation, reasonable attorneys’ fees).

14.7Waiver.

(a)Failure on the part of Landlord or Tenant to complain of any action or
non‑action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of the
other’s rights hereunder.  Further, no waiver at any time of any of the
provisions hereof by Landlord or Tenant shall be construed as a waiver of any of
the other provisions hereof, and a waiver at any time of any of the provisions
hereof shall not be construed as a waiver at any subsequent time of the same
provisions.  The consent or approval of Landlord or Tenant to or of any action
by the other requiring such consent or approval shall not be construed to

61

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

waive or render unnecessary Landlord’s or Tenant’s consent or approval to or of
any subsequent similar act by the other.

(b)Any waiver by Landlord or Tenant of any provisions of this Lease must be in a
writing signed by Landlord or Tenant, as applicable.  In addition, Landlord’s
acceptance of any payment from Tenant after a termination of this Lease due to
an Event of Default by Tenant shall not have the effect of reinstating this
Lease, nor estop Landlord from exercising any of the rights and remedies granted
to Landlord hereunder arising out of such Event of Default.  No payment by
Tenant or acceptance by Landlord of a lesser amount than the Basic Rent, Expense
Charges, Additional Rent and other sums due hereunder shall be deemed to be
other than on account of the total amount due from Tenant to Landlord, to be
applied in such order as Landlord deems appropriate.  In no event shall any
endorsement or statement on any check or accompanying any check or payment be
deemed an accord and satisfaction; and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such Basic Rent,
Expense Charges, Additional Rent or other sum and to pursue any other remedy
provided in this Lease.

Security Deposit

.  

(a)Simultaneously with the execution of this Lease by Tenant, Tenant shall
deliver to Landlord, and Tenant shall maintain in effect at all times during the
Initial Term, as security for the full and faithful performance and observance
by Tenant of Tenant’s covenants and obligations under this Lease, an
unconditional, irrevocable, absolutely “clean” letter of credit in the amount
set forth in Section 1.1 hereof and substantially in the form annexed hereto as
Exhibit H or other form reasonably approved by Landlord and otherwise reasonably
satisfactory to Landlord and issued by a banking corporation reasonably
satisfactory to Landlord and either having its principal place of business or a
duly licensed branch or agency in Boston, MA.  Such letter of credit shall have
an expiration date no earlier than the first anniversary of the date of issuance
thereof and shall be automatically renewed from year to year unless terminated
by the issuer thereof by notice to Landlord given not less than forty-five (45)
days prior to the expiration thereof.  Tenant shall, throughout the Initial Term
of this Lease, deliver to Landlord, in the event of the termination of any such
letter of credit, replacement letters of credit in lieu thereof (each such
letter of credit and such extensions or replacements thereof, as the case may
be, is hereinafter referred to as a “Letter of Credit”) no later than 30 days
prior to the expiration date of the preceding Letter of Credit.  The term of
each such Letter of Credit shall be not less than one year and shall be
automatically renewable from year to year as aforesaid.  Notwithstanding the
foregoing, if Landlord shall elect, in its sole discretion, to accept a Letter
of Credit which is subject to a final expiration date, Tenant shall deliver a
replacement of or amendment to such Letter of Credit no later than thirty (30)
days prior to such final expiration date, and the final Letter of Credit
delivered to Landlord pursuant to this Section 14.8 shall have a final
expiration date occurring not earlier than sixty (60) days following the
expiration date of this Lease.  If Tenant shall fail to obtain any replacement
of or amendment to a Letter of Credit within any of the applicable time limits
set forth in this Section 14.8, Tenant shall be in default of its obligations
under this Section 14.8 and Landlord shall have the right (but not the

62

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

obligation), at its option, to draw down the full amount of the existing Letter
of Credit and use, apply and retain the same as security hereunder, and
notwithstanding such draw by Landlord, Landlord shall have the right (but not
the obligation), at its option, to give written notice to Tenant stating that
such failure by Tenant to deliver such replacement of or amendment to the Letter
of Credit constitutes a continuing default by Tenant of its obligations under
this Section 14.8, and in the event that Tenant shall not have delivered such
replacement or amendment to Landlord within fifteen (15) Business Days after
Tenant’s receipt of such notice, Landlord may give to Tenant a notice of
intention to end the term of this Lease at the expiration of five (5) days from
the date of the service of such notice of intention, and upon the expiration of
said five (5) days unless Tenant shall have delivered such replacement of or
amendment to the Letter of Credit during such five (5) day period, this Lease
and the term and estate hereby granted, whether or not the Initial Term shall
theretofore have commenced, shall terminate with the same effect as if that day
was the day herein definitely fixed for the end and expiration of this Lease,
but Tenant shall remain liable for damages as provided in this Article 14.  Upon
delivery to Landlord of any such replacement of or amendment to the Letter of
Credit within the fifteen (15) Business Day period described in the preceding
sentence, such default shall be deemed cured and Landlord shall return to Tenant
the proceeds of the Letter of Credit which had been drawn by Landlord pursuant
to the preceding sentence (or any balance thereof to which Tenant is entitled).

(b)In the event Tenant defaults in respect of the full and prompt payment and
performance of any of the terms, provisions, covenants and conditions of this
Lease beyond applicable notice (the delivery of which shall not be required for
purposes of this Section 14.8 if Landlord is prevented or prohibited from
delivering the same under applicable law, including, but not limited to, all
applicable bankruptcy and insolvency law) and the expiration of any applicable
cure periods (except that no notice and cure period shall be required for
purposes of this Section 14.8 with respect to any default by Tenant hereunder
if, at the time of such default, any of the events set forth in Section
14.8(b)(iv) shall have occurred with or without the acquiescence of Tenant),
including, but not limited to, the payment of Basic Rent and Expense Charges,
Landlord may, at its election, (but shall not be obligated to) draw down the
entire Letter of Credit or any portion thereof and use, apply or retain the
whole or any part of the security represented by the Letter of Credit to the
extent required for the payment of: (i) Basic Rent, Expense Charges or any other
sum as to which Tenant is in default, (ii) any sum which Landlord may expend or
may be required to expend by reason of Tenant’s default in respect of any of the
terms, provisions, covenants, and conditions of this Lease, including but not
limited to, any reletting costs or expenses (including, without limitation, any
free rent, tenant improvement allowance, leasing commissions, attorneys’ fees,
costs and expenses, and other fees, costs and expenses relating to the reletting
of all or any portion of the Premises), (iii) any damages or deficiency in the
reletting of the Premises, whether such damages or deficiency accrued before or
after summary proceedings or other re‑entry by Landlord, or (iv) any damages
awarded to Landlord in accordance with the terms and conditions of this Article
14 hereof, it being understood that any use of the whole or any part of the
security represented by the Letter of Credit shall not constitute a bar or
defense to any of Landlord’s other remedies under this Lease or any Law,
including but not limited to Landlord’s right to assert a claim against Tenant
under 11 U.S.C. §502(b)(6) or

63

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

any other provision of Title 11 of the United States Code.  To insure that
Landlord may utilize the security represented by the Letter of Credit in the
manner, for the purpose, and to the extent provided in this Section 14.8, each
Letter of Credit shall provide that the full amount or any portion thereof may
be drawn down by Landlord upon the presentation to the issuing bank (or the
advising bank, if applicable) of Landlord’s draft drawn on the issuing bank
without accompanying memoranda or statement of beneficiary.  In no event shall
the Letter of Credit require Landlord to submit evidence to the issuing (or
advising) bank of the truth or accuracy of any such written statement and in no
event shall the issuing bank or Tenant have the right to dispute the truth or
accuracy of any such statement nor shall the issuing (or advising) bank have the
right to review the applicable provisions of the Lease.  In no event and under
no circumstance shall the draw down on or use of any amounts under the Letter of
Credit constitute a basis or defense to the exercise of any other of Landlord’s
rights and remedies under this Lease or under any Law, including, but not
limited to, Landlord’s right to assert a claim against Tenant under 11 U.S.C.
§502(b)(6) or any other provision of Title 11 of the United States Code.

(c)In the event Tenant defaults in respect of any of the terms, provisions,
covenants or conditions of this Lease beyond notice (the delivery of which shall
not be required for purposes of this Section 14.8 if Landlord is prevented or
prohibited from delivering the same under applicable law, including, but not
limited to, all applicable bankruptcy and insolvency law) and the expiration of
any applicable cure periods (except no notice and cure period shall be required
for purposes of this Section 14.8 with respect to any default by Tenant
hereunder if, at the time of such default, any of the events set forth in
Section 14.8(b)(iv) shall have occurred with or without the acquiescence of
Tenant) and Landlord utilizes all or any part of the security represented by the
Letter of Credit but does not terminate this Lease as provided in this Article
14 hereof, Landlord may, in addition to exercising its rights as provided in
paragraph (b) hereof, retain the unapplied and unused balance of the portion of
the Letter of Credit drawn down by Landlord (herein called the “Cash Security”)
as security for the faithful performance and observance by Tenant thereafter of
the terms, provisions, and conditions of this Lease, and may use, apply, or
retain the whole or any part of said Cash Security to the extent required for
payment of Basic Rent, Additional Rent or any other sum as to which Tenant is in
default (beyond applicable notice and cure periods) or for any sum which
Landlord may expend or be required to expend by reason of Tenant’s default in
respect of any of the terms, covenants, and conditions of this Lease.  In the
event Landlord uses, applies or retains any portion or all of the security
represented by the Letter of Credit, Tenant shall forthwith restore the amount
so used, applied or retained (at Landlord’s option, either by the deposit with
Landlord of cash or the provision of a replacement Letter of Credit) so that at
all times the amount of the security represented by the Letter of Credit and the
Cash Security (if any) shall be not less than the security required by Section
1.1 hereof, failing which Tenant shall be in default of its obligations under
this Section 14.8 and Landlord shall have the same rights and remedies as for
the non‑payment of Basic Rent beyond the applicable grace period, unless Tenant
shall have restored the Letter of Credit as set forth in this Section 14.8(c)
within five (5) days following Landlord’s written demand for such restoration.

64

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

(d)In addition to and without limitation of Landlord’s other rights under this
Section 14.8, if at any time during the Term of the Lease (as the same may be
extended), Landlord reasonably determines that the financial condition of the
issuer of the then current Letter of Credit is such that Landlord’s ability to
draw upon the Letter of Credit is, or in the future may be, impaired,
restricted, refused or otherwise adversely affected, then Tenant shall, within
10 Business Days of Landlord’s written request to Tenant, then Landlord may
immediately draw upon the Letter of Credit as provided in Section 14.8 and use,
apply and retain the same as Cash Security hereunder and Landlord shall have the
right, by giving Tenant written notice of such requirement, to require that
Tenant obtain from a new issuer a replacement Letter of Credit, which issuer and
replacement Letter of Credit shall both comply in all respects with the
requirements of this Section 14.8.  In the event that Tenant shall not have
delivered to Landlord a replacement Letter of Credit complying with all of the
requirements of this Section 14.8 within ten (10) days after Tenant’s receipt of
such notice, Landlord shall have the right (but not the obligation), at its
option, to give written notice to Tenant stating that such failure constitutes a
continuing and immediate Default of Tenant under this Lease without any
additional notice or cure period applicable thereto, and Landlord shall have the
right to exercise all rights and remedies available to Landlord under this Lease
or at Law and in equity with respect to such Default of Tenant.

(e)If Tenant shall fully and faithfully comply with all of Tenant’s covenants
and obligations under this Lease, the Letter of Credit and the Cash Security (if
any) shall be returned to Tenant within sixty (60) days after the date fixed as
the end of this Lease and after delivery to Landlord of entire possession of the
Premises; provided, however, that in no event shall any such return be construed
as an admission by Landlord that Tenant has performed all of its obligations
hereunder.  In the event of any sale, transfer or leasing of Landlord’s interest
in the Building whether or not in connection with a sale, transfer or leasing of
the Land to a vendee, transferee or lessee, Landlord shall have the right to
transfer the Letter of Credit and the Cash Security (if any) to the vendee,
transferee or lessee or, in the alternative, to require Tenant to deliver a
replacement Letter of Credit or appropriate amendment to the Letter of Credit
naming the new landlord as beneficiary, and, upon delivery by Tenant of a
replacement Letter of Credit, if applicable, Landlord shall return the existing
Letter of Credit to Tenant.  Upon such transfer or return of the Letter of
Credit and the Cash Security (if any), Landlord shall thereupon be released by
Tenant from all liability for the return thereof, and Tenant shall look solely
to the new landlord for the return of the same.  The provisions of the preceding
sentence shall apply to every subsequent sale, transfer or leasing of the
Building, and any successor of Landlord may, upon a sale, transfer, leasing or
other cessation of the interest of such successors in the Building, whether in
whole or in part, transfer the Letter of Credit and the Cash Security (if any)
to any vendee, transferee or lessee of the Building (or require Tenant to
deliver a replacement Letter of Credit as hereinabove set forth) and shall
thereupon be relieved of all liability with respect thereto.  If Tenant shall
fail to timely deliver a replacement Letter of Credit, as required by Landlord,
Tenant shall be in default of its obligations under this Section 14.8 and
Landlord shall have the right (but not the obligation), at its option, to draw
down the existing Letter of Credit and retain the proceeds as Cash Security
hereunder until a replacement Letter of Credit is delivered, and notwithstanding
such draw by Landlord, Landlord shall have the right (but not the

65

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

obligation), at its option, to give written notice to Tenant stating that such
failure by Tenant to deliver such replacement Letter of Credit constitutes a
continuing default by Tenant of its obligations under this Section 14.8, and in
the event that Tenant shall not have delivered such replacement to Landlord
within fifteen (15) Business Days after Tenant’s receipt of such notice,
Landlord may give to Tenant a notice of intention to end the term of this Lease
at the expiration of five (5) days from the date of the service of such notice
of intention, and upon the expiration of said five (5) days this Lease and the
term and estate hereby granted shall terminate in accordance with the provisions
of paragraph (a) of this Section 14.8.  Upon delivery to Landlord of any such
replacement Letter of Credit within the fifteen (15) Business Day period
described in the preceding sentence, such default shall be deemed cured and
Landlord shall return to Tenant the proceeds of the Letter of Credit which had
been drawn by Landlord pursuant to the preceding sentence (or any balance
thereof to which Tenant is entitled).  Landlord and Tenant hereby agree that, in
connection with the transfer by Landlord or its successors or assigns hereunder
of Landlord’s interest in the Letter of Credit, Tenant shall be solely liable to
pay any transfer commission and other costs charged by the issuing bank in
connection with any such transfer of the Letter of Credit, as Expense Charges
hereunder, upon Landlord’s demand therefor.  Except in connection with a
permitted assignment of this Lease, Tenant shall not assign or encumber or
attempt to assign or encumber the security represented by the Letter of Credit,
and neither Landlord nor its successors or assigns shall be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance.  In any
event, in the absence of evidence satisfactory to Landlord of an assignment of
the right to receive the security represented by the Letter of Credit, Landlord
may return the Letter of Credit to the original Tenant regardless of one or more
assignments of this Lease.

(f)Neither the Letter of Credit, any proceeds therefrom or the Cash Security, if
any, shall be deemed an advance rent deposit or an advance payment of any other
kind, or a measure or limitation of Landlord’s damages or constitute a bar or
defense to any of the Landlord’s other remedies under this Lease or at law or in
equity upon Tenant’s default.

(g)Notwithstanding anything to the contrary contained in this Section 14.8,
provided that there has been no monetary Event of Default or a material
non-monetary Event of Default of Tenant at any time prior to the Review Date (as
hereinafter defined), the face amount of the Letter of Credit may be reduced by
Tenant to $827,949.00 on the earlier to occur of (i) the third (3rd) anniversary
of the Commencement Date, or (ii) the market capitalization of Tenant meeting or
exceeding Two Hundred Million and 00/100 Dollars ($200,000,000) (the earlier to
occur of (i) or (ii) being the “Review Date”).  If Tenant has satisfied the
Reduction Condition as of the Reduction Review Date, Landlord shall, at Tenant’s
election and within ten (10) Business Days after Landlord’s receipt of written
request from Tenant, effect the reduction in the Letter of Credit amount
required under this Lease by either accepting an amendment to the Letter of
Credit which Landlord is then holding (which amendment shall be in form and
substance reasonably acceptable to Landlord) or by exchanging the Letter of
Credit which Landlord is then holding for a substitute Letter of Credit
complying with the requirements of this Lease in the appropriate amount.  In no
event shall the Letter of Credit have automatic reduction provisions.  Tenant
shall be deemed to have satisfied the “Reduction

66

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Condition” as of the Review Date if there has been no Event of Default at any
time prior to the Review Date.  

(h)As a material inducement to Landlord to enter into this Lease, Tenant hereby
acknowledges and agrees that the Letter of Credit and the proceeds thereof
(including, without limitation any Cash Security created by the draw down of all
or any portion of the Letter of Credit) and the obligation to make available or
pay to Landlord all or a portion thereof in satisfaction of any obligation of
Tenant under this Lease, shall be deemed third-party obligations and not the
obligation of Tenant hereunder and, accordingly, (A) shall not be subject to any
limitation on damages contained in Section 502(b)(6) of Title 11 of the United
States Code or any other limitation on damages that may apply under any federal,
state or local law, rule or regulation in connection with a bankruptcy,
insolvency or other similar proceeding by, against or on behalf of Tenant, (B)
shall not diminish or be offset against any amounts that Landlord would be able
to claim against Tenant pursuant to 11 U.S.C. §502(b)(6) as if no Letter of
Credit existed, and (C) may be relied on by Landlord in the event of an
assignment of this Lease that is not expressly permitted in accordance with the
terms of this Lease even if such assignment has been authorized and approved by
a court exercising jurisdiction in connection with a bankruptcy, insolvency or
other similar proceeding by, against or on behalf of Tenant.

Landlord’s Default

.  

(a)Subject to the provisions of Section 14.6(b) below, Landlord shall in no
event be in default in the performance of any of Landlord’s obligations
hereunder unless and until Landlord shall have failed to perform such
obligations within thirty (30) days, or such additional time as is commercially
reasonably required to correct any such default, after written notice by Tenant
to Landlord properly specifying wherein Landlord has failed to perform any such
obligation.  Except as otherwise expressly set forth in this Lease, Tenant shall
not assert any right to deduct the cost of repairs or any monetary claim against
the Landlord from rent thereafter due and payable, but shall look solely to the
Landlord for satisfaction of such claim.

(b)If Landlord fails to provide any services, perform any repairs or
maintenance, or perform any other obligation expressly required of Landlord
under the terms of this Lease (excluding any services, repairs or obligations
which Landlord is unable, despite the exercise of reasonable and diligent
efforts, to perform due to Force Majeure and Tenant would be similarly affected
thereby), which failure materially, adversely affects Tenant’s ability to occupy
or operate its business in any portion of the Premises, and Landlord fails to
commence to take corrective action within ten (10) days after written notice
from Tenant (or within three (3) Business Days in the event Tenant is unable to
conduct business in any portion of the Premises as a result of such failure), or
if Landlord timely commences such corrective action but thereafter fails to
diligently complete such action, then Tenant, without limiting any other
remedies of Tenant, may, after five (5) additional Business Days’ prior written
notice given to Landlord, any Mortgagees of Landlord of which Tenant has written
notice of, which notice indicates in bold, capitalized text that “IF LANDLORD
FAILS TO COMMENCE PERFORMANCE WITHIN 5 BUSINESS DAYS’ AFTER RECEIPT, TENANT

67

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

MAY PROCEED TO EXERCISE TENANT’S SELF HELP RIGHTS UNDER SECTION 14.9(b) OF THE
LEASE,” and if Landlord fails to commence such curative action within such five
(5) Business Day period and thereafter diligently pursue such curative action to
completion, then Tenant may make such reasonable repairs or perform such
services.  Landlord shall reimburse Tenant for all out-of-pocket costs
reasonably incurred in connection with such repairs or services completed by
Tenant hereunder, together with interest thereon at a rate equal to the lesser
of (i) a rate equal to 2% plus the prime rate published from time to time in The
Wall Street Journal or its successor publication and (ii) the highest rate
permitted to be charged by applicable Law, within fifteen (15) days after
submission by Tenant to Landlord of a statement of such costs together with
invoices and other reasonable supporting documentation .  If Landlord fails to
pay such sum to Tenant within thirty (30) days after receipt of invoices and
documentation of such expenditures from Tenant, then Tenant may, after five (5)
additional Business Days’ prior written notice (an “Offset Notice”) given to
Landlord which notice indicates in bold, capitalized text that “THIS IS A TIME
SENSITIVE OFFSET NOTICE AND LANDLORD SHALL BE DEEMED TO ACCEPT SUCH OFFSET IF IT
FAILS TO RESPOND TO THIS SECOND REQUEST FOR DISBURSEMENT WITHIN FIVE (5)
BUSINESS DAYS AFTER RECEIPT,” and, if Landlord fails within five (5) Business
Days after receipt of such Offset Notice, to either (i) send Tenant written
notice which disputes in good faith that the specified payment (or portion
thereof) is due from Landlord (a “Landlord’s Dispute Notice”) and setting forth
with reasonable particularity Landlord’s reasons for its claim that Landlord was
not in default of its obligations and/or such action did not have to be taken by
Tenant pursuant to the terms of the Lease and/or that the charges are
unnecessary or excessive (in which case Landlord shall pay the amount it
contends would not have been unnecessary or excessive), or (ii) disburse the
amount of the payment referenced in the Offset Notice, then Tenant shall have
the right to have such unpaid amount, together with interest thereon at the
Interest Rate, credited against the next installment(s) of Rent thereafter due
under this Lease, up to a maximum monthly offset of twenty-five percent (25%) of
the amount of each such payment of monthly Rent.  Tenant’s self-help rights
under this Section 14.9(b) may be exercised only with respect to conditions
actually existing within the Premises and, provided and only so long as
essential services (including access) to other tenants in the Building are not
interrupted or adversely affected, the Building Systems serving the Premises
(and in any event not adversely affecting the Building Structure).  In the event
Landlord delivers a Landlord’s Dispute Notice to Tenant, Tenant may, but shall
not be obligated to, elect to submit Landlord’s Dispute Notice to arbitration in
Boston, Massachusetts for expedited proceedings under the Expedited Procedures
of the Commercial Arbitration Rules of the AAA (or its successor).  In any case
where Tenant elects to utilize such expedited arbitration:  (a) the parties will
have no right to object if the arbitrator so appointed was on the list submitted
by the AAA and was not objected to in accordance with Expedited Procedure E‑4
(except that any objection shall be made within four (4) Business Days from the
receipt of notice of appointment), (b) the Notice of Hearing shall be given four
(4) Business Days in advance of the hearing, (c) the first hearing shall be held
within five (5) Business Days after the appointment of the arbitrator, and
(d) the losing party in such arbitration shall pay the costs of such arbitration
costs charged by the AAA and/or the arbitrator.  Judgment upon any award
rendered in any

68

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

arbitration held pursuant to this Section 14.9(b) may be entered in any court
having jurisdiction, and in connection therewith, the arbitrator shall be bound
by the provisions of this Lease, and shall not add to, subtract from or
otherwise modify such provisions.

Independent Covenants

.  Tenant hereby acknowledges and agrees that the obligations of Tenant
hereunder shall be separate and independent covenants and agreements, that the
obligations of Tenant hereunder, including, without limitation the obligation to
pay Basic Rent, Expense Charges, Additional Rent and other sums due hereunder,
shall continue unaffected, unless the requirement to pay or perform the same
shall have been terminated or abated pursuant to an express provision of this
Lease.  Such waiver and acknowledgements by Tenant are a material inducement to
Landlord entering into this Lease.  To the extent of any conflicts or
inconsistencies between the terms and provisions of this Section 14.10 and the
terms and provisions of the remainder of this Lease, the terms and provisions of
this Section 14.10 shall control.

ARTICLE 15
MISCELLANEOUS PROVISIONS

Landlord’s Rights of Access

.  Upon the terms and conditions of this Section 15.1, Landlord and its agents,
representatives, contractors and employees shall have the right to enter the
Premises upon no less than 48 hours prior notice (except in an emergency, in
which event Landlord shall endeavor to give such notice as is reasonably
practicable under the circumstances and in all events notice under this
Article 15 may be by telephone to the Chief Financial Officer notwithstanding
anything to the contrary in this Lease) for the purpose of doing maintenance,
making such repairs, alterations or improvements as Landlord shall have the
right to make by the provisions of this Lease or otherwise in exercising
Landlord’s rights or fulfilling Landlord’s obligations under this
Lease.  Landlord and its agents, representatives, contractors and employees
shall have the right to enter the Premises without notice to Tenant for the
purpose of performing janitorial and other services which Landlord is obligated
to provide under this Lease or for exercising any of Landlord’s rights under
Article 14 of this Lease.  Landlord and its invitees shall also have the right
on no less than 48 hours prior notice to enter the Premises, for the purpose of
inspecting them or exhibiting them to prospective purchasers, prospective or
actual Superior Lessors or Superior Mortgagees of the Building and, during the
final twelve (12) months of the Term, to prospective tenants.  For each of the
above purposes, Landlord shall at all times have a key with which to unlock all
the doors in the Premises, excluding Tenant’s vaults, safes and special security
areas designated in advance by Tenant to Landlord.  In an emergency, Landlord
shall have the right to use any means that Landlord may deem proper to open the
doors in and to the Premises.  Any entry into the Premises by Landlord in the
manner hereinbefore described shall not be deemed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or an actual or constructive
eviction of Tenant from any portion of the Premises.  No provision of this Lease
shall be construed as obligating Landlord to perform any repairs, alterations or
decorations except as otherwise expressly agreed to be performed by Landlord in
this Lease.  In exercising its rights under this Section 15.1, Landlord shall
make a commercially reasonable effort not to unreasonably interfere with
Tenant's business operations at the Premises.  

Notwithstanding the foregoing, and so long as Tenant makes such representative
available at the scheduled time, Tenant shall have the right (except in the case
of an emergency) to have a

69

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

representative of Tenant accompany Landlord and its agents, representatives,
contractors and employees in exercising its right of access to the Premises;
provided, however, Landlord shall not be responsible for any obligations under
this Lease or applicable Laws to the extent Landlord is not permitted reasonable
and timely access by Tenant to the necessary areas of the Premises.  

Covenant of Quiet Enjoyment

.  Subject to the terms and conditions of this Lease, on payment of the Basic
Rent and Expense Charges and other Additional Rent and observing, keeping and
performing all of the other terms and conditions of this Lease on Tenant’s part
to be observed, kept and performed, Tenant shall lawfully, peaceably and quietly
enjoy the Premises during the term hereof, without hindrance or ejection by any
persons lawfully claiming by, through or under Landlord to have title to the
Premises superior to Tenant.  The foregoing covenant of quiet enjoyment is in
lieu of any other covenant, express or implied.

15.3Landlord’s Liability.

(a)Tenant agrees to look solely to Landlord’s then equity interest in the
Property at the time of recovery for recovery of any judgment against Landlord,
and agrees that neither Landlord nor any successor of Landlord nor any
beneficiary, trustee, member, manager, partner, director, officer, employee or
shareholder of Landlord or such successor shall ever be personally liable for
any such judgment, or for the payment of any monetary obligation to Tenant.  The
provision contained in the foregoing sentence is not intended to, and shall not,
limit any right that Tenant might otherwise have to obtain injunctive relief
against Landlord or any successor of Landlord, or to take any action not
involving the personal liability of Landlord or any successor of Landlord to
respond in monetary damages from Landlord’s assets other than Landlord’s equity
interest in the Property.  In furtherance of the foregoing, if Landlord fails to
perform any provision of this Lease which is Landlord’s obligation to perform,
and as a consequence of such failure, Tenant shall recover a money judgment
against Landlord, such judgment shall be satisfied only (i) out of the proceeds
of sale received upon levy against the right, title and interest of Landlord in
the Building, or (ii) to the extent not encumbered by a secured creditor, out of
the rents or other incomes receivable by Landlord from the property of which the
Premises are a part.

(b)Except for Tenant’s liability for damages under Section 5.5(c) and Section
12.1 of this Lease, in no event shall either Landlord or Tenant ever be liable
to the other for any loss of business or any other indirect or consequential
damages suffered by that party from whatever cause. Landlord shall look solely
to the assets of Tenant to enforce Tenant’s obligations hereunder and in no
event shall any of Tenant’s partners, former partners, shareholders, directors,
officers, principals, clients, employees or agents, directly and indirectly,
disclosed or undisclosed, of Tenant ever be personally liable for any judgment
against Tenant or for any other liability or obligation of Tenant under this
Lease owed to Landlord or any successor of Landlord.  The provision contained in
the foregoing sentence is not intended to, and shall not, limit any right that
Landlord might otherwise have to obtain injunctive relief (or to take any other
action against Tenant or any Tenant Parties or their respective successors in
interest not involving the personal liability of Tenant or any Tenant Parties
and which is not otherwise inconsistent with the recourse limitations set forth
in the prior sentence).

70

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

(c)Where provision is made in this Lease for Landlord’s consent, and Tenant
shall request such consent, and Landlord shall fail or refuse to give such
consent, Tenant shall not be entitled to any damages for any withholding by
Landlord of its consent, it being intended that Tenant’s sole remedy shall be an
action for specific performance or injunction, and that such remedy shall be
available only in those cases where Landlord has expressly agreed in writing not
to unreasonably withhold its consent.  Furthermore, whenever Tenant requests
Landlord’s consent or approval (whether or not provided for herein), Tenant
shall pay to Landlord, on demand, as Additional Rent, any reasonable expenses
incurred by Landlord (including without limitation reasonable attorneys’ fees
and costs, if any) in connection therewith.

(d)Any repairs or restoration required or permitted to be made by Landlord under
this Lease may be made during normal business hours, and Landlord shall have no
liability for damages to Tenant for inconvenience, annoyance or interruption of
business arising therefrom.  

Estoppel Certificate

.  Landlord and Tenant shall, at any time and from time to time, upon not less
than ten (10) Business Days  prior written request from the other, execute,
acknowledge and deliver to the requesting party an estoppel certificate,
containing a certification as to: (i) whether the Term has commenced, setting
forth the Commencement Date and the expiration date; (ii) that this Lease is
unmodified and in full force and effect (or, if there have been modifications,
that this Lease is in full force and effect, as modified, and stating the
modification(s)); (iii) the dates to which the Basic Rent, Additional Rent and
all other amounts to be paid by Tenant hereunder have been paid in advance, if
at all; (iv) whether to the actual knowledge of the signer there are any uncured
defaults, and, if defaults are claimed, stating the facts giving rise thereto;
and (v) such other factual statements as may be reasonably requested by either
party.

Brokerage

.  Tenant warrants and represents that Tenant has dealt with no broker in
connection with the consummation of this Lease other than the Brokers specified
in Section 1.1, and, in the event of any brokerage claims against Landlord
predicated upon prior dealings with Tenant, Tenant agrees to defend the same and
indemnify Landlord against any such claim (except any claim by
Brokers).  Landlord warrants and represents that Landlord has dealt with no
broker in connection with the consummation of this Lease other than Brokers,
and, in the event of any brokerage claims against Tenant predicated upon prior
dealings with Landlord, Landlord agrees to defend the same and indemnify Tenant
against any such claim.  Landlord shall be responsible to pay the commission or
fee due to Brokers as and to the extent provided in a separate written
agreement.

Rules and Regulations

.  Tenant, its employees, representatives, agents, subtenants, licensees,
contractors, and invitees shall abide by the Rules and Regulations from time to
time established by Landlord and the Boston Landing Rules and Regulations (as
defined in the Declaration), it being agreed that (i) Landlord shall have the
right from time to time during the Term to make reasonable changes in and
additions to the Rules and Regulations as Landlord deems necessary for the
management, safety, care, cleanliness, conservation and sustainability of the
Building and the Property and for the preservation of good order therein and
(ii) BLOC (as defined in the Declaration shall have the right from time to time
during the Term to make

71

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

reasonable changes in and additions to the Boston Landing Rules and Regulations
as BLOC deems necessary for the management, safety, care, cleanliness,
conservation and sustainability of the Boston Landing Project and for the
preservation of good order therein.  The Rules and Regulations shall be
generally applicable to all tenants of the Building of similar nature to the
Tenant named herein.  Landlord agrees that any such Rules and Regulations will
be uniformly enforced, provided, however, Landlord may waive any one or more of
the Rules and Regulations for the benefit of any particular tenant if Landlord
reasonably deems such waiver appropriate, but no such waiver shall be construed
as a waiver of such Rules and Regulations in favor of any other tenant, nor
prevent Landlord from enforcing such Rules and Regulations against any or all
tenants of the Building.  Landlord shall not have any obligation to enforce the
Rules and Regulations or the terms of any other lease against any other Tenant
and Landlord shall not be liable to Tenant for violation thereof by any other
tenant, its employees, representatives, agents, contractors, visitors,
subtenants, licensees or invitees.  In the event that there shall be a conflict
between such Rules and Regulations and the provisions of this Lease, the
provisions of this Lease shall control.  The Rules and Regulations currently in
effect are set forth in Exhibit G attached hereto and made a part hereof.

Financial Statements

.  Tenant shall deliver to Landlord, within ten (10) Business Days after
Landlord’s reasonable request for the same, Tenant’s most recently completed
financial statements (audited if available) prepared and certified by an
independent certified public accountant or certified by an officer of Tenant as
being true and correct in all material respects.  Landlord and its affiliates
and investors shall keep such financial statements confidential, provided that
Landlord shall be permitted to deliver such financial statements to a lender,
purchaser or lessor or a prospective lender, purchaser or lessor in connection
with (i) a sale or financing of the Building or the Property or any interest in
any deed of trust encumbering the Building or the Property, or (ii) a sale of
all or substantially all of the interests in Landlord or (iii) any other
recapitalization of the equity interests in Landlord, so long as Landlord first
advises the recipient of the confidential nature of such
statements.  Notwithstanding the foregoing, if and only so long as Tenant’s
stock is publicly traded on a national exchange (or publicly listed in an
equivalent manner, such as on NASDAQ) that requires its financial statements to
be publicly disclosed, Tenant shall have no obligation to deliver any financial
statements to Landlord.  Any such financial statements may be relied upon by any
actual or potential lessor, purchaser, or mortgagee of the Property.

Substitute Space

.  Intentionally omitted.

Confidentiality

.  

(a)Tenant agrees that this Lease and the terms contained herein will be treated
as strictly confidential and except as required by Law (or except with the
written consent of Landlord) Tenant shall not disclose the same to any third
party except for Tenant’s partners, lenders, accountants, auditors, brokers and
attorneys who have been advised of the confidentiality provisions contained
herein and agree to be bound by the same. In the event Tenant is required by Law
to provide this Lease or disclose any of its terms, Tenant shall give Landlord
prompt written notice of such requirement prior to making disclosure so that
Landlord may seek an appropriate protective order. If failing the entry of a
protective order Tenant is compelled to make disclosure, Tenant shall only
disclose portions of the Lease which Tenant is

72

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

required to disclose and will exercise reasonable efforts to obtain assurance
that confidential treatment will be accorded to the information so disclosed.  

(b)Landlord will not, and will use reasonable efforts to cause Landlord’s agents
not to, reveal to any person, association or company, any confidential
information provided to Landlord by Tenant concerning the business or finances
of Tenant.  For purposes of this Section 15.9(b), confidential information shall
not include information that (i) is or becomes generally available to the public
other than as a result of a disclosure by Landlord or any Landlord agent, or
(ii) was available to Landlord on a non-confidential basis prior to its
disclosure to Landlord by Tenant or its representatives).  Notwithstanding the
foregoing, Landlord may disclose such financial information as may be provided
by Tenant to Landlord to actual or prospective lenders or purchasers of the
Property and/or actual or prospective investors in Landlord or any of its
affiliates and to Landlord’s consultants, attorneys, insurers, auditors and
accountants, so long as any person or entity to whom Landlord discloses such
information agrees to keep such information confidential and may disclose any
information to the extent required by any Law or order of any public authority
or court.

Invalidity of Particular Provisions; Saving Clause

.  If any term or provision of this Lease, or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and be enforced to the fullest extent permitted by
law.

Provisions Binding, Etc.

.  Except as herein otherwise provided, the terms hereof shall be binding upon
and shall inure to the benefit of the successors and assigns, respectively, of
Landlord and Tenant (except in the case of Tenant, only such successors and
assigns as may be permitted hereunder) and, if Tenant shall be an individual,
upon and to his heirs, executors, administrators, successors and permitted
assigns.  Each term and each provision of this Lease to be performed by Tenant
shall be construed to be both a covenant and a condition.  Any reference in this
Lease to successors and assigns of Tenant shall not be construed to constitute a
consent to assignment by Tenant.

Recording

.  Tenant agrees not to record this Lease, but, if the Term of this Lease
(including any extended term) is seven (7) years or longer, each party hereto
agrees, on the request of the other, to execute a notice of lease in recordable
form and complying with applicable Law and shall contain no information other
than what is statutorily required to record a notice of lease.  In no event
shall such document set forth the rent or other charges payable by Tenant under
this Lease; and any such document shall expressly state that it is executed
pursuant to the provisions contained in this Lease, and is not intended to vary
the terms and conditions of this Lease.  At any time following Landlord’s
request, Tenant shall execute and deliver to Landlord within ten (10) days after
such request a release of any document recorded in the real property records for
the location of the Property evidencing this Lease or notice of termination of
this Lease in recordable form, which shall be held in escrow by Landlord until
the expiration or earlier termination of the Term.  The obligations of Tenant
under this Section shall survive the expiration or any earlier termination of
the Term.  

73

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Notice

.  Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant (excluding notices pursuant to Section 15.1 which may be
oral or by email), such notice shall be in writing and shall be sent by hand,
registered or certified mail, or overnight or other commercial courier, postage
or delivery charges, as the case may be, prepaid as follows:

If intended for Landlord, addressed to Landlord at the address set forth in
Article 1 of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice).

If intended for Tenant, addressed to Tenant at the address set forth in Article
I of this Lease except that from and after the Commencement Date the address of
Tenant shall be the Premises (or to such other address or addresses as may from
time to time hereafter be designated by Tenant by like notice).

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.

Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully
effective.  Any notice given by an attorney on behalf of Tenant shall be
considered as given by Tenant and shall be fully effective.

Authority

.  

(a)Tenant hereby represents and warrants to Landlord that (i) Tenant is duly
organized and validly existing in good standing under the laws of the State of
Delaware and authorized to conduct business in the Commonwealth of
Massachusetts, and possesses all licenses and authorizations necessary to carry
on its business, (ii) Tenant has full power and authority to carry on its
business, enter into this Lease and consummate the transaction contemplated by
this Lease, (iii) the individual executing and delivering this Lease on Tenant’s
behalf has been duly authorized to do so, (iv) this Lease has been duly executed
and delivered by Tenant, (v) this Lease constitutes a valid, legal, binding and
enforceable obligation of Tenant (subject to bankruptcy, insolvency or creditor
rights laws generally, and principles of equity generally), (vi) the execution,
delivery and performance of this Lease by Tenant will not cause or constitute a
default under, or conflict with, the organizational documents of Tenant or any
agreement to which Tenant is a party, (vii) the execution, delivery and
performance of this Lease by Tenant will not violate any applicable Law, and
(viii) all consents, approvals, authorizations, orders or filings of or with any
court or governmental agency or body, if any, required on the part of Tenant for
the execution, delivery and performance of this Lease have been obtained or
made.

74

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

(b)Landlord hereby represents and warrants to Tenant that (i) Landlord is duly
organized under the laws of Massachusetts and validly existing and in good
standing under the laws of, the Commonwealth of Massachusetts, and possesses all
licenses and authorizations necessary to carry on its business, (ii) Landlord
has full power and authority to carry on its business, enter into this Lease and
consummate the transaction contemplated by this Lease, (iii) the individual
executing and delivering this Lease on Landlord’s behalf has been duly
authorized to do so, (iv) this Lease has been duly executed and delivered by
Landlord, (v) this Lease constitutes a valid, legal, binding and enforceable
obligation of Landlord (subject to bankruptcy, insolvency or creditor rights
laws generally, and principles of equity generally), (vi) the execution,
delivery and performance of this Lease by Landlord will not cause or constitute
a default under, or conflict with, the organizational documents of Landlord or
any agreement to which Landlord is a party, (vii) the execution, delivery and
performance of this Lease by Landlord will not violate any applicable Law, and
(viii) all consents, approvals, authorizations, orders or filings of or with any
court or governmental agency or body, if any, required on the part of Landlord
for the execution, delivery and performance of this Lease have been obtained or
made.

When Lease Becomes Binding; Entire Agreement; Modification

.  The submission of this document for examination and negotiation does not
constitute an offer to lease, or a reservation of, or option for, the Premises,
and this document shall become effective and binding only upon the execution and
delivery hereof by both Landlord and Tenant.  This Lease is the entire agreement
between Landlord and Tenant, and this Lease expressly supersedes any
negotiations, considerations, representations and understandings and proposals
or other written documents relating hereto.  This Lease may be modified or
altered only by written agreement between Landlord and Tenant, and no act or
omission of any employee or agent of Landlord shall alter, change or modify any
of the provisions hereof.

Paragraph Headings and Interpretation of Sections

.  The paragraph headings throughout this instrument are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.  The provisions of this Lease shall be
construed as a whole, according to their common meaning (except where a precise
legal interpretation is clearly evidenced), and not for or against either
party.  Use in this Lease of the words “including,” “such as” or words of
similar import, when followed by any general term, statement or matter, shall
not be construed to limit such term, statement or matter to the specified
item(s), whether or not language of non‑limitation, such as “without limitation”
or “including, but not limited to,” or words of similar import, are used with
reference thereto, but rather shall be deemed to refer to all other terms or
matters that could fall within a reasonably broad scope of such term, statement
or matter.

Joint and Several Liability; Successors and Assigns

.  If there shall be more than one person or entity which constitute the
“Tenant” or "Landlord" hereunder, the obligations of Tenant of Landlord, as
applicable, hereunder shall be joint and several for all such persons and
entities.  The covenants and conditions herein contained, subject to the
provisions as to assignment, shall inure to and bind the heirs, successors,
executors, administrators and assigns of the parties hereto.

75

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Waiver of Jury Trial

.  IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY
CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE WHERE
THE BUILDING IS LOCATED, (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY THE
LAW OF THE STATE WHERE THE BUILDING IS LOCATED, AND (III) IN THE INTEREST OF
SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY.  IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE
MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN
INDEPENDENT ACTION AT LAW.

Reservation

.  Except as otherwise expressly set forth in this Lease, nothing set forth in
this Lease shall be deemed or construed to restrict Landlord from making any
repairs, renovations, replacements, improvements and modifications to, or to
reconfigure, any of the parking areas, Base Building Systems, Laboratory Systems
or Common Facilities serving the Property, and Landlord expressly reserves the
right to make any such repairs, renovations, replacements, improvements and
modifications or reconfigurations to such areas and other facilities of the
Building, Base Building Systems, Laboratory Systems, and Common Facilities as
Landlord may deem appropriate, including the addition or deletion of temporary
or permanent improvements therein, or the conversion of areas now dedicated for
the non- exclusive common use of tenants (including Tenant) to the exclusive use
of one or more tenants or licensees within the Building.  In connection with the
foregoing, Landlord may temporarily close or cover entrances, doors, windows,
corridors, or other facilities without liability to Tenant; however, in doing
so, Landlord shall use commercially reasonable efforts to not unreasonably
interfere with or disturb Tenant’s use and occupancy of the
Premises.  Notwithstanding anything in this Lease to the contrary, Landlord
shall not during the Term reduce access to, reconfigure, or otherwise modify the
Common Facilities in a manner that unreasonably interferes with Tenant’s use and
enjoyment of, and access to, the Premises.

Prohibited Persons and Transactions

.  Tenant represents and warrants that neither Tenant nor any of its affiliates,
nor any of their respective partners, members, and none of their respective
employees, officers, directors, representatives or agents is, nor will they
become, a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Asset Control
(“OFAC“) of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not Transfer this
Lease to, contract with or otherwise engage in any dealings or transactions or
be otherwise associated with such persons or entities.

76

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Time Is of the Essence

.  Time is of the essence of each provision of this Lease.

Multiple Counterparts; Entire Agreement

.  This Lease may be executed in multiple counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
document.  This Lease constitutes the entire agreement between the parties
hereto, Landlord’s managing agent and their respective affiliates with respect
to the subject matter hereof and thereof and supersedes all prior dealings
between them with respect to such subject matter, and there are no verbal or
collateral understandings, agreements, representations or warranties not
expressly set forth in this Lease. No subsequent alteration, amendment, change
or addition to this Lease shall be binding upon Landlord or Tenant, unless
reduced to writing and signed by the party or parties to be charged therewith.

Governing Law

.  This Lease shall be governed by the laws of the state in which the Property
is located, without regard to application of any conflict of law principles.

ARTICLE 16

EXTENSION OF TERM

16.1Options to Extend.  Provided that, both at the time of exercise or at the
commencement of the Extended Term (as hereinafter defined), (i) this Lease is in
full force and effect, and (ii) no Event of Default shall have occurred and be
continuing (either at the time of exercise or at the commencement of the
Extended Term), and (iii) Tenant is in occupancy of not less than 75% of the
Premises and Tenant shall not have assigned this Lease or sublet more than 25%
of the Premises (other than a transfer permitted without Landlord’s consent
pursuant to Section 6.1(b)) (any of which conditions described in clauses (i),
(ii), and (iii) may be waived by Landlord at any time in Landlord’s sole
discretion), Tenant shall have the option to extend the Term of this Lease for
up to one (1) extended term (the “Extended Term”) of seven (7) years by giving
written notice to Landlord (an “Extension Notice”) not later than twelve (12)
months prior to the expiration date of the Term.  The effective giving of such
notice of extension by Tenant shall automatically extend the Term of this Lease
for the Extended Term, and no instrument of renewal or extension need be
executed.  In the event that Tenant fails timely to give such notice to
Landlord, this Lease shall automatically terminate at the end of the Term, and
Tenant shall have no further option to extend the Term of this Lease.  The
Extended Term shall commence on the day immediately succeeding the expiration
date of the original Term, and shall end on the day immediately preceding the
seventh (7th) anniversary of such Extended Term.  The Extended Term shall be on
all the terms and conditions of this Lease, except:  (x) Tenant shall have no
further option to extend the Term, (y) the Basic Rent for the Extended Term
shall be one-hundred percent (100%) of the Fair Market Rental Value of the
Premises as of the commencement of the Extended Term, taking into account all
then relevant factors and determined pursuant to Section 16.2 below, and (z)
Landlord shall not be required to furnish any materials or perform any work to
prepare the Premises for Tenant’s occupancy during the Extended Term and
Landlord shall not be required to provide or pay any work allowance or reimburse
Tenant for any alterations made or to be made by Tenant, or to grant Tenant any
rent concession with respect to the Extended Term.  The termination of this
Lease during the initial Term shall terminate and render void any option or
right on Tenant’s part to extend this Lease for any Extended Term, and nothing
contained in this Section 16.1 shall prevent Landlord from exercising any right
granted to or reserved by Landlord in this Lease to

77

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

terminate this Lease.  Tenant’s right under this Article 16 shall be personal to
the Original Tenant under this Lease and shall not apply in favor of or be
exercisable by any assignee of this Lease (other than a permitted transferee
pursuant to Section 6.1(b) of this Lease), nor any sublessee of all or any
portion of the Premises.

16.2Determination of Fair Market Rental Value.  Provided Tenant has timely
delivered an Extension Notice hereunder to extend the Term of this Lease
pursuant to Section 16.1 above and the conditions for Tenant’s exercise have
been satisfied, Landlord shall provide Tenant, at least nine (9) months prior to
the then expiration of the Term of this Lease, with Landlord’s good faith
estimate of the Fair Market Rental Value of the Premises for the Extended
Term.  If Tenant disagrees with Landlord’s estimate of the Fair Market Rental
Value as set forth in Landlord’s notice referred to above, Tenant shall notify
Landlord within ten (10) Business Days after its receipt of Landlord’s notice
setting forth Tenant’s estimate of the Fair Market Rental Value of the Premises
and the parties agree to act in good faith to attempt to reach agreement on the
Fair Market Rental Value of the Premises for the Extended Term.  If Tenant fails
to notify Landlord that Tenant disagrees with Landlord’s estimate and setting
forth Tenant’s Fair Market Rental Value estimate within such ten (10) Business
Day period then Tenant will be deemed to have accepted Landlord’s estimate of
the Fair Market Rental Value for the Premises during the Extended Term.  If
Tenant has timely given its dispute notice and the parties are unable to reach
agreement thereon within thirty (30) days after the delivery of such notice by
Tenant, then either party may submit the determination of the Fair Market Rental
Value of the Premises to arbitration by giving notice to the other party naming
the initiating party’s arbitrator within ten (10) Business Days after the
expiration of such thirty (30) day period.  Within fifteen (15) days after
receiving a notice of initiation of arbitration, the responding party shall
appoint its own arbitrator by notifying the initiating party of the responding
party’s arbitrator.  If the second arbitrator shall not have been so appointed
within such fifteen (15) day period, the initiating party shall deliver written
notice of such failure to the responding party and the responding party shall
have a period of ten (10) days after receipt of such notice to appoint its
arbitrator and deliver written notice thereof to the initiating party.  If the
responding party fails to notify the initiating party of its designated
arbitrator within the foregoing additional ten (10) day period, then the second
arbitrator shall be chosen in the same manner as described below with respect to
the selection of the third arbitrator.  Upon the selection (or appointment, as
the case may be) of the second arbitrator, the two arbitrators thus appointed
shall, within fifteen (15) days after the responding party’s notice of
appointment of the second arbitrator, appoint a third arbitrator.  If the two
initial arbitrators are unable timely to agree on the third arbitrator, then
either may, on behalf of both, request such appointment by the Boston office of
the American Arbitration Association, or its successor, or, on its failure,
refusal or inability to act, by a court of competent jurisdiction.  The Fair
Market Rental Value of the Premises for the Extended Term shall be determined by
the method commonly known as “baseball arbitration”, whereby Landlord’s selected
arbitrator and Tenant’s selected arbitrator shall each set forth its respective
determination of the Fair Market Rental Value of the Premises, and the third
arbitrator must select one or the other (it being understood that the third
arbitrator shall be expressly prohibited from selecting a compromise
figure).  Landlord’s selected arbitrator and Tenant’s selected arbitrator shall
deliver their determinations of the Fair Market Rental Value of the Premises to
the third arbitrator within five (5) Business Days of the appointment of the
third arbitrator and the third arbitrator shall render his or her decision
within ten (10) days after receipt of both of the other two determinations of
the Fair Market Rental

78

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Value of the Premises.  The third arbitrator’s decision shall be binding on both
Landlord and Tenant.  All arbitrators shall be commercial real estate brokers
who are independent from the parties and who have had at least ten (10) years’
experience in Comparable Buildings.  Each party shall pay the fees of its own
arbitrator, and the fees of the third arbitrator shall be shared equally by the
parties.  In the event Tenant initiates the aforesaid arbitration process and as
of the commencement of the Extended Term the amount of the Basic Rent for the
Extended Term has not been determined, Tenant shall pay the amount determined by
Landlord for the Premises and when the determination has actually been made, an
appropriate retroactive adjustment shall be made as of the commencement of the
Extended Term if necessary.  In the event that such determination shall result
in an overpayment by Tenant of any Basic Rent, such overpayment shall be paid by
Landlord to Tenant promptly after such determination has been made, and if such
determination shall result in an underpayment by Tenant of any Basic Rent,
Tenant shall pay any such amounts to Landlord promptly following such
determination.  As used in this Lease, the term “Fair Market Rental Value” shall
mean the fixed annual rent and additional rent that owners of Comparable
Buildings have agreed to accept, and nonaffiliated tenants of Comparable
Buildings have agreed to pay in current arms-length, nonequity transactions for
comparable space, for a term comparable to the Extended Term and taking into
account all other then relevant factors.

ARTICLE 17

RIGHT OF FIRST OFFER

17.1Right of First Offer.

(a)Subject to the terms and conditions of this Article 17 and the rights of any
Superior Occupants (as defined in Section 17.1(e)) and provided the ROFO
Conditions (as hereinafter defined) are satisfied, Landlord shall give Tenant
written notice (“Landlord’s Offer Notice”), at the time that Landlord
determines, in its sole judgment, that any Available ROFO Space (as hereinafter
defined) will become available for lease to an unrelated third party and after
(1) the Superior Occupants have declined or failed to exercise their rights to
lease such space, and (2) the expiration or termination of the lease with the
then tenant of such space and the failure of such tenant in such space to
exercise any extension or renewal rights granted to such party (any such party
described in clause (2) of this Section 17.1 being an “Existing Tenant”), and
Tenant will have the right to lease the offered Available ROFO Space pursuant to
the terms and conditions of this Section 17.1.  For purposes hereof, “Available
ROFO Space” shall mean any leasable space on the fourth (4th) and sixth (6th)
floors of the Building, after (i) all Superior Occupants have declined or failed
to exercise their rights to lease such space, (ii) the expiration or termination
of the lease or occupancy agreement (whether or not such tenant or occupant
occupies such space pursuant to a written agreement) with the then tenant or
occupant of such space and the failure of such tenant or occupant in such space
to exercise any extension or renewal rights granted to such party, and (iii) the
failure of Landlord to grant any tenant or occupant of the space the right to
renew or continue its term of occupancy whether or not such rights are expressly
granted by a lease or other written instrument and whether or not such right to
renew or continue its term of occupancy is subsequently memorialized in a lease
or written instrument (any such party described in

79

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

clauses (ii) and (iii) being an “Existing Tenant”).   Tenant acknowledges and
agrees that the Available ROFO Space is currently available for lease and the
term “Initial Available ROFO Space Lease Up” shall refer to the initial leases
(and any extensions or renewals thereof) entered into by Landlord with third
party tenants for all or any portion of the Available ROFO Space  (any such
tenant or occupant of leases entered into as part of the Initial Available ROFO
Space Lease-Up being a Superior Occupant for purposes of this Article 17 with
respect to the Available ROFO Space leased to such tenant or occupant).  The
parties agree that the provisions of this Article 17 shall not apply to any
Available ROFO Space until after the applicable Available ROFO Space has been
leased by Landlord as part of the Initial Available ROFO Space Lease Up, and the
tenants of the initial available ROFO Space Lease Up shall be deemed “Superior
Occupants” for the purposes of this Lease.

(b)Landlord’s Offer Notice shall specify the rentable square footage and
location of the Available ROFO Space (together with a floor plan of such space),
the Basic Rent for the Available ROFO Space (which shall be Landlord’s estimate
of the Offer Space Fair Market Rental (as defined in Section 17.2) of the
Available ROFO Space), the date that Landlord estimates the Available ROFO Space
will be delivered to Tenant (the “Anticipated ROFO Commencement Date”), the term
of the Lease with respect to the Available ROFO Space (which term shall be
coterminous with the remaining Term of this Lease subject to Section 17.1(d)
below), and all other material terms and conditions which will apply to the
Available ROFO Space.  Tenant shall have an option exercisable by written notice
to Landlord within fifteen (15) Business Days after the date of Landlord’s Offer
Notice, time being of the absolute essence, that (x) Tenant elects to lease all
(but not less than all) of the Available ROFO Space identified in Landlord’s
Offer Notice on the terms set forth in Landlord’s Offer Notice, (y) Tenant
elects to lease the Available ROFO Space, but that Tenant disputes Landlord’s
determination of Offer Space Fair Market Rental set forth in Landlord’s Offer
Notice, or (z) Tenant rejects Landlord’s Offer Notice.  If Tenant rejects
Landlord’s Offer Notice or if Tenant fails to timely notify Landlord of Tenant’s
election, time being of the absolute essence, Tenant shall be deemed to have
given notice that Tenant rejects Landlord’s Offer Notice and, in either case,
Landlord shall thereafter be entitled to lease such Available ROFO Space to any
third party on such terms and conditions and for such rent as Landlord
determines in its sole discretion and Tenant will have no further right to lease
the Available ROFO Space unless such space again becomes “Available ROFO Space”
after Landlord leases the offered space to a third party after Tenant’s
rejection or deemed rejection of Landlord’s Offer Notice.

(c)If Tenant timely delivers a Tenant Exercise Notice electing to lease the
Available ROFO Space, then, on the date on which Landlord delivers vacant
possession of such Available ROFO Space to Tenant (the “Offer Space Commencement
Date”), the Available ROFO Space shall become part of the Premises, upon all of
the terms and conditions set forth in this Lease, except that (i) the Basic Rent
for the Available ROFO Space shall be the Offer Space Fair Market Rental (as
hereinafter defined) for such Available ROFO Space as of the Offer Space
Commencement Date, determined in the manner set forth in Section 17.2 below
(unless Tenant has accepted or deemed to have accepted Landlord’s determination
of the Offer Space Fair Market Rental set forth in

80

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Landlord’s Offer Notice), (ii) except as set forth in Landlord’s Offer Notice,
Landlord shall not be required to perform any leasehold improvements,
alterations or any other work, pay any Landlord’s contribution or grant any work
allowance or any other amount, grant any rent concessions, or render any
services to make the Building or the Available ROFO Space ready for Tenant’s use
or occupancy, and Tenant shall accept the Available ROFO Space in its “as is”
condition on the Offer Space Commencement Date, except that Landlord shall
deliver the Available ROFO Space to Tenant vacant and broom clean, and (iii)
subject to Section 17.1(d) below, Tenant’s lease of the Available ROFO Space
shall be co-terminous with the Term of this Lease for the Premises (including
being subject to Article 16 of this Lease).

(d)If the Available ROFO Space shall be available for delivery to Tenant at any
time during the last thirty-six (36) months of either the original Term or the
Extended Term, as the case may be, then:  (i) if Tenant then has a right to
extend the Term pursuant to Section 16.1 which has not either lapsed unexercised
or been irrevocably waived, then Tenant shall have no right to lease such
Available ROFO Space unless Tenant irrevocably and unconditionally exercises
Tenant’s extension option prior to, or simultaneously with, the giving of
Tenant’s extension option exercise notice (notwithstanding any limitation as to
the time of exercise set forth in Section 16.1), in which event the term as to
the Available ROFO Space shall be co-terminous with the Term as so extended; or
(ii) if Tenant has no further right to extend the Term (i.e., because Tenant’s
right to extend the Term of the Lease pursuant to Section 16.1 has been
irrevocably waived by Tenant or has lapsed unexercised), then Landlord shall
have no obligation to offer to Tenant and Tenant shall have no right to lease
the Available ROFO Space under this Section 16.1.  Notwithstanding Tenant’s
exercise of its extension option in accordance with the foregoing clause (i),
the Fair Market Rental Value for the original Premises (as it may have been
previously expanded) for such Extended Term shall be determined at the same time
and in the same manner such Fair Market Rental Value would have been determined
if Tenant had exercised the extension option within the time periods for such
exercise set forth in Section 16.1 of this Lease.

(e)The term “Superior Occupants” for purposes of this Section 17.1 shall mean
and refer to (i) the tenants of the initial ROFO Space Lease Up, (ii) the
Existing Tenant from time to time of any Available ROFO Space (or any affiliate
of such tenant or occupant), including any extension or renewal rights granted
by Landlord at any time whether prior to or subsequent to the date hereof to the
Existing Tenants of any space and regardless of whether the existing or future
leases for such space expressly provide the Existing Tenants thereunder with any
such right to renew or extend; and (iv) any person or entity to whom Landlord
may have granted prior to the date of this Lease any written option, right of
first offer, right of second offer, right of first refusal, expansion right or
other right to lease or occupy any space that would otherwise have been
Available ROFO Space.  Landlord shall have the right to negotiate with and to
lease any Available ROFO Space at any time to the Superior Occupant(s) or to
extend or renew the lease or occupancy of any Superior Occupant(s) (whether or
not such rights are expressly set forth in the Superior Occupant lease or
occupancy agreement) before Landlord will have any obligation to offer the
applicable Available ROFO Space to Tenant pursuant to this Section 17.1.  In
addition, Tenant acknowledges and agrees that any space in the Building

81

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

that intends to convert to common area or building amenity space shall not be
considered available to lease or subject to Tenant’s rights under this Section
17.1.

(f)Except with respect to the co-terminous Term of the Lease for any Available
ROFO Space and the original Premises, nothing contained in this Article 17 shall
be construed to require Landlord to offer Available ROFO Space at business terms
identical to or consistent with the terms for the initial Premises under this
Lease.

(g)The rights created by this Section 17.1 shall be personal to the Original
Tenant under this Lease and shall not apply in favor of or be exercisable by any
assignee of this Lease (other than an assignee or successor that is permitted
without Landlord’s consent pursuant to Section 6.1(b) of this Lease), nor any
sublessee of all or any portion of the Premises.

(h)The “ROFO Conditions” shall mean the following conditions are satisfied in
full both as of the date of Landlord’s Offer Notice, and on the commencement
date of this Lease as to the applicable Offer Space (as hereinafter
defined):  (1) this Lease is in full force and effect, (2) no Event of Default
of Tenant shall have occurred and be continuing and there shall not have been
more than two monetary or material non-monetary Event of Defaults of Tenant
under this Lease (even if subsequently cured by Tenant), and (3) the Original
Tenant shall be in occupancy of the entire Premises and Tenant has not assigned
this Lease or sublet any portion of the Premises, exclusive of transfers
permitted without consent pursuant to Section 6.1(b) (provided that the
foregoing requirements of clauses (2) and (3) of this sentence may be waived by
Landlord in its sole discretion, at any time).

17.2Determination of Offer Space Fair Market Rental.

(a)The Basic Rent with respect to any Available ROFO Space leased by Tenant
pursuant to this Section 17.1 (individually or collectively for purposes of this
Section 17.2, the “Offer Space”) shall be the Offer Space Fair Market Rental for
such Offer Space and which shall be determined as of the date estimated by
Landlord in Landlord’s Offer Notice as the Anticipated ROFO Commencement Date
for such Offer Space.  If Tenant timely so elects to lease the Available ROFO
Space pursuant to Section 17.1, but disputes Landlord’s determination of the
Offer Space Fair Market Rental for the Available ROFO Space, and the parties do
not agree on the Offer Space Fair Market Rental within thirty days (30) after
delivery of such notice from Tenant, then either party may initiate the
arbitration procedure set forth in Section 16.2 above to determine the Offer
Space Fair Market Rental by giving notice to the other within an additional
thirty (30) days after the end of such thirty (30) day period, provided,
however, for purposes of any arbitration procedure, references in Section 16.2
to “Premises” shall be deemed to refer instead to the applicable Offer Space and
references to “Fair Market Rental Value” shall be deemed to refer instead to the
Offer Space Fair Market Rental defined in this Section 17.2 for the remainder of
the Term of this Lease.  If neither party timely submits the dispute for
arbitration within such ten (10) Business Day period, Landlord’s determination
in the Landlord’s Offer Notice shall be binding on the parties.  Upon
determination of the Offer Space Fair Market Rental of the applicable Offer
Space, or if

82

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Tenant has accepted (or is deemed to have accepted) Landlord’s determination in
the Landlord’s Offer Notice, Landlord and Tenant shall, within thirty (30) days,
execute an amendment to this Lease incorporating the applicable Offer Space into
the Premises upon the terms contained in Landlord’s Offer Notice, and otherwise
on substantially the same terms and conditions as contained in this Lease,
provided, however, failure of the parties to execute such an amendment shall
have no effect on the effectiveness of the expansion of the Premises to include
the applicable Offer Space and the economic terms associated therewith as set
forth above.  If either party submits the determination of the Offer Space Fair
Market Rental Value to arbitration  and as of the commencement date of this
Lease for such Offer Space the amount of the Offer Space Fair Market Rental
Value has not been determined, Tenant shall pay the amount set forth in
Landlord’s determination in the Landlord’s Offer Notice as the Basic Rent for
the Offer Space and when the determination has actually been made, an
appropriate retroactive adjustment shall be made as of the commencement date for
such Offer Space if necessary.  In the event that such determination shall
result in an overpayment by Tenant of any Basic Rent, such overpayment shall be
paid or, at Tenant’s election, credited by Landlord to Tenant promptly after
such determination has been made, and if such determination shall result in an
underpayment by Tenant of any Basic Rent, Tenant shall pay any such amounts to
Landlord within thirty (30) days following such determination.

(b)For purposes of this Article 17, the “Offer Space Fair Market Rental” of the
applicable Offer Space means the fixed annual rent and additional rent that
owners of Comparable Buildings  have agreed to accept, and nonaffiliated tenants
of Comparable Buildings have agreed to pay in current arms-length, nonequity
transactions for comparable expansion space for comparable office and laboratory
use, for a term comparable to the remaining Term of this Lease following the
Anticipated ROFO Commencement Date and taking into account all other relevant
factors, including that Landlord shall be entitled to laboratory rental rates
for fifty percent (50%) of each floor now or hereafter designated for the
Laboratory Portion even in the event Tenant shall not be using the same for
laboratory purposes.  

 

[Signatures commence on following page]




83

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

[Signature page of lease]

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed by persons hereunto duly authorized, as of the date first set forth
above.

LANDLORD:

ICE BOX, LLC, a Massachusetts limited liability company

By: ICE BOX MANAGER, LLC, a Massachusetts limited liability company, its Manager

By:/Jim Halliday

Name: James M. Halliday
Title: Vice President

TENANT:

PROTEOSTASIS THERAPEUTICS, INC.

By:/s/ Meenu Chhabra

Name: Meenu Chhabra
Title:  President and CEO
Tenant’s Federal Taxpayer
Identification Number:


84

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

EXHIBIT A
Location Plan of Premises

[g201711142133435995631.jpg]

 

 

A-1

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

EXHIBIT B
Site Plan of the Boston Landing Project

[g201711142133436175632.jpg]

 

 

B-1

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

EXHIBIT C
Landlord’s Work

 

1.Construction of Landlord’s Work.  Subject to the provisions of this Exhibit C,
Landlord, at Landlord’s sole cost and expense, shall cause John Moriarty &
Associates, or such other general contractor acceptable to Landlord (“General
Contractor”) to perform the laboratory conversion of the Building and the shell
delivery condition of the Premises (“Landlord’s Work”) substantially in
accordance the Landlord/Tenant Matrix (“Landlord/Tenant Matrix”) attached hereto
as Schedule 1 and those construction documents listed on Schedule 2 attached
hereto.  The Landlord’s Work shall not include the elements shown on Exhibit D
or any attachments thereto, which elements shall be performed by Tenant, at
Tenant’s expense, as part of the Tenant Work.  Landlord shall have the right to
make changes to Landlord’s Work (the “Landlord Permitted Changes”)  that do not
(i) materially reduce the quality of materials shown in the Landlord’s Work, or
(ii) materially and adversely affect the design, costs to install, or
performance of the Tenant Work (but only to the extent Tenant has already
submitted Tenant’s Construction Drawings (as hereinafter defined) pursuant to
Exhibit D for the Tenant Work to Landlord) or Tenant’s use thereof for the
Permitted Use.  Landlord shall give Tenant reasonable advance written notice of
any such changes to the Landlord’s Work that affect the Premises prior to
implementing such changes, indicating whether or not such change is a Landlord
Permitted Change or not, and if such change is not a Landlord Permitted Change,
the change shall be subject to prior written approval by Tenant, which approval
shall not be unreasonably withheld, conditioned or delayed.  Failure by Tenant
to disapprove any submission of proposed changes to the Landlord’s Work within
five (5) Business Days after submission shall constitute approval thereof.  Any
disapproval shall be accompanied by a specific statement of the reasons
therefor.  Landlord shall be responsible for obtaining all building permits and
other governmental approvals required to construct the Landlord’s Work and for
causing the General Contractor to construct the Landlord’s Work as described on
and substantially in accordance with the Landlord/Tenant Matrix, in compliance
with all of the terms and conditions of this Exhibit C and the Lease,  in a good
and workmanlike manner and with all applicable Laws.  

2.Substantial Completion.  The Landlord’s Work shall be deemed “Substantially
Complete” as of the date (the “Substantial Completion Date”) that (i) the
Landlord’s Work is completed except for minor, punch list-type items of work and
adjustment of equipment and fixtures (“Punch List Items”) that can be completed
after Tenant commences the performance of the Tenant Work or after its occupancy
of the Premises without, in the aggregate, causing material interference with
the performance of the Tenant Work or Tenant’s use or occupancy of the Premises,
(ii) all governmental inspections for occupancy of the base building have been
successfully completed and a temporary certificate of occupancy has been
authorized for issuance by the applicable governmental authority to the extent
required by law, and (iii) Landlord’s architect has issued a Certificate of
Substantial Completion relating thereto, provided, however, if the Landlord’s
Work is delayed by any Tenant Delay, then the Substantial Completion Date shall
be the date upon which the aforesaid conditions would have been satisfied but
for such Tenant Delay.  In the event Landlord has a qualified third party
commission the Base Building Systems Landlord shall provide Tenant with a copy
of such commissioning report.  Landlord shall complete, as soon as conditions
practically permit and within thirty (30) days following the Substantial
Completion Date all Punch List Item, subject to delays resulting from

C-1

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Landlord’s Force Majeure and delays due to the failure of Tenant to permit
timely access to the Premises.  “Landlord’s Force Majeure” shall mean any
prevention, delay or stoppage due to governmental regulation, strikes, lockouts
or other labor difficulties, acts of God, acts of war, terrorist acts, civil
commotions, unusual scarcity of or inability to obtain labor or materials,
casualty or other causes reasonably beyond Landlord's control and excluding
normal weather related events typical for the applicable season of the year;
provided, however, that in no event shall the financial inability of Landlord or
Landlord’s contractors constitute a cause beyond Landlord’s reasonable
control.  Landlord will exercise reasonable efforts to Substantially Complete
the Landlord’s Work by February 15, 2018 (the “Estimated Commencement Date”).

3.Early Access.  Provided and on the express condition that Tenant uses John
Moriarty & Associates as the general contractor to perform the Tenant Work,
Landlord will permit Tenant and Tenant’s contractors to access the Premises from
and after September 15, 2017 in order to commence the performance of the Tenant
Work so long as, in Landlord’s reasonable determination, such access and work
can be performed without interference with or delay in the timely performance of
any remaining Landlord’s Work.  If Tenant does not use John Moriarty &
Associates as the general contractor for the Tenant Work, Tenant will have no
right to access the Premises for the performance of the Tenant Work until the
Substantial Completion Date, provided, however, upon the request of Tenant,
Landlord shall grant Tenant reasonable access to the Premises following
completion of Landlord’s demolition work to the Premises to allow Tenant to
perform Customary Pre-Construction Activities (as hereinafter defined), provided
such access, in Landlord’s reasonable discretion, is coordinated with and will
not interfere with the timely performance of Landlord’s Work.  Any early access
by Tenant prior to the substantial completion of the Landlord’s Work shall be
subject to reasonable rules and regulations as may be established by Landlord
from time to time, including, without limitation, hours of access and that the
performance of Landlord’s Work shall have priority over any activities that
Tenant is conducting or shall propose to conduct during the period prior to the
Substantial Completion of Landlord’s Work.  Any interference by Tenant, its
employees, agents, invitees or contractors that causes an actual delay in the
performance of the Landlord’s Work as a result of Tenant’s early access to the
Premises shall constitute a Tenant Delay under this Lease.  “Customary
Pre-Construction Activities” shall mean such architectural and engineering
activities that are generally performed in preparation for the construction of
first class office space in the financial district of Boston, Massachusetts and
which do not involve the performance of work which physically alters in any way
any portion of the Premises or the Building and which do not affect or interfere
with the operation of any Building systems.  Examples of Customary
Pre-Construction Activities are the taking or preparation of measurements,
surveys, elevations, sketches and layouts.  Any such access to the Premises by
Tenant and Tenant’s employees, agents, contractors, subcontractors material
suppliers and laborers prior to the Substantial Completion Date shall be (i) at
Tenant’s sole risk and expense, (ii) coordinated with the timely performance of
the Landlord’s Work and not interfere with or delay in any material respect the
performance of the Landlord’s Work, and (iii) subject to such reasonable access
rules as Landlord may impose based upon the status of completion of Landlord’s
Work and the remaining Landlord’s Work to be performed in the Premises, (iv)
subject to and upon all of the same terms and conditions of this Lease except
for the obligation to pay Rent, (v) conditioned upon Tenant’s complying with and
performing, and causing its employees, agents, contractors, subcontractors,
material suppliers and laborers to comply with and perform, all of Tenant’s
insurance and indemnity obligations and other obligations governing the conduct
of Tenant at the

C-2

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Property under the Lease (provided that no Basic Rent, or Additional Rent shall
accrue or be payable during such time), and (vi) to the fullest extent permitted
by applicable Laws, the installation or placement of any  furniture, equipment,
construction materials and supplies and other property in the Premises shall be
at the sole risk and hazard of Tenant and Landlord shall not be liable for any
theft, loss, injury or damage to any such property therein and Tenant shall be
solely responsible for the security of any such Tenant’s property, materials and
supplies.  

4.Tenant Delays.  As used in this Work Letter, “Tenant Delay” shall mean any
actual delay in the design, commencement, progress or substantial completion of
any elements of the Landlord’s Work  attributable to the following (i) the
default of Tenant, or Tenant’s agents, employees or contractors under the Lease,
including this Exhibit C, or (ii) the failure of Tenant or Tenant’s Construction
Representative (as defined in Exhibit D) to make any requested written
submission, or to respond to any written request to Tenant from Landlord, or to
take any other required action, within the time periods for such submission,
response, or action as set forth in the Lease and/or this Exhibit C; or (iii)
Tenant Change Orders made by Tenant in accordance with Exhibit D; or (iv) any
delays resulting from Tenant or any of Tenant’s contractors not complying with
the rules and regulations for the performance of the Tenant Work in the Building
of which Tenant is given written notice; or (v) any other delays caused by the
acts or, where there is a duty of Tenant to act under the Lease or Exhibit C or
Exhibit D, omissions by Tenant, Tenant’s contractors, architects, engineers or
anyone else engaged by, through or under Tenant in connection with the
preparation of the Premises for Tenant’s occupancy, including, without
limitation, utility companies and other entities furnishing communications, data
processing or other service, equipment or furniture.

Tenant agrees that no Tenant Delay shall delay commencement of the Term or the
obligation to pay Basic Rent or Additional Rent and the Commencement Date will
be the date the Commencement Date would have occurred but for Tenant
Delay.  Tenant shall reimburse Landlord for the amount, if any, by which the
cost of Landlord’s Work is increased as the direct result of any Tenant Delay
within thirty (30) days of billing therefor, and shall be considered to be
Additional Rent.  Landlord agrees to provide Tenant with written notice advising
Tenant that such Tenant Delay is occurring and setting forth Landlord’s good
faith estimate as to the likely length of such Tenant Delay within a reasonable
period of time after Landlord becomes aware of such Tenant Delay, provided,
however, that Landlord will not have any obligation to deliver any Tenant Delay
notice to Tenant with respect to any Tenant Delay that Landlord has previously
disclosed in writing to Tenant or Tenant is otherwise aware of, such as, by way
of example only, the Tenant Delay that Landlord disclosed in writing to Tenant
in connection with Landlord’s review and approval of a Tenant Change Order.

 

5.Warranty Period.

Landlord warrants to Tenant that the materials and equipment furnished in the
performance of the Landlord’s Work will be of good quality and the Landlord’s
Work will be free from defects not inherent in the quality described in the
applicable plans and specifications therefor.  Any portion of the Landlord’s
Work not conforming to the foregoing requirements will be considered defective
and will be repaired or replaced by Landlord at Landlord’s expense so long as
Landlord receives notice of such defect prior to the expiration of the Warranty
Period (as hereinafter defined).  The foregoing warranty shall not apply to the
extent of damage or defect caused by (1) the negligent acts or omissions or the
willful misconduct of Tenant or any of Tenant’s agents, employees or
contractors, (2) improper

C-3

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

operation by Tenant or anyone claiming by, through or under Tenant, or (3)
normal wear and tear and normal usage.  The foregoing warranty with respect to
each component of the Landlord’s Work shall commence on the Substantial
Completion Date and shall expire on the date which is one (1) year after the
Substantial Completion Date (the “Warranty Period”), and Tenant shall be
required to deliver notice to Landlord of any defects prior to the expiration of
the Warranty Period in order to permit Landlord to take action to enforce
Landlord’s warranty rights with respect to the Landlord’s Work.  Landlord agrees
that it shall correct any portion of the Landlord’s Work which during the
Warranty Period is found not to be in accordance with the warranties set forth
in this Section 5.  Landlord shall use commercially reasonable efforts to
enforce warranties from its general contractors, subcontractors, vendors and
others on Tenant’s behalf.  Except for Punch List Items and except to the extent
to which Tenant shall have given Landlord notice of defective items or any other
items as to which Landlord has not performed Landlord’s construction obligations
under this Exhibit C within the Warranty Period, subject to Landlord’s
obligations with respect to claims submitted by Tenant to Landlord prior to the
expiration of the Warranty Period, Tenant shall be deemed conclusively to have
approved Landlord’s construction following Tenant’s taking possession of the
Premises for the normal conduct of its business and shall have no claim that
Landlord has failed to perform any of Landlord’s obligations under this Lease or
Exhibit C with respect to Landlord’s Work.

 

6.Remedy for Late Delivery.  If the Substantial Completion Date of the
Landlord’s Work has not occurred by the Estimated Commencement Date, subject to
a day for day postponement of such Estimated Commencement Date on account of
delays in the substantial completion of the Landlord’s Work resulting from any
Tenant Delay, then the April 15, 2018 date set forth in clause (i) of the
definition of the Rent Commencement Date in Section 1.1 of this Lease, shall be
postponed one (1) day for each day the Substantial Completion Date is delayed
beyond the Estimated Commencement Date (as so extended).  If the Substantial
Completion Date of the Landlord’s Work has not occurred by March 15, 2018 (the
“Outside Date”), subject to a day for day postponement of such Estimated
Commencement Date on account of delays in the substantial completion of the
Landlord’s Work resulting from any Landlord’s Force Majeure delay and/or any
Tenant Delay, and such failure of the Landlord’s Work by the Outside Date
results in an actual delay of the Substantial Completion of the Tenant Work (as
hereinafter defined) then Tenant shall have the right to receive a credit
against the Basic Rent payable under the Lease equal to one (1) day’s Basic Rent
for each calendar day following the Outside Date (as so extended) and ending on
the Substantial Completion Date.  




C-4

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

SCHEDULE 1
Landlord/Tenant Matrix

 

[g201711142133436845633.jpg]

C-5

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

 

[g201711142133437095634.jpg]

 

C-6

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

[g201711142133437335635.jpg]

C-7

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

[g201711142133437595636.jpg]

 

 

 

C-8

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

 

[g201711142133437865637.jpg]

 

 

C-9

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

[g201711142133438185638.jpg]

C-10

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

[g201711142133438435639.jpg]

 

C-11

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

SCHEDULE 2
List of Construction Documents for Landlord’s Work

[g201711142133438715640.jpg]

 

C-1

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

[g201711142133438995641.jpg]

C-2

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

[g201711142133439275642.jpg]

 

C-3

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

[g201711142133439555643.jpg]

C-4

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

[g201711142133439835644.jpg]

 

 

 

C-5

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

EXHIBIT D
Tenant Work

 

1.DEFINED TERMS.

Capitalized terms not defined herein shall have the same meaning  ascribed to
such terms within the Lease (including all other Exhibits to the Lease). In
addition, the following terms shall have the following meanings:

“Building Permit Date” shall mean the date upon which a building permit for the
Tenant Work is first issued or issuable by the applicable governmental authority
to Tenant (and/or any contractor, architect or permit expediter processing such
building permit on Tenant’s behalf), whether or not Tenant (or such contractor,
architect or permit expediter) actually obtains the issuance of such permit on
such date.

“Change Order” shall have the meaning set forth in Section 3 of this Exhibit D
below.  

“Construction Documents” shall mean the construction drawings for the Tenant
Work, as approved (and/or deemed approved) by Landlord and Tenant, as the same
may be modified (i) by Change Orders, and/or (ii) to meet the requirements of a
reviewing governmental authority and comply with all applicable laws, codes,
rules and regulations as part of the process of obtaining the issuance of
building permits or other approvals for the Tenant Work, provided any material
modifications to the approved Construction Documents required by a reviewing
governmental authority for the issuance of a building or other permit required
to perform the Tenant Work shall be subject to Landlord’s approval in accordance
with the standards set forth in Section 5.3 of the Lease.  

“Landlord’s Contribution” shall mean an amount equal to $160.00 per rentable
square foot of the Premises for a total of Four Million Seven Hundred Seventy
Three Thousand Seven Hundred Sixty and 00/100 Dollars ($4,773,760.00).

“Partial Lien Release” means a  partial release of liens to be provided at the
time of each payment of a portion of Landlord’s Contribution, other than the
final payment of the Landlord's Contribution, and relating to payment for the
portion of work for which the prior Landlord's Contribution was
applied.  Partial Lien Releases shall (i) be executed and delivered by Tenant’s
Contractor and any and all subcontractors and/or materialmen supplying labor
and/or materials in connection with the Tenant Work performed under the Tenant's
Contractor's construction contract with Tenant, and (ii) be in form and
substance reasonably satisfactory to Landlord

"Final Lien Release" means the final release of liens to be provided at the time
of final completion of the Tenant Work, and in all events prior to Landlord
making final payment of any unfunded portion of Landlord’s Contribution relating
to the applicable portion of the work in question.  Final Lien Releases shall
(i) be executed and delivered by Tenant’s Contractor and any and all
subcontractors and/or materialmen supplying labor and/or materials in connection
with the Tenant Work performed under the Tenant's Contractor's construction
contract with Tenant, and (ii) be in form and substance reasonably satisfactory
to Landlord.

D-1

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

“Space Plan” shall mean that certain Space Plan entitled Proteostasis
Therapeutics, Inc. Floor 5 80 Guest Street, Brighton, Massachusetts Preliminary
Layout (Job #17158.11) dated August 10, 2017, prepared by R.E. Dinneen
Architects & Planners, Inc. and relating to the Premises.

“Substantial Completion of the Tenant Work” and phrases of a similar nature
shall mean that the Tenant Work shall have been completed substantially in
accordance with the Construction Documents, other than  (A) items that require
an unusually long lead time for procurement and/or installation, and (B) “punch
list” items and other minor defects which will not unreasonably interfere with
Tenant’s ability to lawfully occupy and use the Premises or prevent the issuance
of an final inspection approvals and an occupancy permit or its
equivalent.  Tenant shall be responsible for obtaining all governmental
inspection and other approvals with regard to the Tenant Work and/or which are
necessary to permit Tenant to install its furniture, fixtures and equipment in,
and to occupy and use, the Premises lawfully for the Permitted Use.

“Tenant’s Contractor” means the general contractor selected by Tenant to perform
the Tenant Work, which general contractor shall be subject to Landlord’s prior
approval, which shall not be unreasonably withheld, conditioned or delayed.  

“Tenant’s Construction Representative” shall mean Brett Hagan and Michael
McDonell, or any other representative appointed by Tenant of which Landlord is
notified.  Tenant’s Construction Representative shall have the power to bind
Tenant with respect to all matters arising under this Exhibit D.  In addition,
Tenant agrees that written notices or transmittals given by Landlord to Tenant’s
Construction Representative pursuant to this Exhibit D shall be deemed duly
delivered to Tenant for all purposes of the Lease (effective as of the earlier
to occur of actual receipt or refusal of such delivery by Tenant’s Construction
Representative).

“Tenant Work” shall mean all improvements, alterations, installations and work
shown on the Construction Documents, except as otherwise set forth in this
Exhibit D.

2.PREPARATION OF PLANS AND SPECIFICATIONS.

(a)Promptly following the date of this Lease, Tenant shall cause construction
drawings for the Tenant Work (“Construction Drawings”) consistent with the Space
Plan to be completed and submitted to Landlord for review and approval.

(b)Within ten (10) Business Days after receipt of any Construction Drawings,
Landlord shall return such Construction Drawings to Tenant with its objections,
suggested modifications and/or approval (which suggested objections and
suggested modifications are herein referred to as “Landlord
Modifications”).  Unless Tenant has an objection to any Landlord Modifications,
said Construction Drawings shall thereafter be revised by Tenant to reflect the
applicable changes. If, upon receipt of any Landlord Modifications, Tenant
wishes to take exception thereto, Tenant may do so within ten (10) Business Days
after Tenant’s receipt of such Landlord Modifications.  In such event, Tenant
shall confer with Landlord prior to the expiration of such ten (10) Business Day
period to resolve all matters with which Tenant was not in agreement.  Landlord
and

D-2

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Tenant, in good faith, agree to resolve outstanding issues within such ten (10)
Business Days, and Tenant thereafter will as soon as reasonably practicable
revise the Construction Drawings to reflect such final agreement.  After the
first submission and resubmission, Landlord and Tenant agree (i) to restrict
further objections or disputes to matters which have not previously been agreed
upon or accepted by the other party, (ii) to deliver revised submissions or
objections within ten (10) days following receipt, and (iii) to confer regularly
in a good faith effort to resolve all matters in dispute expeditiously.  The
parties shall, in all events, attempt to reach final agreement on the
Construction Drawings as soon as possible. Each party agrees that its failure to
respond to a submission or resubmission within the above- referenced time frames
shall constitute such party’s acceptance of the submission or resubmission in
question, or, to the extent applicable, a delay caused by the delinquent party.

(c)Promptly upon final approval of the Construction Documents, Tenant shall
submit an application for, and diligently pursue issuance of, a building permit
(and any other approvals required) for the Tenant Work.  Landlord, at no cost,
shall reasonably assist Tenant in the procurement of its building permit
including signing any typical permit processing documents.  Tenant shall provide
Landlord with copies of all written comments, responses, approvals, disapprovals
and/or other correspondence received from all  applicable governmental
authorities in connection with such application, and shall otherwise keep
Landlord informed regarding the processing of Tenant’s building permit
application.  

3.PERFORMANCE OF TENANT WORK.

(a)Promptly after the issuance of a building permit for the Tenant Work, Tenant
shall commence and perform the Tenant Work, in order to achieve Substantial
Completion of the Tenant Work.  Except as provided herein, no deviation from the
Construction Documents shall be made by Tenant (other than field changes,
substitution of material and other minor changes) except by written change order
approved by Landlord (“Change Order”), which approval shall not be unreasonably
withheld, conditioned or delayed subject to the terms of Landlord’s construction
and other building rules and regulations.  Tenant shall be responsible for the
payment of any and all costs to complete the Tenant Work except to the extent
Tenant is entitled to receive Landlord’s Contribution and the Space Planning
Allowance under this Exhibit D.  All Tenant Work shall be performed by Tenant’s
Contractor and subcontractors; and those subcontractors whose cost of work
exceeds $5,000.00 shall have been approved by Landlord, which approval will not
be unreasonably withheld, conditioned or delayed.  All subcontractors performing
the Tenant Work shall be financially sound and able to complete the portion of
the Tenant Work for which they are responsible in a prompt and timely
fashion.  In the performance of the Tenant Work by Tenant or Tenant’s
Contractor, Tenant shall comply with, and shall cause Tenant’s Contractor and
all subcontractors to comply with, the provisions of this Exhibit D.  

(b)The performance of the Tenant Work by Tenant or under Tenant’s supervision
shall be governed (in addition to the provisions of this Exhibit D) by all
covenants, agreements, rules and regulations set forth in the Lease with regard
to

D-3

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Alterations, as if such provisions were fully restated herein and expressly made
applicable to the performance of the Tenant Work.  Without limitation, Tenant
will enter into one or more construction contracts for the performance of the
Tenant Work with the Tenant’s Contractor, and will deliver a true, correct and
complete copy of such construction contract(s) to Landlord promptly after
execution.

(c)The Tenant Work under this Exhibit D may not commence nor may Tenant permit
Tenant’s Contractor or any other contractors and/or subcontractors to commence
any work until all required contractors (including Tenant’s Contractor) and
subcontractor insurance has been obtained, and, if Landlord requests, until such
contractor and subcontractor certificates of such insurance have been delivered
to Landlord.  Such insurance policies shall name the Landlord, Landlord’s
property manager and Landlord’s mortgagee(s) as additional insureds and such
other parties as may be reasonably requested by Landlord as additional
insureds.  Such certificates of insurance shall provide that no material change
or cancellation of such insurance coverage shall be undertaken without thirty
(30) days’ prior written notice to Landlord of the insurer will not include such
a provision in the certificates, then Tenant shall provide such notice to
Landlord.

(d)Landlord will, upon reasonable prior notice to Tenant, have the right to
inspect the performance of the Tenant Work by Tenant’s Contractor and any
subcontractor(s), and Tenant agrees to cooperate with Landlord to facilitate
such inspections, including notifying Landlord prior to any and all government
inspections of the Tenant Work so that Landlord’s construction manager can be
present for such inspections.  Landlord shall not unreasonably interfere with
the performance of the Tenant Work during the course of any inspections by
Landlord pursuant to this subparagraph but Landlord shall have no liability to
Tenant in connection with such inspections except to the extent of the
negligence or willful misconduct of Landlord or any Landlord Parties and subject
to the waiver of claims and subrogation set forth in Section 10.5 of this Lease

(e)Tenant and its contractor performing the Tenant Work shall provide copies of
warranties for the Tenant Work and the materials and equipment which are
incorporated into the Building and Premises in connection therewith, as well as
provide to Landlord all operating and maintenance manuals for all equipment and
materials incorporated into the Building and/or Premises as part of the Tenant
Work.  Tenant shall enforce all such warranties to the extent repairs and/or
maintenance is required to be performed by Landlord under this Lease on
warranted items covered by such warranties.  Without limitation, all aspects of
the Tenant Work shall be warranted to be free from defects in design and
workmanship for a period of not less than one (1) year from Substantial
Completion of the Tenant Work.

(f)Except as expressly permitted under Section 3 of Exhibit C attached hereto,
Tenant shall have no right to enter the Premises prior to the Substantial
Completion Date.  However, in the event Landlord consents in its discretion to
any such entry, such entry shall be subject to all of the terms and conditions
of the Lease, except for the obligation to pay Rent (which will not be
applicable until the Rent

D-4

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Commencement Date, as provided in the Lease).  Tenant shall bear the full risk
of loss for any materials, equipment or other property which are brought into
the Building or the Premises as part of the Tenant Work (which shall be stored
or installed in the Premises at Tenant’s sole risk).  Notwithstanding the
Substantial Completion Date, Tenant shall not occupy or conduct business in or
from the Premises until the Tenant Work is Substantially Complete and Tenant has
obtained a temporary or final certificate of occupancy and similar approvals
from applicable governmental authorities for the lawful use and occupancy of the
Premises for the Permitted Use.

(g)Upon Substantial Completion of the Tenant Work, Tenant shall deliver to
Landlord a written notice (the “Completion Notice”) certifying that the Tenant
Work is Substantially Complete.  Within five (5) days after Tenant delivers the
Completion Notice, Tenant and a representative of Landlord shall jointly inspect
the Premises with Tenant’s architect and Tenant’s Contractor.  If, as a result
of the aforementioned joint inspection, either Landlord or Tenant discovers
minor deviations or variations from the Construction Documents of a nature
commonly found on a “punch list” (as that term is used in the construction
industry), Tenant shall promptly notify Tenant’s Contractor of such deviations;
provided, however, that in the event of a dispute, Landlord (or Landlord’s
Representative) and Tenant (or Tenant’s Contractor) shall negotiate in good
faith, using their reasonable discretion, to determine which items constitute
punch list items.  The existence of such punch list items shall not affect the
obligation of Tenant to pay Rent, additional rent or any other charges due under
this Lease.  Tenant’s construction contract for the Tenant Work will require
that Tenant’s Contractor cause all such punch list items to be remedied as soon
as is practicable after the date of such joint inspection, and Tenant will use
all reasonable and diligent efforts to enforce such obligation.

(h)All Tenant Work shall be performed using contractors and subcontractors which
will not create or increase the likelihood of any labor disputes, disharmony,
strikes or any other forms of protest at the Property.

4.PAYMENT OF COSTS; TENANT’S CONTRIBUTION; LANDLORD’S CONTRIBUTION.

(a)Tenant shall complete the Tenant Work on a lien-free basis.  Without limiting
Landlord’s rights and remedies due to an Event of Default by Tenant due to its
violation of this covenant, if a lien is filed or attaches to the Premises, the
Building or the Property as a result of the Tenant Work, Landlord shall have the
right (but not the obligation) to pay such costs to remove such lien, and to
deduct from Landlord’s Contribution, or bill Tenant for, any amount so paid by
Landlord.  

(b)In consideration of Tenant’s fulfillment of all of its obligations under this
Exhibit D and the performance of all of its financial and other obligations
under this Lease and subject to the terms of this Exhibit D, Landlord agrees to
fund Landlord’s Contribution (subject to the limitations set forth below)
towards the total costs (the "Total TI Costs”) incurred by Tenant to perform the
Tenant Work in or to the Premises, subject to the Landlord Funding Conditions
(as hereinafter defined).  Notwithstanding

D-5

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

any provision of this Section 4(b) to the contrary, Tenant shall have the right
to apply up to twenty percent (20%) of the Landlord’s Contribution to soft costs
associated with the Tenant Work including, but not limited to, architect’s and
engineer’s fees and data and telecom cabling, but not for Tenant’s furniture,
fixtures and equipment or moving costs.  Tenant acknowledges and agrees that
Landlord’s total financial obligation with respect to the design, permitting,
purchase, construction, and installation of the Tenant Work or any other
improvements to the Premises shall be limited solely to Landlord’s Contribution
and Landlord shall have absolutely no obligation to make any payment of the
Landlord’s Contribution until the requirements set forth in Section 4 (c) of
this Exhibit D have been satisfied.  Tenant shall be solely responsible for any
and all Total TI Costs, except to the extent Landlord is obligated to disburse
any portion of Landlord’s Contribution.  The amount of Total TI Costs in excess
of Landlord’s Contribution shall be paid by Tenant and is herein referred to as
the “Tenant Contribution.”  From and after September 15, 2017, the Landlord’s
Contribution solely with respect to the Tenant's Work to be performed under
Tenant's construction contract with Tenant's Contractor will be payable on a
percentage of completion basis, not more than once during each calendar month,
and any amount so funded will be paid to Tenant’s Contractor (or reimbursed to
Tenant if Tenant has already paid Tenant’s Contractor and provided evidence of
such payment and a partial lien waiver therefor to Landlord) within thirty (30)
days following Landlord’s receipt of all of the following items:

(i)a payment request (a “Funding Request”), seeking that percentage of
Landlord’s Contribution (less the applicable holdback amount specified below)
which corresponds to the percentage of completion of the Tenant Work performed
in or to the Premises which has been achieved as of the date of such payment
request:

(ii)a certificate of Tenant’s architect to Landlord and any other party
reasonably designated by Landlord (such as Landlord’s mortgagee, if any)
specifying the percentage of completion of the Tenant Work performed in or to
the Premises in accordance with the Construction Documents which Tenant has
achieved as of the date of such certificate, which shall in no event be less
than the sum of (A) the percentage of Landlord’s Contribution which Tenant is
then seeking to have disbursed (exclusive of any holdback amount hereinafter
provided in this Exhibit D), plus (B) the percentage of Landlord’s Contribution
(exclusive of any holdback amount previously impounded) which has previously
been disbursed to Tenant in connection with any and all prior payment requests
made by Tenant for the Premises (and in any payment request seeking final
payment, such certificate shall include a certification by the Tenant’s
architect that the Tenant Work for the Premises has been Substantially Completed
in accordance with the Construction Documents, and that all punch list items
noted by the parties have also been fully completed);

(iii)a copy of the temporary or final certificate of use and occupancy (or its
equivalent) issued to Tenant by the applicable governmental authority with
respect to the Premises (final payment of Landlord’s Contribution only).  If the
temporary certificate of use and occupancy is provided, Tenant shall provide the

D-6

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

final certificate of use and occupancy as soon as it is issued by the applicable
governmental authority;

(iv)a copy of complete as-built plans and specifications for the Tenant Work to
the Premises (final payment of Landlord’s Contribution only);

(v)evidence that Tenant has funded the Tenant Contribution prior to any payment
request (and each prior payment request made by Tenant), as defined in and
determined pursuant to Section 4(c), below; and

(vi)Partial Lien Release for the Tenant Work with respect to which payment is
being requested, other than the final payment, and a Final Lien Release for the
final payment of the Landlord's Contribution.

Upon receipt and approval of all such items and subject to Landlord’s right to
dispute the amount properly due pursuant to this Exhibit D in connection with a
Funding Request, Landlord shall, within thirty (30) days following receipt of
the Funding Request, disburse the amount requested to be funded to Tenant.  If
Tenant fails to pay any portion of the Tenant Contribution as and when required,
Landlord shall have the right to withhold any further funding of Landlord’s
Contribution pending Tenant’s delivery of evidence reasonably satisfactory to
Landlord that Tenant has made such Tenant Contribution and any such withholding
by Landlord shall not be deemed a delay by Landlord or otherwise postpone
Tenant’s obligation to pay Rent under this Lease.  In addition, excluding any
portion of a Funding Request relating solely to soft costs, Landlord shall have
the right to hold back five percent (5%) of the amount of requested from any
Funding Request until such time as, in addition to Tenant’s satisfaction of the
requirements otherwise applicable to a final payment under clauses (i) – (vi)
above of this Section 4(b), Landlord has received a certificate from Tenant’s
architect that all punch list items have been corrected or completed; provided,
however, such hold back shall not be in addition to the retainage under Tenant’s
construction contract for the Tenant’s Work and in the event Tenant submits a
Funding Request that reflects at least a five percent (5%) retainage under
Tenant’s construction contract for the Tenant’s Work then Landlord will not
withhold such additional five percent (5%) hold back and will retain a five
percent (5%) hold back only from the final Funding Request in accordance with
this Section 4(b).  Subject to the twenty percent (20%) cap set forth in this
Section 4(b), from and after September 15, 2017, the Landlord’s Contribution
allocable to soft costs applicable to Tenant's Work hereunder shall be paid by
Landlord to Tenant within thirty (30) days after Landlord's receipt of a
reasonably detailed invoice therefor.

(c)In addition to the Landlord’s Contribution, Landlord agrees to provide Tenant
with a space planning allowance (the “Space Planning Allowance”) in an amount
not to exceed $2,983.60 to be applied toward the cost of the preparation of a
preliminary space plan or fit plan for the Premises to be prepared by Tenant’s
architect.  The Space Planning Allowance shall be paid to Tenant within ten (10)
Business Days

D-7

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

after the later of the date this Lease is executed and delivered by the parties
and the date Landlord receives a copy of a paid invoice therefore from Tenant.

(d)Notwithstanding anything in this Lease, including this Exhibit D to the
contrary, Landlord’s obligation to make any payment of the Landlord’s
Contribution or the Space Planning Allowance is conditioned upon there being no
uncured Event of Default under this Lease.  

Without limiting Tenant’s obligations to complete all of the Tenant Work to the
Premises in accordance with the terms hereof, Tenant acknowledges and agrees
that Landlord shall have no obligation to pay or fund the final installment of
Landlord’s Contribution if the Tenant Work to the Premises is not substantially
complete and conditions (i) through (vi) above are not satisfied within twelve
(12) months following the Rent Commencement Date of this Lease.

5.Additional Provisions Regarding the Tenant Work.

With regard to the performance of the Tenant Work pursuant to this Exhibit D,
the following provisions shall apply:

(a)Insurance Requirements During Construction.

(i)Tenant shall secure, pay for, and maintain, or cause its contractors and
subcontractors to secure, pay for, and maintain, during the continuance of
construction and fixturing work within the Premises, all of the insurance
policies required in the amounts as set forth herein, together with such
insurance as may from time to time be required by city, county, state or federal
laws, codes, regulations or authorities.  

(ii)The Tenant Work under this Exhibit D may not commence nor may Tenant permit
its contractors and/or subcontractors to commence any work until all required
insurance has been obtained, and, if Landlord requests, until Tenant’s, or its
contractors and subcontractors, certificates of such insurance have been
delivered to Landlord.  Tenant’s or its contractors and subcontractors insurance
policies shall name the Landlord, Landlord’s property manager, and Landlord’s
mortgagee(s) as additional insureds and such other parties as may be reasonably
requested by Landlord as additional insureds.  Such certificates of insurance
shall provide that no change or cancellation of such insurance coverage shall be
undertaken without thirty (30) days’ prior written notice to Landlord; provided,
however, in the event such insurer is unable to provide such notice, Tenant
shall be obligated to provide such notice to Landlord.  

(iii)Landlord shall have the right to require Tenant, and Tenant shall have the
duty, to stop work in the Premises immediately if any of the insurance coverage
Tenant or its contractors and subcontractors are required to carry herein lapses
during the course of such work, in which event the Tenant Work may not be
resumed until the required insurance is obtained and satisfactory evidence of
same is provided to Landlord.

D-8

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

(iv)In the event Tenant employs a contractor or subcontractor to perform all or
part of the Tenant Work, Tenant shall carry, or cause Tenant’s Contractors to
carry, General Contractor’s and Subcontractor’s Required Minimum Coverages and
Limits of Liability as follows (the insurance required under this Exhibit D
shall be in addition to any and all insurance required to be procured by Tenant
pursuant to the terms of the Lease):

(A)Worker’s Compensation, as required by state law, and Employer’s Liability
Insurance with a limit of not less than $1,000,000 (or more if required by the
law of the State) and any insurance required by any Employee Benefit Act or
similar statute applicable where the work is to be performed, as will protect
the contractor and subcontractors from any and all liability under the
aforementioned act(s) or similar statute.

(B)Comprehensive General Liability Insurance (including Contractor’s Protective
Liability) in an amount not less than $2,000,000 per occurrence whether
involving personal injury liability (or death resulting therefrom) or property
damage liability or a combination thereof (combined single limit coverage) with
a minimum aggregate limit of $2,000,000.  Such insurance shall insure Tenant’s
general contractor against any and all claims for personal injury, death, and
damage to the property of others arising from its operations under its contract,
whether such operations are performed by Tenant’s contractors, subcontractors,
or sub-subcontractors, or by anyone directly or indirectly employed by any of
them.

(C)Comprehensive Automotive Liability Insurance, for the ownership, maintenance,
or operation of any automotive equipment, whether owned, leased, or otherwise
held, including employer’s non-ownership and hired car liability endorsements,
in an amount not less than $2,000,000 per occurrence and $2,000,000 aggregate,
combined single limit bodily injury and property damage liability.

(D)Builder’s risk insurance in such amount as is commensurate with the scope and
Total TI Cost of such work.

(b)Minimize Disturbances During Construction.  In the performance of the Tenant
Work, Tenant shall cause its contractor(s) to use reasonable and diligent
efforts not to unreasonably interfere with ongoing operations in the Building
and the Property.  Without limiting the foregoing, Tenant agrees to cause its
contractor to use reasonable and diligent efforts to minimize excess noise, and
to limit its construction activities to the portion of the Premises being
constructed and those portions of the Common Areas (if any) in which Tenant is
permitted to stage materials and perform the Tenant Work in accordance with the
Construction Documents.

(c)Utilities During Construction.  Tenant shall be responsible for all utility
costs associated with the performance of the Tenant Work and shall either supply
its own

D-9

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

electricity and other utilities, or shall reimburse Landlord for all utility
costs associated with such work.  Tenant shall keep all construction areas
reasonably clean and free of trash and debris, and shall police the activities
of its contractors, subcontractors and their respective employees with regard to
keeping the Building and the Property clean.  Tenant shall also use reasonable
and diligent efforts to minimize any disturbance to the other tenants and
occupants of the Building and Property in the course of such construction
activities. Tenant agrees to follow (or cause its contractors and subcontractors
to follow) all reasonable directions given to Tenant or its contractors or
subcontractors by Landlord’s Construction Representative and to otherwise comply
with any reasonable rules and regulations established by Landlord from time to
time with regard to Tenant’s construction activities within the Building.
Tenant’s construction contract shall indemnify Tenant and Landlord from damages,
losses, and expenses associated with the acts and omissions of Tenant’s
Contractor, its agents, employees, and subcontractors.

(d)Violations with respect to the Tenant Work.  In the event (i) of any material
violation of this Exhibit D, or (ii) the construction of any improvements in the
Premises which are not within the scope of the Construction Documents (or other
Landlord-approved plans), Landlord shall have the right to cause Tenant and
Tenant’s contractor to stop the Tenant Work and to remove any such improvements
which have been constructed in violation of the Construction Documents (or other
Landlord-approved plans) or this Exhibit D at Tenant’s expense, and to seek any
and all appropriate legal and equitable relief in order to enforce the
provisions of this Exhibit D.

(e)Without limiting the generality or applicability of this Exhibit D or the
Lease, Tenant agrees that the following provisions shall apply to the
performance of the Tenant Work:

(i)In performing any plumbing work which is contemplated under the Construction
Documents (or other Landlord-approved plans if required by the terms of the
Lease) which may require removal of floor slab in corridors or areas which are
within the common areas of the Building, Tenant agrees: (A) to conduct such work
expeditiously and in a manner which is calculated to minimize, to the fullest
extent practicable, any inconvenience to Landlord’s building personnel, and
other Building tenants, occupants and invitees who use such common corridors;
(B) upon completion of the plumbing work, to restore the finishes within such
common corridors to their original condition; and (C) if materials necessary to
match such finishes, upon restoration, to the finish of the portions of the
corridor which were not removed or affected by such work or alterations, are not
available, Tenant shall be responsible to restore the entire corridor to a
uniform finish acceptable to Landlord in Landlord’s sole but reasonable
discretion, consistent with the quality of the existing finish.

(ii)In performing any portions of the Tenant Work which involve construction
work which affects the exterior portions of the Building, the Property or Common
Areas, Tenant agrees that it shall, at Tenant’s sole expense, restore all areas
of the Building’s or Property’s exterior and/or Common Areas, including without
limitation all adjacent planting areas, sidewalks and parking areas,

D-10

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

affected by the performance of such work or alterations to their original
condition upon the completion of such portions of the Tenant Work.

(iii)Tenant shall, as part of the Tenant Work, protect and restore all work
areas of the Building and Property (including without limitation, any portions
of the Common Areas of the Property) required for access to the Premises, or
otherwise utilized or affected in performing the Tenant Work, including, but not
limited to, the Building roof, common corridor floors, walls, and ceilings,
floor penetrations and chase wall penetrations. Tenant shall use only qualified
roofing contractors for penetrations and reflashing of affected roof areas (if
any), which roofing contractors shall be subject to Landlord’s approval, and
Tenant and such contractor shall warrant to Landlord the integrity of any such
roof or exterior penetrations that are performed as part of the Tenant Work, and
that the same are free from leakage and are otherwise properly
waterproof.  Tenant shall further ensure (and warrant to Landlord) that all
floor penetrations that are performed as part of the Tenant Work are properly
fire-stopped, in accordance with applicable building and fire codes and prudent
construction practices.  Landlord’s construction manager and/or representatives
shall be advised at the time Tenant commences any portion of the Tenant Work
involving the exterior of the Building, the Property, the Building roof, the
common corridors, and all floor to floor penetrations, and all such work shall
be subject to the inspection and approval of Landlord (and in the case of work
involving the exterior of the Building, shall be supervised by Landlord’s
construction manager and/or other representatives).  In regard to the foregoing
right of inspection and approval, Tenant and its contractor shall, upon
reasonable prior notice, permit such construction manager and/or representatives
free access to all affected areas of the Premises and Building necessary for
Landlord to conduct such inspections and/or supervision.

 

D-11

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

EXHIBIT E
Commencement Date Letter

 

___________________, 20__

[Name of Contact]

[Name of Tenant]

[Address of Tenant]

 

RE:

[Name of Tenant]
[Premises Rentable Area and Floor]
[Address of Building]

Dear [Name of Contact]:

Reference is made to that certain Lease, dated as of _________________, 20__,
between [Landlord], as Landlord and [Tenant] as Tenant, with respect to Premises
on the ______floor of the above-referenced building.  In accordance with
Section [____] of the Lease, this is to confirm that the Commencement Date of
the Term of the Lease occurred on ______________, and that the Term of the Lease
shall expire on ________________.  

If the foregoing is in accordance with your understanding, kindly execute the
enclosed duplicate of this letter, and return the same to us.

Very truly yours,

[Landlord]

By:

Name:
Title:

Accepted and Agreed:

[Tenant]

By:

Name:

Title:

Date:

 

E-1

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

EXHIBIT F
Building Operating Expenses and Laboratory Operating Expenses

 

Building Operating Expenses shall include the following expenses, without
limitation, and reasonably and equitably allocated to the Office Portion of the
Building’s cost pool:

 

1.

All expenses incurred by Landlord or Landlord’s agents which shall be directly
related to employment of personnel, including amounts incurred for wages,
salaries for services, payroll, social security, unemployment and similar taxes,
workmen’s compensation insurance, disability benefits, pensions,
hospitalization, retirement plans and group insurance, uniforms and working
clothes and the cleaning thereof, and expenses imposed on Landlord or Landlord’s
agents pursuant to any collective bargaining agreement for the services of
employees of Landlord or Landlord’s agents in connection with the operation,
repair, maintenance, cleaning, management and protection of the Property,
including, without limitation, day and night supervisors, manager, accountants,
bookkeepers, janitors, carpenters, engineers, mechanics, electricians and
plumbers and personnel engaged in supervision of any of the persons mentioned
above; provided that, if any such employee is also employed on other property of
Landlord, such compensation shall be suitably prorated among the Property and
such other properties.

 

2.

The cost of services, utilities, materials and supplies furnished or used in the
operation, repair, maintenance, cleaning, management and protection of the
Property.

 

3.

The cost of replacements for tools and other similar equipment used in the
repair, maintenance, cleaning and protection of the Property, provided that, in
the case of any such equipment used jointly on other property of Landlord, such
costs shall be suitably prorated among the Property and such other properties.

 

4.

Where the Property is managed by Landlord or an affiliate of Landlord,
management fees at reasonable rates for self managed buildings consistent with
the class of building and the services rendered, which management fees shall not
exceed three percent (3%) of Gross Receivable Rents for the Building (“Gross
Receivable Rents for the Building” for the purposes hereof being defined as
annual Basic Rent, Building Operating Expenses, with the exception of the
aforesaid management fee, Laboratory Operating Expenses, and Taxes for the
Building for the relevant year), whether or not actually paid, or where managed
by other than Landlord or an affiliate thereof, the amounts accrued for
management, together with, in either case, amounts accrued for legal and other
professional fees relating to the Property, but excluding such fees and
commissions paid in connection with services rendered for securing or renewing
leases and for matters not related to the normal administration and operation of
the Property.

F-1

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

 

5.

Commercially reasonable premiums and deductibles incurred for insurance against
damage or loss to the Property from such hazards as Landlord shall determine,
including, but not by way of limitation, insurance covering loss of rent
attributable to any such hazards, and public liability insurance.

 

6.

Replacements to the roof or other structural elements or other capital
expenditures or improvements but only to the extent (i) Landlord, during the
Term, installs or replaces any equipment or other item in or to the Building
which Landlord anticipates in good faith will effect an energy savings or will
make the Building or any part thereof more energy efficient or for the purpose
of reducing Operating Expenses, or (ii) which are required due to changes in
applicable Laws or as a result of new Laws not in effect as of the Effective
Date of the Lease (collectively, the “Permitted Capital Expenditures”),
provided, however, that only the annual charge‑off of such Permitted Capital
Expenditure shall be included in each Operating Year's Operating Expenses (or a
prorata amount thereof for any partial Operating Year).  Annual charge‑off shall
be determined by dividing the original Permitted Capital Expenditure plus an
interest factor, reasonably determined by Landlord, as being the interest rate
then being charged for long‑term mortgages by institutional lenders on like
properties within the locality in which the Property is located, by the number
of years of useful life of the Permitted Capital Expenditure; and the useful
life shall be determined reasonably by Landlord in accordance with GAAP and
practices in effect at the time of making such expenditure.  

 

 

7.

Cost of operation of the Building and the other areas of the Complex as more
specifically provided in the Lease, including those incurred in discharging the
obligations under Article 7 of the Lease; provided, however, there shall be
excluded from the Building Operating Expenses the expenses that solely relate to
and benefit only the Retail Portion of the Building or the Laboratory Portion of
the Building and/or do not serve or benefit the Office Portion of the Building
in any manner.

 

8.

The Building’s share (as reasonably determined by Landlord) of expenses related
to the operation of the open areas, public areas and amenities, plazas, common
areas, facilities and other non-leasable areas of the Complex and Complex’s
Percentage Share (as defined in the Declaration) of the CAM Charges for the
Boston Landing Project allocated to the Complex under the Declaration, including
the Complex’s share of all costs incurred to operate the shuttle service for the
Boston Landing Project and like amenities for use of tenants of the Building
either alone or in common with tenants of other buildings in the Complex or the
Boston Landing Project (excluding the costs to construct and initially fixture
or furnish any such amenities), provided that there shall be no duplication in
any such expense charged to Tenant as Operating Expenses hereunder.

 

9.

The costs to operate, repair and maintain Base Building Systems and Common
Facilities in the Building (including, without limitation, utility and other
costs to maintain, repair and operate Base Building Systems , if any, serving
the Building,

F-2

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

 

including, without limitation, the general costs to operate, repair and maintain
the Building (including, without limitation, insurance costs for the Building);
provided, however, (1) in no event shall Landlord be entitled to pass through
greater than one hundred percent (100%) of those costs for the operation, repair
and maintenance of Base Building Systems and Common Facilities due to the same
being allocated to both the Office Portion, Retail Portion or Laboratory Portion
of the Building, and (2) there shall be excluded from the Building Operating
Expenses the expenses that solely relate to and benefit only the Retail Portion
of the Building or the Laboratory Portion of the Building and do not serve or
benefit the Office Portion of the Building in any manner.

 

10.

Costs for electricity, water and sewer use charges, gas and other utilities
supplied to the Property and not paid for directly by tenants.

 

11.

Taxes (as hereinafter defined).  “Taxes” shall mean (i) all ad valorem real
property taxes, assessments (including betterment, special or otherwise),
levies, fees and all other government levies, exactions and charges of every
kind and nature, general and special, ordinary and extraordinary, foreseen and
unforeseen, which are, at any time prior to or during the Term, imposed or
levied upon or assessed against the Property or any portion thereof or against
any Basic Rent, Additional Rent or other rent of any kind or nature payable to
Landlord by anyone on account of the ownership, leasing or operation of the
Property, or which arise on account of or in respect of the ownership,
development, leasing, operation or use of the Property or any portion thereof;
(ii) all gross receipts taxes or similar taxes imposed or levied upon, assessed
against or measured by any Basic Rent, Additional Rent or other rent of
any  kind or nature or other sum payable to Landlord by anyone on account of the
ownership, development, leasing, operation, or use of the Property or any
portion thereof; (iii) all value added, use and similar taxes at any time
levied, assessed or payable on account of the ownership, development, leasing,
operation, or use of the Property or any portion thereof; (iv) the Building’s
pro rata share of the Taxes allocated to the Complex under the Declaration, and
(v) reasonable expenses of any proceeding for abatement of any of the foregoing
items included in Taxes, but the amount of special taxes or special assessments
included in Taxes shall be limited to the amount of the installment (plus any
interest, other than late charges and penalty interest, payable thereon) of such
special tax or special assessment required to be paid during the year in respect
of which such Taxes are being determined. There shall be excluded from Taxes all
income, estate, succession, gift, franchise, inheritance and transfer taxes of
Landlord (or any affiliate thereof); provided, however, that if at any time
during the Term, the present system of ad valorem taxation of real property
shall be changed so that a gross receipts capital levy, franchise, income,
profits, sales, rental, use and occupancy, or other new or additional tax or
charge shall in whole or in part be substituted for, or added to, such ad
valorem tax and levied against, or be payable by, Landlord with respect to the
Property or any portion thereof, such tax or charge shall be included in the
term “Taxes” for the purposes of this Article.  

F-3

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

 

12.

Betterment assessments, provided the same are apportioned equally over the
longest period permitted by law, and to the extent, if any, not included in
Taxes.

 

13.

Amounts paid to independent contractors for services, materials and supplies
furnished for the operation, repair, maintenance, cleaning and protection of the
Property not in excess of market rates for Comparable Buildings.

 

14.

Except to the extent covered by warranty or an insurance claim, any convector
units, filters or heat pump repairs and replacements.

Laboratory Operating Expenses shall include the following, without limitation
and without duplication of any other Operating Expenses or Taxes charged to
Tenant under this Lease:

 

1.

All costs of any kind paid or incurred by Landlord in connection with the
operation or maintenance of the Laboratory Systems and the provision of services
that exclusively serve the Laboratory Portion of the Building, which shall
include, without limitation, costs of repairs and replacements to Laboratory
Systems; costs of utilities furnished to the Laboratory Systems and any Common
Facilities exclusively serving the Laboratory Systems; sewer fees; HVAC;
maintenance or replacement of equipment utilized for operation and maintenance
of the Laboratory Systems; license, permit and inspection fees; sales, use  and
excise taxes on goods and services purchased by Landlord in connection with the
operation, maintenance or repair of the Laboratory Systems; other expenses
incurred in connection with the operation, maintenance or repair of the
Laboratory Systems; accounting, legal and other professional fees and expenses
incurred in connection with the Laboratory Systems; Permitted Capital
Expenditures related to the Laboratory Systems; costs of complying with
applicable Laws (except to the extent such costs are incurred to remedy
non-compliance as of the Commencement Date with applicable Laws); costs to keep
the Laboratory Systems in compliance with, or costs or fees otherwise required
under or incurred pursuant to any covenants, conditions or restrictions
associated with the Property or Complex, including insurance premiums
attributable to Laboratory Systems, and premiums for commercial general
liability, property casualty, earthquake, terrorism and environmental coverages;
portions of insured losses to Laboratory Systems paid by Landlord as part of the
deductible portion of a loss pursuant to the terms of insurance policies;
service contracts; costs of services of independent contractors retained to do
work of a nature referenced above; and costs of compensation (including
employment taxes and fringe benefits) of all persons who perform regular and
recurring duties connected with the day-to-day operation and maintenance of
Laboratory Systems.

 

2.

Any taxes or assessments in lieu thereof imposed separately on any Laboratory
Systems or reasonably determined by Landlord to be attributable to any
Laboratory Systems and not other portions of the Property or Complex.

 

3.

Cost of operation of the Building and the other areas of the Complex as more
specifically provided in the Lease, including those incurred in discharging the

F-4

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

 

obligations under Article 7 of the Lease; provided, however, there shall be
excluded from the Laboratory Operating Expenses the expenses that solely relate
to and benefit only the Retail Portion of the Building or the Office Portion of
the Building and do not serve or benefit the Laboratory Portion of the Building
in any manner.

 

If Landlord shall receive any tax refund or reimbursement of Taxes or sum in
lieu thereof with respect to any Tax Year all or any portion of which falls
within the Term, then out of any balance remaining thereof after deducting
Landlord’s expenses in obtaining such refund, Landlord shall, provided there
does not then exist an Event of Default, credit an amount equal to such refund
or reimbursement or sum in lieu thereof (exclusive of any interest, and
apportioned if such refund is for a Tax Year a portion of which falls outside
the Term,) multiplied by Tenant’s Pro Rata Share against the monthly
installments of Additional Rent next due under this Lease (or refund such amount
to Tenant if the Term has ended and Tenant has no further obligations to
Landlord).

 

Notwithstanding anything to the contrary set forth in the Lease, Building
Operating Expenses and Laboratory Operating Expenses shall not include the
following:

 

 

(i)

Any cost or expense to the extent to which Landlord is paid or reimbursed (other
than as a payment for Operating Expenses), including work or services performed
for any tenant (including Tenant) or the cost of any item for which Landlord has
been paid or reimbursed by insurance, warranties, service contracts,
condemnation proceeds or otherwise;

 

(ii)

The cost of any work or services performed for any other property other than the
Building or Complex;

 

(iii)

Leasing commissions, attorneys’ fees, space planning costs, and other costs and
expenses incurred in connection with lease, sublease and/or assignment
negotiations and transactions with present or prospective tenants or other
occupants of the Building;

 

(iv)

Costs associated with the operation of the business of the entity which
constitutes Landlord, Landlord's management company or any affiliate of Landlord
as the same are distinguished from the costs of operation of the Building;

 

(v)

Taxes;

 

(vi)

Costs (including permit, license, and inspection fees) incurred in renovating,
improving, decorating, painting or redecorating vacant leasable space or space
for tenants, the cost of tenant improvements, build out allowances, moving
expenses, assumption of rent under existing leases and other concessions
incurred in connection with leasing space in the Building or in the Complex;

F-5

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

 

(vii)

Depreciation and amortization on the Building, except as expressly permitted
elsewhere in the Lease;

 

(viii)

Overhead and profit and other costs paid to subsidiaries or affiliates of
Landlord for services or materials on or to the Property or for supplies or
other materials (exclusive of the management fee set forth in Item #4 above), to
the extent that the costs of the service, supplies or materials exceed the
competitive costs of the services, supplies or materials were they not provided
by a subsidiary or affiliate;

 

(ix)

Interest on debt or amortization payments on mortgages or deeds of trust or any
other debt for borrowed money and any other costs and expenses incurred in
connection with the financing and/or refinancing of the Building, Property
and/or Complex;

 

(x)

Items and services which Tenant is not entitled to receive under this Lease but
which Landlord provides selectively to one or more tenants of the Building other
than Tenant or for which Landlord is separately reimbursed;

 

(xi)

Costs incurred, in excess of the commercially reasonable deductible, in
connection with repairs or other work needed to the Building and/or the Complex
because of fire, windstorm, or other casualty or cause required to be insured
against by Landlord under this Lease or the exercise of eminent domain;
provided, however, in no event shall any self-insurance retentions be charged to
Tenant, other than the aforementioned commercially reasonable deductible;

 

(xii)

Any costs, fines or penalties incurred because Landlord violated any Law;

 

(xiii)

Capital expenditures other than Permitted Capital Expenditures;

 

(xiv)

Legal, auditing, consulting and professional fees and other costs, (other than
those legal, auditing, consulting and professional fees and other costs incurred
in connection with the normal and routine maintenance and operation of the
Building), including, without limitation, those: (i) paid or incurred in
connection with financings, refinancings or sales of any Landlord's interest in
the Building or the Complex, (ii) relating to specific disputes with tenants,
and (iii) relating to any special reporting required by securities laws;

 

(xv)

Costs incurred in performing work or furnishing services for any tenant
(including Tenant), whether at such tenant's or Landlord's expense, to the
extent that such work or services is in excess of any work or service that
Landlord is obligated to furnish to Tenant (e.g., if Landlord agrees to provide
extra cleaning to another tenant, the cost thereof would be excluded since
Landlord is not obligated to furnish extra cleaning to Tenant);

 

(xvi)

The cost of repairs or replacements incurred by reason of fire or other casualty
or condemnation other than costs not in excess of a reasonable deductible on any
insurance maintained by Landlord;

F-6

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

 

(xvii)

Insurance premiums to the extent any tenant requires Landlord to purchase
additional insurance because of such tenant's use of the Building;

 

(xviii)

Any advertising, promotional or marketing expenses for the Building, the Complex
and the Boston Landing Project including any merchant’s association except for
expenses passed through under the Declaration;

 

(xix)

The cost of any service or materials (exclusive of the management fee) provided
by any party related to Landlord, to the extent such costs exceed the reasonable
cost for such service or materials absent such relationship in buildings similar
to the Building in the vicinity of the Building;

 

(xx)

Payments for rented equipment, the cost of which equipment would constitute a
capital expenditure if the equipment were purchased to the extent that such
payments exceed the amount which could have been included in Operating Expenses
had Landlord purchased such equipment rather than leasing such equipment;

 

(xxi)

Penalties, damages, and interest for late payment or violations of any
obligations of Landlord, including, without limitation, taxes, insurance,
equipment leases and other past due amounts;

 

(xxii)

Contributions to charitable organizations;

 

(xxiii)

Costs incurred in removing the property of former tenants or other occupants of
the Building;

 

(xxiv)

The cost of testing, remediation or removal of Hazardous Materials in the
Building, the Complex or the Boston Landing Project required by Environmental
Laws;

 

(xxv)

The cost of acquiring, installing, moving or restoring objects of art;

 

(xxvi)

Wages, salaries, or other compensation paid to any executive employees above the
grade of senior property or regional property manager at the Complex;

 

(xxvii)

The net (i.e. net of the reasonable costs of collection) amount recovered by
Landlord under any warranty or service agreement from any contractor or service
provider shall be credited against Operating Expenses;

 

(xxviii)

Cost or expenses due to the willful misconduct or negligence of Landlord or any
of the Landlord Parties;

 

(xxix)

Bad debt expenses;

 

(xxx)

Ground lease payments, if any (except to the extent payment is for Taxes);

F-7

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

 

(xxxi)

Costs to finance or refinance debt, create and/or file condominium maps or
documents or sell the Building or the Complex;

 

(xxxii)

Costs related to the Rink Building; or

 

(xxxiii)

Reserves.

 

 

 

F-8

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

EXHIBIT G
Rules and Regulations of Building

The following regulations are generally applicable:

 

1.

The public sidewalks, entrances, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by Tenant
(except as necessary for deliveries) or used for any purpose other than ingress
and egress to and from the Premises.

 

2.

No awnings, curtains, blinds, shades, screens or other projections shall be
attached to or hung in, or used in connection with, any window of the Premises
or any outside wall of the Building.  Such awnings, curtains. blinds, shades,
screens or other projections must be of a quality, type, design and color, and
attached in the manner, approved by Landlord.

 

3.

No show cases or other articles shall be put in front of or affixed to any part
of the exterior of the Building, nor, if the Building is occupied by more than
one tenant, displayed through interior windows into the common areas of the
Building, nor placed in the halls, corridors or vestibules.

 

4.

The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were designed and constructed, and no
sweepings, rubbish, rags, acids or like substances shall be deposited
therein.  All damages resulting from any misuse of the fixtures shall be borne
by the Tenant.

 

5.

Tenant shall not use the Premises or any part thereof or permit the Premises or
any part thereof to be used as a public employment bureau or for the sale of
property of any kind at auction.

 

6.

Tenant must, upon the termination of its tenancy, return to the Landlord all
locks, cylinders and keys to offices and toilet rooms of the Premises.

 

7.

Landlord reserves the right to exclude from the Building after business hours
and at all hours on days other than Business Days all persons connected with or
calling upon the Tenant who do not present a pass to the Building signed by the
Tenant or who are not escorted in the Building by an employee of Tenant.  Tenant
shall be responsible for all persons for whom it issues any such pass and shall
be liable to the Landlord for all wrongful acts of such persons.

 

8.

The requirements of Tenant will be attended to only upon application at the
Building Management Office.  Employees of Landlord shall not perform any work or
do anything outside of their regular duties, unless under special instructions
from the office of the Landlord.

G-1

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

 

9.

There shall not be used in any space in the Building, or in the public halls of
the Building, either by Tenant or its agent, contractors, employees or others,
in the delivery or receipt of merchandise, any hand trucks, except those
equipped with rubber tires and side guards.

 

10.

No bicycles, vehicles or animals (except service animals) of any kind shall be
brought into or kept in or about the Premises.

 

11.

No tenant shall make, or permit to be made, any unseemly or disturbing noises or
disturb or interfere with occupants of this or any neighboring building or
premises or those having business with them whether by use of any musical
instrument, radio, talking machine, unmusical noise, whistling, singing, or in
any other way.  No tenant shall throw anything out of the doors, windows or
skylights or down the passageways.

 

12.

The Premises shall not be used for lodging or sleeping or for any immoral or
illegal purpose.

 

13.

No smoking shall be permitted in the Premises or the Building.  Smoking shall
only be permitted in smoking areas outside of the Building which have been
designated by the Landlord.  Tenant shall comply with all applicable “No
Smoking” and if Tenant is required by Law to adopt a written smoking policy, a
copy of said policy shall be on file in the property manager’s office in the
Building.

 

14.

Landlord shall have the right, exercisable without notice and without liability
to any tenant, to change the name and street address of the Building.

 

15.

Tenant shall not use the name of the Building for any purpose other than
Tenant’s business address; Tenant shall not use the name of the Building for
Tenant’s business address after Tenant vacates the Premises; nor shall Tenant
use any picture or likeness of the Building in any circulars, notices,
advertisements or correspondence.  Tenant shall not represent itself as being
associated with any company or corporation by which the Building may be known.

 

16.

No article which is explosive or dangerous is allowed in the Building.

 

17.

Room‑to‑room canvassing to solicit business from other tenants of the Building
is not permitted.

 

18.

Tenant shall not waste electricity, water or air-conditioning and shall
cooperate fully with Landlord to assure the most effective and efficient
operation of the Building’s heating and air-conditioning systems.  Tenant shall
participate in any recycling programs undertaken by Landlord or required by
applicable Laws.

G-2

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

 

19.

No locks or similar devices shall be attached to any door except by Landlord and
Landlord shall have the right to retain a key to all such locks.  Tenant may not
install any locks without Landlord’s prior approval, which approval shall not be
unreasonably withheld.

 

20.

To the extent permitted by law, Tenant shall not cause or permit picketing or
other activity which would interfere with the business of Landlord or any other
tenant or occupant of the Building, or distribution of written materials
involving its employees in or about the Building, except in those locations and
subject to time and other limitations as to which Landlord may give prior
written consent.

 

21.

Tenant shall not cook, otherwise prepare or sell any food or beverages in or
from the Premises or use the Premises for housing accommodations or lodging or
sleeping purposes except that Underwriters’ Laboratory‑approved equipment and
microwave ovens may be used in the Premises for heating food and brewing coffee,
tea and similar beverages for Tenant’s employees and visitors provided such use
is in compliance with applicable Laws and does not disturb other tenants in the
Building with odor, refuse or pests.

 

22.

All office equipment of any electrical or mechanical nature shall be placed by
Tenant in the Premises in settings approved by Landlord to absorb or prevent any
vibration, noise or annoyance.  Tenant shall not permit the use of any apparatus
for sound production or transmission in such manner that the sound so
transmitted or produced shall be audible or vibrations therefrom shall be
detectable beyond the Premises; nor permit objectionable odors or vapors to
emanate from the Premises.

 

23.

Tenant shall not construct or place partitions, furniture or other obstructions
that interfere with Landlord’s free access to mechanical installations located
in the Building, including air-cooling, fan, ventilating and machine rooms and
mechanical and electrical closets, the proper functioning of the Base Building
Systems or the moving of Landlord’s equipment to and from the enclosures
containing said installations.  Neither Tenant nor any contractor, invitee or
licensee of Tenant shall at any time enter said enclosures or tamper with,
adjust, or otherwise affect in any manner such mechanical installations

 

24.

No floor covering shall be affixed to any floor in the Premises by means of glue
or other adhesive without Landlord’s prior written consent not to be
unreasonably withheld, conditioned or delayed.

 

25.

Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations established by Landlord or any governmental agency.

G-3

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

 

26.

Tenant shall cause all freight to be delivered to or removed from the Building
and the Premises in accordance with the requirements established by Landlord
therefor.  Deliveries shall be made during Building Service Hours and are
subject to local municipal noise ordinances.   No deliveries shall be made that
impede or interfere with other tenants in or the operation of the Property or
Complex.  

 

27.

Tenant shall comply with all orders, requirements and conditions now or
hereafter imposed by applicable Laws or Landlord (“Waste Regulations”) regarding
the collection, sorting, separation and recycling of waste products, garbage,
refuse and trash generated by Tenant (collectively, “Waste Products”), including
(without limitation) the separation of Waste Products into receptacles
reasonably approved by Landlord and the removal of such receptacles in
accordance with any collection schedules prescribed by Waste Regulations.

 

28.

Tenant shall store all of its trash, garbage and Hazardous Materials in
receptacles within its Premises or in receptacles designated by Landlord outside
of the Premises, including a dumpster at the loading dock for the disposal of
trash and garbage other than Hazardous Materials, which dumpster shall be
supplied by Landlord subject to Force Majeure (the “Dumpster”).  Tenant shall
not place in any such receptacle any material that cannot be disposed of in the
ordinary and customary manner of trash or garbage disposal.  Any Hazardous
Materials transported through outside of the Premises shall be held in secondary
containment devices.  With the exception of items placed in the Dumpster, Tenant
shall be responsible, at its sole cost and expense, for Tenant’s removal of its
trash, garbage and Hazardous Materials.  

 

29.

The rules and regulations set forth in Attachment I to this Exhibit, which is by
this reference made a part hereof, are applicable to any Alterations being
undertaken by or for Tenant in the Premises pursuant to Section 5.3 of the
Lease.

 



 




G-4

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Attachment I to Exhibit G
Rules and Regulations for Tenant Alterations

A.General

1.

All Alterations made by Tenant in, to or about the Premises shall be made in
accordance with the requirements of this Exhibit and by union contractors or
mechanics approved by Landlord.

2.

Tenant shall, prior to the commencement of any work, submit for Landlord’s
written approval, complete plans for the Alterations, with full details and
specifications for all of the Alterations, in compliance with Section D below.

3.

Alterations must comply with the Building Code applicable to the Property and
the requirements, rules and regulations and any other governmental agencies
having jurisdiction.

4.

No work shall be permitted to commence before Tenant obtains and furnishes to
Landlord copies of all necessary licenses and permits from all governmental
authorities having jurisdiction.

5.

All demolition, removals or other categories of work that may inconvenience
other tenants or disturb Building operations, must be scheduled and performed
before 7:00 a.m. or after 6:00 p.m. and Tenant shall provide the Building
manager with at least 48 hours’ notice prior to proceeding with such work.

6.

All inquiries, submissions, approvals and all other matters shall be
processed through Landlord’s property manager.

7.

All work, if performed by a contractor or subcontractor, shall be subject to
reasonable supervision and inspection by Landlord’s representative.  Such
supervision and inspection shall be at Tenant’s sole expense and Tenant shall
pay Landlord’s reasonable charges for such supervision and inspection as
Additional Rent within thirty (30) days after receiving Landlord’s invoice
therefor.  

B.Prior to Commencement of Work

1.

Tenant shall submit to the property manager a request to perform the work.  The
request shall include the following enclosures:

 

(i)

A list of Tenant’s contractors and/or subcontractors for Landlord’s approval,
which approval shall not be unreasonably withheld conditioned or delayed.

 

(ii)

Four complete sets of plans and specifications properly stamped by a registered
architect or professional engineer and meeting the requirements in Section D
below.

 

(iii)

A properly executed building permit application form.

G-5

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

 

(iv)

Four executed copies of the Insurance Requirements Agreement in the form
attached to this Exhibit as Attachment II and made a part hereof from Tenant’s
contractor and, if requested by Landlord, from the contractor’s subcontractors.

 

(v)

Contractor’s and subcontractor’s insurance certificates, including an indemnity
in accordance with the Insurance Requirements Agreement.

2.

Landlord will return the following to Tenant:

 

(i)

Two sets of plans approved or a disapproved with specific comments as to the
reasons therefor (such approval or comments shall not constitute a waiver of
approval of governmental authorities).

 

(ii)

Two fully executed copies of the Insurance Requirements Agreement.

3.Landlord’s approval of the plans, drawings, specifications or other
submissions in respect of any Alterations shall create no liability or
responsibility on the part of Landlord for their completeness, design
sufficiency or compliance with requirements of any applicable laws, rules or
regulations of any governmental or quasi‑governmental agency, board or
authority.  Any plan or design approval rights reserved to or exercised by
Landlord hereunder are for the sole and exclusive benefit of Landlord to ensure
compatibility of such work with Building systems and Building standards, and
such approval does not constitute any representation or warranty whatsoever as
to the adequacy, correctness, efficiency or compliance with applicable Law of
such plan or design or the work shown thereon and Landlord is expressly not
reviewing Tenant’s plans for such purposes.

4.

Tenant shall obtain a building permit from the Building Department and necessary
permits from other governmental agencies.  Tenant shall be responsible for
keeping current all permits.  Tenant shall submit copies of all approved plans
and permits to Landlord and shall post the original permit on the Premises prior
to the commencement of any work.  

C.Requirements and Procedures

1.

All structural and floor loading requirements shall be subject to the prior
approval of Landlord’s structural engineer, such approval to be granted or
withheld in accordance with Section 5.3 of the Lease.

2.

All mechanical (HVAC, plumbing and sprinkler) and electrical requirements shall
be subject to the approval of Landlord’s mechanical and electrical engineers,
such approval to be granted or withheld in accordance with Section 5.3 of the
Lease, and all mechanical and electrical work shall be performed by contractors
who are engaged by Landlord in constructing, operating or maintaining the
Building.  When necessary, Landlord will require engineering and shop drawings,
which drawings must be approved by Landlord before work is started, such
approval to be granted or withheld in accordance with Section 5.3 of the
Lease.  Drawings are to be prepared by Tenant and all approvals shall be
obtained by Tenant.

G-6

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

3.

Elevator service for construction work shall be charged to Tenant at standard
Building rates which will include the reasonable cost of operators and
supervisory staff.  Prior arrangements for elevator use shall be made at least
48 hours in advance with Building manager by Tenant.  No material or equipment
shall be carried under or on top of elevators.  If an operating engineer or
master mechanic is required by any union regulations, such engineer or master
mechanic shall be paid for by Tenant.

4.

If shutdown of risers and mains for electrical, HVAC, sprinkler and plumbing
work is required, such work shall be supervised by Landlord’s representative and
shall be performed only at times approved by Landlord.  No work will be
performed in Building mechanical equipment rooms without Landlord’s approval and
under Landlord’s supervision.

5.

Tenant’s contractor shall:

 

(i)

have a superintendent or foreman on the Premises at all times;

 

(ii)

police the job at all times, continually keeping the Premises orderly;

 

(iii)

maintain cleanliness and protection of all areas, including elevators and
lobbies.

 

(iv)

protect the front and top of all peripheral HVAC units and thoroughly clean them
at the completion of work;

 

(v)

block off supply and return grills, diffusers and ducts to keep dust from
entering into the Building air conditioning system; and

 

(vi)

avoid disturbance of other tenants.

6.

If Tenant’s contractor is negligent in any of its responsibilities, Tenant shall
be charged for corrective work.

7.

All equipment and installations must be equal to the standards generally in
effect with respect to the remainder of the Building.  Any deviation from such
standards will be permitted only if indicated or specified on the plans and
specifications and approved by Landlord, such approval to be granted or withheld
in accordance with Section 5.3 of the Lease.

8.

A properly executed air balancing report signed by a professional engineer shall
be submitted to Landlord upon the completion of all HVAC work.

9.

Upon completion of the Alterations, Tenant shall submit to Landlord a permanent
certificate of occupancy and final approval by the other governmental agencies
having jurisdiction.

10.

Tenant shall submit to Landlord a final “as‑built” set of drawings in Auto‑CAD
format and one set of blueprints showing all items of the Alterations in full
detail.

G-7

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

11.

Additional and differing provisions in the Lease, if any, will be applicable and
will take precedence.

D.Standards for Plans and Specifications

Whenever Tenant shall be required by the terms of the Lease (including this
Exhibit) to submit plans to Landlord in connection with any Alterations, such
plans shall include at least the following:

1.

Floor plan indicating location of partitions and doors (details required of
partition and door types).

2.

Location of standard electrical convenience outlets and telephone outlets.

3.

Location and details of special electrical outlets; e.g., photocopiers, etc.

4.

Reflected ceiling plan showing layout of standard ceiling and lighting fixtures.
Partitions to be shown lightly with switches located indicating fixtures to be
controlled.

5.

Locations and details of special ceiling conditions, lighting fixtures,
speakers, etc.

6.

Location and specifications of floor covering, paint or paneling with paint
colors referenced to standard color system.

7.

Finish schedule plan indicating wall covering, paint, or paneling with paint
colors referenced to standard color system.

8.

Details and specifications of special millwork, glass partitions, rolling doors
and grilles, blackboards, shelves, etc.

9.

Hardware schedule indicating door number keyed to plan, size, hardware required
including butts, latchsets or locksets, closures, stops, and any special items
such as thresholds, soundproofing, etc. Keying schedule is required.

10.

Verified dimensions of all built‑in equipment (file cabinets, lockers, plan
files, etc.)

11.

Location and weights of storage files.

12.

Location of any special soundproofing requirements.

13.

Location and details of special floor areas exceeding 50 pounds of live load per
square foot.

14.

All structural, mechanical, plumbing and electrical drawings, to be prepared by
the base building consulting engineers, necessary to complete the Premises in
accordance with Tenant’s Plans.

G-8

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

15.

All drawings to be uniform size (30” x 46”) and shall incorporate the standard
project electrical and plumbing symbols and be at a scale of 1/8” = 1’ or
larger.

16.All drawings shall be submitted in hard‑copy paper form (together with a PDF
scanned copy of all paper drawings) and on disk in Auto‑CAD Version 2000.

 

17.

All drawings shall be stamped by an architect (or, where applicable, an
engineer) licensed in the jurisdiction in which the Property is located and
without limiting the foregoing, shall be sufficient in all respects for
submission to applicable authorization in connection with a building permit
application.




G-9

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

Attachment II to Exhibit G
Contractor’s Insurance Requirements

Building:

Landlord:

Tenant:

Premises:

The undersigned contractor or subcontractor (“Contractor”) has been hired by the
tenant named above (hereinafter called “Tenant”) of the Building named above (or
by Tenant’s contractor) to perform certain work (“Work”) for Tenant in the
Premises identified above.  Contractor and Tenant have requested the landlord
named above (“Landlord”) to grant Contractor access to the Building and its
facilities in connection with the performance of the Work, and Landlord agrees
to grant such access to Contractor upon and subject to the following terms and
conditions:

1.

Contractor agrees to indemnify and save harmless Landlord and its respective
officers, employees and agents and their affiliates, subsidiaries and partners,
and each of them, from and with respect to any claims, demands, suits,
liabilities, losses and expenses, including reasonable attorneys’ fees, arising
out of or in connection with the Work (and/or imposed by law upon any or all of
them) because of personal injuries, bodily injury (including death at any time
resulting therefrom) and loss of or damage to property, including consequential
damages, whether such injuries to person or property are claimed to be due to
negligence of the Contractor, Tenant, Landlord or any other party entitled to be
indemnified as aforesaid except to the extent specifically prohibited by law
(and any such prohibition shall not void this Agreement but shall be applied
only to the minimum extent required by law).

2.

Contractor shall provide and maintain at its own expense, until completion of
the Work, the following insurance:

(a)“Builder’s All Risk” insurance in an amount at least equal to 100% of the
replacement value of such Alterations.

(b)Workmen’s Compensation and Employers Liability Insurance covering each and
every workman employed in, about or upon the Work, as provided for in and in the
amounts required by each and every statute applicable to Workmen’s Compensation
and Employers’ Liability Insurance.

(c)Commercial General Liability Insurance including coverages for Protective and
Contractual Liability (to specifically include coverage for the indemnification
clause of this Agreement) for not less than the following limits:

Personal Injury:$5,000,000 per person

$10,000,000 per occurrence

 

Property Damage:$3,000,000 per occurrence

G-10

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

$3,000,000 general aggregate

(d)Commercial Automobile Liability Insurance (covering all owned, non‑owned
and/or hired motor vehicles to be used in connection with the Work) for not less
than the following limits:

 

Bodily Injury:

$3,000,000 per person

$5,000,000 per occurrence

 

 

Property Damage:

$1,000,000 per occurrence

$3,000,000 general aggregate

 

Contractor shall furnish a certificate from its insurance carrier or carriers to
the Building office before commencing the Work, showing that it has complied
with the above requirements regarding insurance and providing that the insurer
will give Landlord ten (10) days’ prior written notice of the cancellation of
any of the foregoing policies.

3.

Contractor shall require all of its subcontractors engaged in the Work to
provide the following insurance:

(a)Workmen’s Compensation and Employers Liability Insurance covering each and
every workman employed in, about or upon the Work, as provided for in and in the
amounts required by each and every statute applicable to Workmen’s Compensation
and Employers’ Liability Insurance.

(b)Commercial General Liability Insurance including Protective and Contractual
Liability coverages with limits of liability at least equal to the limits stated
in paragraph 2(c).

(c)Commercial Automobile Liability Insurance (covering all owned, non‑owned
and/or hired motor vehicles to be used in connection with the Work) with limits
of liability at least equal to the limits stated in paragraph 2(d).

Upon the request of Landlord, Contractor shall require all of its subcontractors
engaged in the Work to execute an Insurance Requirements agreement in the same
form as this Agreement.

Agreed to and executed this day of               , 20  .

Contractor:

By:

By:

G-11

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

EXHIBIT H

Form of Letter of Credit

 

IRREVOCABLE TRANSFERABLE STANDBY LETTER OF CREDIT NUMBER

 

ISSUING BANK:

______________________________

 

PLACE AND DATE OF ISSUE:PLACE AND DATE OF EXPIRY:

_________________AT OUR COUNTERS

 

 

BENEFICIARY:

______________________

______________________

ATTN:  _______________

 

 

APPLICANT:

______________________

______________________

 

UP TO AN AGGREGATE AMOUNT THEREOF:  USD

 

PARTIAL DRAWINGS:  PERMITTED

 

CREDIT AVAILABLE WITH:

______________________

______________________

ATTN:  _______________

 

AGAINST PRESENTATION OF DOCUMENTS AS DETAILED HEREIN

 

DRAFTS:  AT SIGHT

DRAWN ON:  __________________________

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ______ IN YOUR
FAVOR FOR THE ACCOUNT OF _______________ AVAILABLE FOR DRAWINGS FOR UP TO AN
AGGREGATE AMOUNT OF USD

 

THIS LETTER OF CREDIT IS AVAILABLE BY PAYMENT UPON YOUR (OR YOUR TRANSFEREE’S)
DRAFT(S) IN THE FORM OF ANNEX A HERETO, DRAWN AT SIGHT ON US AND PURPORTEDLY
SIGNED BY AN AUTHORIZED REPRESENTATIVE OF YOU (OR YOUR TRANSFEREE).

 

DOCUMENTS PRESENTED UNDER THIS LETTER OF CREDIT MAY BE SUBMITTED EITHER IN
PERSON, BY RECOGNIZED OVERNIGHT DELIVERY SERVICE, OR UNITED STATES POSTAL
SERVICE TO ___________________________________________ (UNLESS SENT BY FACSIMILE
AS DESCRIBED BELOW)

 

H-1

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

DRAFTS PRESENTED WITH OUR ____________ OFFICE, AS LISTED HEREABOVE, SHALL BE
PAYABLE IN IMMEDIATELY AVAILABLE FUNDS, WITH PAYMENT TO TAKE PLACE PRIOR TO THE
END OF THE NEXT BANKING DAY IN MASSACHUSETTS FOLLOWING THE SUBMISSION DATE.

 

PRESENTATION WILL ALSO BE DEEMED MADE UPON OR RECEIPT OF YOUR TELECOPIER
TRANSMISSION TO US AT FAC NO. (XXX) XXX-XXXX OF A FACSIMILE OF THE APPROPRIATE
SIGHT DRAFT AND DRAWINGS CERTIFICATE PROPERLY COMPLETED AND SIGNED, TOGETHER
WITH:  (I) YOUR STATEMENT THAT YOU HAVE SENT TO US BY NATIONALLY RECOGNIZED
OVERNIGHT COURIER (FREIGHT PREPAID), FOR RECEIPT TO OUR OFFICE LOCATED AT
____________________________ ON THE FOLLOWING BUSINESS DAY, THE SIGNED ORIGINALS
OF SUCH DOCUMENTS AND (II) YOUR TELEPHONE ADVICE TO US AT (XXX) XXX-XXXX (OR
SUCH OTHER NUMBER AS WE SHALL SPECIFY TO YOU IN WRITING) OF YOUR SENDING OF THE
ABOVE‑DESCRIBED TELECOPIER TRANSMISSION.  IN THE EVENT OF ANY DISCREPANCY ON
SUCH ORIGINALS, THE DOCUMENTS SENT BY TELECOPIER TRANSMISSION UPON WHICH PAYMENT
WAS MADE, SHALL BE CONSIDERED AS VALID.

 

DRAFTS SO PRESENTED VIA TELECOPIER TRANSMISSION (“FAX”) SHALL BE PAYABLE IN
IMMEDIATELY AVAILABLE FUNDS ON THE SAME BUSINESS DAY OF SUCH SUBMISSION PROVIDED
THAT SUCH SUBMISSION IS MADE PRIOR TO 12:00 NOON ON ANY BUSINESS DAY, AND IF
SUCH SUBMISSION IS MADE BETWEEN NOON AND 5:00 P.M. ON ANY BUSINESS DAY PAYMENT
SHALL BE NO LATER THAN THE NEXT BUSINESS DAY FOLLOWING SUCH SUBMISSION.

 

THIS LETTER OF CREDIT EXPIRES AT OUR CLOSE OF BUSINESS ON THE EXPIRATION DATE AS
STATED ABOVE, OR ANY AUTOMATICALLY EXTENDED EXPIRATION DATE AS HEREINAFTER SET
FORTH.

 

DRAFTS MUST BE ACCOMPANIED BY:

 

THE ORIGINAL OF THIS LETTER OF CREDIT AND AMENDMENTS THERETO, IF ANY.  IN THE
EVENT OF A PARTIAL DRAWING WE WILL ENDORSE THE AMOUNT ON THE CREDIT AND RETURN
THE ORIGINAL TO YOU VIA OVERNIGHT COURIER SERVICE.

 

A STATEMENT (SUCH STATEMENT, THE “DRAWING CERTIFICATE”) PURPORTEDLY SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF YOU (OR YOUR TRANSFEREE), IN THE FORM OF ANNEX B‑1
OR B‑2 HERETO, AS APPROPRIATE.

 

MULTIPLE AND PARTIAL DRAWS ARE PERMITTED.

 

THIS LETTER OF CREDIT SHALL INITIALLY EXPIRE ON ___________________, BUT SUCH
EXPIRATION DATE SHALL BE AUTOMATICALLY EXTENDED FOR SUCCESSIVE PERIODS OF ONE
(1) YEAR ON THE PRESENT EXPIRATION DATE AND EACH SUCCESSIVE EXPIRATION DATE
UNLESS AT LEAST NINETY (90) DAYS BEFORE THE THEN CURRENT EXPIRATION DATE WE
NOTIFY YOU (OR YOUR TRANSFEREE) IN WRITING BY OVERNIGHT COURIER (NATIONALLY
RECOGNIZED AND PROVIDING EVIDENCE OF DELIVERY) OR CERTIFIED/REGISTERED MAIL,
RETURN RECEIPT REQUESTED THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND
THE THEN CURRENT EXPIRATION DATE.  IN THE EVENT YOU (OR YOUR TRANSFEREE) ARE SO
NOTIFIED, ANY UNUSED PORTION OF THE LETTER OF CREDIT SHALL BE AVAILABLE UPON
PRESENTATION, PRIOR

H-2

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

TO THE THEN CURRENT EXPIRATION DATE, OF A SIGHT DRAFT AND A DRAWING CERTIFICATE,
IN THE FORM OF ANNEX B‑2 HERETO, PURPORTEDLY SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF YOU (OR YOUR TRANSFEREE).

 

WE HEREBY ENGAGE WITH YOU TO HONOR DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT UPON PRESENTATION TO US AS
LISTED ABOVE.

 

EXCEPT AS EXPRESSLY STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO CONDITION
OR QUALIFICATION.  OUR OBLIGATION UNDER THIS LETTER OF CREDIT IS OUR INDIVIDUAL
OBLIGATION, AND IS IN NO WAY CONTINGENT UPON REIMBURSEMENT WITH RESPECT THERETO.

 

THIS LETTER OF CREDIT SETS FORTH ALL OF THE TERMS AND CONDITIONS OF OUR
OBLIGATION TO YOU AND SHALL NOT BE AMENDED OR MODIFIED EXCEPT BY WRITTEN
INSTRUMENT DULY EXECUTED BY YOU AND US.

 

THIS LETTER OF CREDIT MAY BE TRANSFERRED, ONE OR MORE TIMES, IN ITS ENTIRETY BUT
NOT IN PART, BY YOU OR ANY TRANSFEREE OF THIS LETTER OF CREDIT (A “TRANSFEREE”)
AND ANY TRANSFEREE SHALL SUCCEED TO ALL OF THE RIGHTS HEREUNDER OF SUCH
TRANSFEREE’S TRANSFEROR; PROVIDED, HOWEVER, THAT NO TRANSFER SHALL BE EFFECTIVE
UNLESS (A) THE TRANSFEROR SHALL FIRST HAVE SUBMITTED TO US AN INSTRUCTION IN THE
FORM OF THE SPECIMEN ATTACHED HERETO AS ANNEX C (THE “TRANSFER INSTRUCTIONS”)
AND (B) NOTICE OF SUCH TRANSFER HAS BEEN ENDORSED HEREON BY US.  UPON SUBMISSION
TO US OF THE TRANSFER INSTRUCTIONS, WE WILL ENDORSE A NOTICE OF TRANSFER ON THIS
LETTER OF CREDIT.  THE LAST TRANSFEREE HEREOF, FROM TIME TO TIME, SHALL BE THE
“TRANSFEREE” REFERENCED IN THE TEXT OF OTHER PARAGRAPHS OF THIS LETTER OF
CREDIT.  OUR TRANSFER FEE IN EFFECT WILL BE PAID BY THE APPLICANT, BUT SUCH
PAYMENT SHALL NOT BE A CONDITION TO TRANSFER.

 

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN THIS LETTER OF CREDIT IS SUBJECT TO
THE INTERNATIONAL STANDBY PRACTICES (ISP98) INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590 AND, TO THE EXTENT NOT INCONSISTENT THEREWITH, THE LAW OF
THE STATE OF MASSACHUSETTS, INCLUDING THE MASSACHUSETTS UNIFORM COMMERCIAL CODE.

 

PLEASE ADDRESS ANY INQUIRIES OR CORRESPONDENCE

ATTN:  _______________., QUOTING OUR REF. NO.:

ATTN:  ________________ TEL.: (XXX) XXX-XXXX  SWIFT: XXXXX

 

 

 

AUTHORIZED SIGNATUREAUTHORIZED SIGNATURE

 




H-3

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

ANNEX A TO

LETTER OF CREDIT NO. _________

 

SIGHT DRAFT

 

 

___________________

 

(DATE)

 

 

Pay to ___________________, U.S. _____________________ Dollars

(U.S. $________________) drawn under ___________________ Irrevocable Letter Of
Credit

No. __________________, by wiring such amount to:

 

 

 

 

 

 

 

TO:____________________

____________________

 

 

 

By:

Name:

Title:

 




H-4

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

Annex B-1

 

DRAWING CERTIFICATE

 

 

_______________________

(ISSUER)(DATE)

 

 

RE:  Irrevocable Standby Letter of Credit No. ______ (the “Letter of Credit”)

 

Ladies & Gentlemen:

 

This drawing under the Letter of Credit is being made pursuant to that certain
Agreement of Lease dated _______________, now between ___________________
(“Landlord”) and GOODWIN PROCTER LLP (“Tenant”), as the same may have been
amended or otherwise modified (the “Lease”).

The undersigned certifies to ________________ (“Issuer”) the following:

 

1.Tenant is in default under the Lease and such default has continued beyond any
applicable notice and cure period under said Lease or the landlord under the
lease is otherwise permitted to draw on the Letter of Credit pursuant to the
terms of the Lease.

 

2.The undersigned is the beneficiary under the Letter of Credit.

 

 

 

 

By:

Name:

Title:




H-5

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

REQUEST FOR TRANSFER

 

DATE:

 

RE:

________________________ STANDBY LETTER OF CREDIT NUMBER ______

 

GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

 

(NAME OF TRANSFEREE)

 

 

(STREET ADDRESS)

 

 

(CITY, STATE, COUNTRY)

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT IN ITS ENTIRETY.

 

WE FURTHER CERTIFY THAT THIS TRANSFEREE IS THE HOLDER OF THE LANDLORD’S INTEREST
IN THE LEASE REFERENCED IN THE LETTER OF CREDIT.

 

PLEASE ADVISE THE TRANSFERRED LETTER OF CREDIT THROUGH, (IF APPLICABLE):

 

 

(ADVISING BANK)

 

 

(STREET ADDRESS)

 

 

(CITY, STATE, COUNTRY)

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE
RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS TO ANY AMENDMENTS WHETHER
INCREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW EXISTING OR
HEREAFTER MADE.  ALL AMENDMENTS ARE TO BE ADVISED TO THE TRANSFEREE WITHOUT
NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL LETTER OF CREDIT IS RETURNED HEREWITH TOGETHER WITH ANY AND ALL
AMENDMENTS, AND WE ASK YOU TO ENDORSE THE TRANSFER ON THE REVERSE OF THE LETTER
OF CREDIT AND FORWARD IT DIRECTLY TO THE TRANSFEREE WITH YOUR CUSTOMARY NOTICE
OF TRANSFER.

 



H-6

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

VERY TRULY YOURS,

AUTHENTICATED

SIGNATURE

 

(BANK’S SEAL REQUIRED)

FOR

(BENEFICIARY CO’S NAME)

 

BY

(AUTHORIZED SIGNATURE)

BY

(BENEFICIARY’S BANK)

 

 

 

H-7

ACTIVE/91437610.6

--------------------------------------------------------------------------------

 

 

EXHIBIT I

Tenant’s Removable Property

 

 

 

1.

Tenant’s personal property and all movable business and trade equipment owned or
installed by Tenant or any party claiming by, through or under Tenant, not
constituting Laboratory Reusable Installations.

 

I-1

ACTIVE/91437610.6